Exhibit 10.1


Execution Version




Confidential Treatment Requested
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.
Asterisks denote omissions.







 
WAREHOUSE CREDIT AGREEMENT






dated as of October 10, 2017,


among


LENDINGCLUB WAREHOUSE I LLC


as Borrower






THE LENDERS FROM TIME TO TIME PARTY HERETO,




[***]*,
as Administrative Agent


and


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Paying Agent and Collateral Trustee







 
 


* Confidential Treatment Requested
 

--------------------------------------------------------------------------------



Table of Contents
 

  Page      
ARTICLE I                     DEFINITIONS
1
 
SECTION 1.01
Definitions
1
 
SECTION 1.02
Other Definitional Provisions
27
 
ARTICLE II             THE CREDITS
28
 
SECTION 2.01
Advances
28
 
SECTION 2.02
Commitments
30
 
SECTION 2.03
Mandatory Principal Payments
30
 
SECTION 2.04
Voluntary Prepayments and Releases
31
 
SECTION 2.05
Recording Loans
32
 
SECTION 2.06
Interest; Fees; Monthly Invoices
33
 
SECTION 2.07
Increased Costs
34
 
SECTION 2.08
Taxes
35
 
SECTION 2.09
Costs Related to Advance or Prepayment Failures
36
 
SECTION 2.10
Designation of Different Lending Office
37
 
SECTION 2.11
Syndication
37
 
SECTION 2.12
Illegality; Substituted Interest Rates
37
ARTICLE III                   COLLECTIONS, PAYMENTS AND DISTRIBUTIONS
38
 
SECTION 3.01
Obligor Payments; Netting of Seller and Servicer Purchases; Account Deposits and
Transfers
38
 
SECTION 3.02
Distributions
40
 
SECTION 3.03
Payments Generally
42
 
SECTION 3.04
Establishment and Maintenance of Accounts
42
 
SECTION 3.05
Distribution Reporting; Lender Access to Information
43
 
ARTICLE IV           REPRESENTATIONS AND WARRANTIES
44
 
SECTION 4.01
Representations and Warranties of the Borrower
44
 
SECTION 4.02
No Waiver
51
ARTICLE V                    CONDITIONS
52

 
SECTION 5.01
Conditions to the Initial Advance
52
 
SECTION 5.02
Conditions to Each Advance and Release
54
ARTICLE VI                  COVENANTS
55
 
SECTION 6.01
Affirmative Covenants
55
 
SECTION 6.02
Negative Covenants
59
 
SECTION 6.03
Hedging Covenant
61
ARTICLE VII                 EVENTS OF DEFAULT
62

 
i

--------------------------------------------------------------------------------

 
Table of Contents
(continued)

      Page                  
SECTION 7.01
Events of Default
62
 
SECTION 7.02
Remedies
64
 
SECTION 7.03
Securitization Cooperation
64
ARTICLE VIII                AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF CLAIMS
64
 
SECTION 8.01
Agents
64
 
SECTION 8.02
The Collateral Trustee
67
 
SECTION 8.03
Multiple Roles
68
 
SECTION 8.04
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
68
 
SECTION 8.05
Limitation on Claims Against Conduit Lenders
69
ARTICLE IX                  MISCELLANEOUS PROVISIONS
69
 
SECTION 9.01
Amendments; Supplements; Modifications; Waivers
69
 
SECTION 9.02
Confidentiality; Publicity
70
 
SECTION 9.03
Binding on Successors and Assigns
72
 
SECTION 9.04
Termination; Survival
74
 
SECTION 9.05
Transaction Documents; Entire Agreement
74
 
SECTION 9.06
Payment of Costs and Expenses; Indemnification
74
 
SECTION 9.07
Notices
76
 
SECTION 9.08
Severability of Provisions
77

 
SECTION 9.09
Tax Characterization
77
 
SECTION 9.10
Full Recourse to Borrower
77
 
SECTION 9.11
Governing Law
77
 
SECTION 9.12
Submission to Jurisdiction
77
 
SECTION 9.13
Waiver of Jury Trial
78
 
SECTION 9.14
Counterparts; Electronic Delivery
78
 
SECTION 9.15
Nonpetition Covenants
78

 
ii

--------------------------------------------------------------------------------

 
Table of Contents
(continued)

    Page              
SCHEDULES AND EXHIBITS
   
Schedule I
Conduit Lender; Committed Lender; Commitment; Related Group
   
Schedule II
Advance Rate and Vintage Loss Percentage Calculations
   
Schedule III
Data File Fields
   
Schedule IV
Eligible Receivables Criteria
   
Schedule V
Excess Concentration Calculation
   
Schedule VI
Separateness Covenants
   
Schedule VII
Seller Financial Covenants
   
Schedule VIII
ERISA
   
Schedule IX
Permitted Holders
   
Exhibit A
Form of Advance Notice
   
Exhibit B
Form of Assignment and Assumption Agreement
   
Exhibit C
Form of Borrowing Base Certificate
   
Exhibit D
Credit and Collection Policy Summary*
   
Exhibit E
Form of Financials Compliance Certificate
   
Exhibit F
Exhibit G
Form of Prepayment/Release Notice
Form of Servicer’s Monthly Settlement Certificate
 

 
 
 
* Confidential Treatment Requested
 


iii

--------------------------------------------------------------------------------

 
WAREHOUSE CREDIT AGREEMENT


This WAREHOUSE CREDIT AGREEMENT, dated as of October 10, 2017 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), is made by and among LENDINGCLUB
WAREHOUSE I LLC, a Delaware limited liability company, as borrower (the
“Borrower”), the LENDERS (as defined in Article I), [***]*, a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association (“WTNA”), in its capacity as paying agent (in such capacity, the
“Paying Agent”) and collateral trustee (in such capacity, the “Collateral
Trustee”).


W I T N E S S E T H:


WHEREAS, the Borrower is a Delaware limited liability company that is a wholly
owned subsidiary of LendingClub Corporation (“LendingClub”);


WHEREAS, LendingClub, in its individual capacity, may from time to time sell or
transfer non-revolving unsecured consumer loans to the Borrower;


WHEREAS, simultaneous herewith, LendingClub has been appointed as Servicer to
service, collect and administer such consumer loans on behalf of the Borrower
and its assignees;


WHEREAS, the Lenders may finance a portion of the purchase by the Borrower of
such consumer loans pursuant to the terms hereof;


WHEREAS, simultaneous herewith, the Borrower has granted to the Collateral
Trustee, for the benefit of the Secured Parties (as defined in Article I), a
security interest in all consumer loans acquired by the Borrower from
LendingClub and all other property of the Borrower; and


WHEREAS, the Administrative Agent, Paying Agent and Collateral Trustee have been
appointed by the Lenders to administer the facility arising hereunder, make
certain payments and distributions hereunder, and to perform such other duties
in the manner and pursuant to the terms herein set forth;


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
 DEFINITIONS


SECTION 1.01  Definitions.  As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble hereto) shall have the meanings specified below:


 “Account Bank” means WTNA or any successor financial institution at which the
Collection Account is held.
 
“Account Control Agreement” means the Account Control Agreement, dated as of the
date hereof, among the Borrower, the Collateral Trustee, the Administrative
Agent and the Account Bank.
 
* Confidential Treatment Requested

1

--------------------------------------------------------------------------------

 
“Activity Date” means a date that is either an Advance Date or a
Prepayment/Release Date.


“Administrative Agent” has the meaning set forth in the introduction hereto, or
any successors or assigns in such capacity.


“Advance” means each new advance of Loan proceeds to the Borrower pursuant to
Section 2.01.


“Advance Date” has the meaning set forth in Section 2.01(b).


“Advance Rate” has the meaning set forth on Schedule II.


“Advance Notice” means a notice by the Borrower of a requested Advance
substantially in the form of Exhibit A or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.


“Affiliate” of any Person means any Person who directly or indirectly controls,
is controlled by, or is under direct or indirect common control with such
Person. For purposes of this definition, the term “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling”, “controlled
by” and “under common control with” have meanings correlative to the foregoing.


“Agents” means the Paying Agent, Administrative Agent, and Collateral Trustee.


“Aggregate Loan Amount” means, at any time, an amount equal to the aggregate
outstanding principal dollar amount of all of the Advances by the Lenders
hereunder that have been remitted to the Borrower at or prior to such time,
minus the amount of principal repayments received and applied by the Lenders
hereunder at or prior to such time.


“Amortization Event” means the occurrence of any one of the following events as
of any date of determination:


(a)          the Vintage Loss Percentage as of the last day of the most recent
Collection Period exceeds [***]*%;


(b)          the average Delinquency Ratio for the three most recently ended
Collection Periods exceeds [***]*%;


(c)          there is a Material Adverse Change; or


(d)          a Regulatory Trigger Event has occurred and is continuing that has
an RTE Effect on five or more States or on the United States.
 
“Annual Percentage Rate” or “APR” of a Receivable means the annual percentage
rate charged with respect to such Receivable for interest, finance charges or
service charges, as determined pursuant to the Federal Truth-in-Lending Act.
 
* Confidential Treatment Requested
 
2

--------------------------------------------------------------------------------



“Applicable Advance Percentage” means, at any time, with respect to any Lenders
in a Related Group, the ratio of the Commitments of the Committed Lenders in
such Related Group at such time to the Facility Limit.


“Assignment and Assumption Agreement” means either (a) an assignment and
assumption agreement substantially in the form of Exhibit B, or (b) any
assignment documentation that has been approved by the Administrative Agent,
which approval shall not be unreasonably withheld.


“AUP Letter” means an agreed-upon procedures letter provided by a nationally
recognized accounting firm or other independent provider reasonably selected by
the Administrative Agent (and, if no Event of Default has occurred and is
continuing, approved by the Borrower), setting forth the results of a compliance
engagement conducted within the scope reasonably specified by the Administrative
Agent with respect to the Servicer, Borrower, and the Collateral.


“Authorized Officer” means, with respect to any Person, any officer of such
Person or of its agent (acting pursuant to a power of attorney) who is
authorized to act for such Person and who is identified on the list of
Authorized Officers delivered by such Person to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
its customary practice) on the Closing Date, as such list may be modified or
supplemented at any time and from time to time by such Person.


“Availability” means, as of any Advance Date, an amount equal the remainder of
(i) the lesser of (A) the Facility Limit and (B) the Borrowing Base, minus (ii)
the Aggregate Loan Amount (after giving effect to any principal repayments to be
made on such Advance Date but prior to giving effect to any new Advance to be
made on such Advance Date).


“Available Funds” means, with respect to any Settlement Date, the sum of the
following amounts, without duplication: (i) all Collections on Purchased
Receivables received during the preceding Collection Period; (ii) all Seller
purchase price payments with respect to repurchases of Purchased Receivables
pursuant to the Receivables Purchase Agreement that were either received during
the preceding Collection Period or received pursuant to Section 3.01(c) in
connection with such Settlement Date (if not subject to netting described in
Section 3.01(c)); (iii) any indemnity payments paid by the Seller pursuant to
the Receivables Purchase Agreement or by the Servicer pursuant to the Servicing
Agreement; (iv) all voluntary and mandatory prepayments by the Borrower,
including in connection with any Release or Borrowing Base Deficiency, that have
not been distributed to the Lenders prior to any applicable Settlement Date; (v)
any payments received under any Hedging Agreement or otherwise with respect to
any Hedging Transaction; (vi) all amounts withdrawn from the Reserve Account and
deposited into the Collection Account with respect to such Settlement Date
pursuant to Section 3.01(d), and (vii) any interest or earnings on and proceeds
of the Collection Account.


“Backup Servicer” means WTNA, as initial Backup Servicer, or any other Person
appointed as Backup Servicer by the Borrower with the prior written consent of
the Administrative Agent; provided, that, unless the context requires otherwise,
all references herein to the Backup Servicer shall also include First Associates
Loan Servicing, LLC, the sub-backup servicer at the Closing Date, and if a
successor sub-backup servicer is appointed after the Closing Date, with the
prior written consent of the Administrative Agent, such successor sub-backup
servicer.


“Backup Servicing Agreement” means, (i) initially, the Backup Servicing
Agreement dated as of October 10, 2017 between Backup Servicer, the
Administrative Agent, First Associates Loan Servicing, LLC and the Borrower; and
(ii) thereafter, any successor Backup Servicing Agreement; provided, that if a
sub-backup servicer is appointed, with the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), all references herein to the Backup Servicing Agreement shall also
include, unless the context requires otherwise, references to the sub-backup
servicing agreement.
 


3

--------------------------------------------------------------------------------

 
“Backup Servicing Fee” means the fees payable to the Backup Servicer pursuant to
the Backup Servicing Agreement on each Settlement Date in respect of the
immediately preceding Collection Period; provided that such fees shall not apply
to any Backup Servicer that is then acting as successor servicer; provided,
further, that if a sub-backup servicer is appointed hereunder, with the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), all references herein to the Backup Servicing
Fee shall also include, as a separate obligation of the Borrower, unless the
context requires otherwise, references to the sub-backup servicing fee (which
shall be payable hereunder on a pari passu basis with the Backup Servicing Fee
of the primary Backup Servicer) (but without duplication if the fee payable to
the sub-backup servicer is payable from or forms part of the Backup Servicing
Fee pursuant to the Backup Servicing Agreement).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq., and all rules and
regulations promulgated thereunder.


“Bankruptcy Receivable” means any Receivable with respect to which all or a
portion thereof has been discharged under applicable Debtor Relief Laws or an
Insolvency Event has occurred with respect to the applicable Obligor.


“Benchmark Rate” means, (i) with respect to any Conduit Lender, the CP rate (or,
at the option of any such Conduit Lender, on and after the date that such
Conduit Lender gives written notice to the Agents and the Borrower, LIBOR), and
(ii) with respect to any Committed Lender, LIBOR; provided, that solely with
respect to any Conduit Lender that is not a [***]* Person, the Benchmark Rate
with respect to such Conduit Lender (that is not a [***]* Person) at any time
shall not exceed LIBOR at such time.


“Borrower” has the meaning given to it in the introduction hereto, together with
its permitted successors and assigns.


“Borrower’s Designated Account” means any bank account in the name of the Seller
or any other Person that has been identified in a written notice by the Borrower
to the Paying Agent and the Administrative Agent.


“Borrower Organizational Documents” means (i) the Certificate of Formation of
the Borrower filed with the Secretary of State of the State of Delaware; and
(ii) the Amended and Restated Limited Liability Company Agreement dated on or
about October 6, 2017.
 
“Borrowing Base” means, at any time, an amount equal to the product of (A) the
Advance Rate at such time, multiplied by (B) the Net Eligible Pool Balance at
such time.
 
* Confidential Treatment Requested

4

--------------------------------------------------------------------------------

 
“Borrowing Base Certificate” means the certificate from the Servicer, executed
and delivered by the Servicer as servicer for the Borrower, setting forth the
calculation of the Borrowing Base, substantially in the form of Exhibit C, and
certifying as to the accuracy of such Borrowing Base calculation and the
information set forth in the related Data File attached thereto.


“Borrowing Base Deficiency” means, at any time, the remainder (if positive) of
(i) the Aggregate Loan Amount at such time, minus (ii) the Borrowing Base at
such time.


“Business Day” means any (i) day other than a Saturday, a Sunday or other day on
which commercial banks located in the states of Delaware or New York are, or the
fixed income trading market in New York is, authorized or obligated to be
closed, and (ii) if the applicable Business Day relates to the determination of
LIBOR, a day which is a day described in the foregoing clause (i) and that is
also a day open for trading by and between banks in the London interbank
eurodollar market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of December 17,
2015 and any lease entered into after December 17, 2015 by such Person that
would properly have been accounted for as an operating lease under GAAP as in
effect as of December 17, 2015 shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations.


“Change of Control” means:


(a)          LendingClub merges or consolidates with any other Person and after
giving effect to such merger or consolidation, LendingClub is not the surviving
entity, or LendingClub sells all or substantially all of the assets of
LendingClub and its Restricted Subsidiaries, taken as a whole, to any other
Person;


(b)          the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the Securities and Exchange Commission thereunder), other than the
Permitted Holders, of Equity Interests in LendingClub representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in LendingClub;


(c)          LendingClub, or a direct or indirect wholly-owned Domestic
Subsidiary of LendingClub,  no longer owns or controls 100% of the Equity
Interests in the Borrower; or


(d)          the Borrower merges or consolidates with, or sells all or
substantially all of its assets to, any other Person.


“Charged-Off Receivable” means a Receivable that (a) is [***]* days or more
contractually past due, or (b) has been charged-off or discharged under the
charge-off policy set forth in and forming part of the Credit and Collection
Policy.
 
“[***]* Person” means [***]*, each Affiliate of [***]*, and each commercial
paper conduit that is sponsored, managed or supported by [***]* or by any
Affiliate of [***]*, including, without limitation, each of Person that is a
Lender hereunder on the Closing Date.
 
* Confidential Treatment Requested
 
5

--------------------------------------------------------------------------------

 
“Closing Date” means October 10, 2017.


“Code” means the Internal Revenue Code of 1986, as amended.


“Cohort” means a group of Receivables that all share the same characteristics
with respect to each of the following: (i) the Receivables in such group are all
classified as “Prime” or are all classified as “Near Prime”, in either case,
under the Seller’s classification system, (ii) the Receivables in such group
with respect to “Prime” Receivables all have the same grade (from A through G)
assigned by the Seller, or with respect to “Near Prime” Receivables, are all in
the same FICO band within the ranges [***]*,[***]* or [***]*, and (iii) the
Receivables in such group all have the same original term.


“Collateral” has the meaning assigned to such term in the Security Agreement.


“Collateral Control Agreement” means either (i) the Electronic Collateral
Control Agreement dated on or about the date hereof among the Custodian, the
Borrower, the Collateral Trustee and the Administrative Agent, or (ii) any
replacement Collateral Control Agreement with a successor Custodian, subject to
the satisfaction of the terms set forth in the proviso to the definition of
“Custodian” herein set forth.


“Collateral Trustee” has the meaning given to it in the introduction hereto, and
its successors and assigns in such capacity.


“Collection Account” has the meaning ascribed to it in Section 3.04(a).


“Collection Agent” means any Person to whom the Servicer delegates servicing and
collection activities for any Purchased Receivables pursuant to and subject to
the terms and conditions of the Servicing Agreement.


“Collection Period” means each calendar month.


“Collections” means, with respect to any Purchased Receivable, all cash
collections and other cash proceeds of such Purchased Receivable received by the
Borrower, Servicer, any Collection Agent, or any attorney, sub-servicer, agent
or designee of any of them, from or on behalf of the applicable Obligor in
payment of any amounts owed in respect of such Purchased Receivable, including
all Scheduled Payments (whether received in whole or in part, whether related to
a current, future or prior date, and whether paid voluntarily by the applicable
Obligor or received by the Borrower, Servicer, any Collection Agent, or any
attorney, sub-servicer, agent or designee of any of them through any enforcement
action), all payments with respect to fees or other charges, all partial or full
prepayments, all applicable Liquidation Proceeds, and any amounts received by
the Borrower, Servicer, any Collection Agent, or any attorney, sub-servicer,
agent or designee of any of them upon the sale or exchange of such Purchased
Receivable.


“Commitment” means, with respect to each Committed Lender, the commitment of
such Lender to make Advances hereunder pursuant to the terms and subject to the
conditions of this Agreement and the other Transaction Documents, in the amount
set forth on Schedule I, as the same may be reduced or increased from time to
time pursuant to assignments by or to such Committed Lender pursuant to an
Assignment and Assumption Agreement or Section 2.02.
 
* Confidential Treatment Requested
 
6

--------------------------------------------------------------------------------

 
“Commitment Termination Date” means the earliest to occur of (i) October 10,
2019, (ii) the date of the occurrence of any Event of Default pursuant to
Section 7.01(a)(x), (iii) the date that the Administrative Agent declares a
Commitment Termination Date following the occurrence and continuance of any
other Event of Default pursuant to Section 7.02, and (iv) the date the
Commitments are reduced to zero pursuant to Section 2.02.


“Committed Lender” means any financial institution identified as such on
Schedule I with a Commitment hereunder, and any other financial institution that
becomes a Committed Lender in accordance with the terms hereof pursuant to an
Assignment and Assumption Agreement, but excluding any such Person that ceases
to be a Committed Lender hereunder pursuant to the sale of all of its Loan
Amount and Commitment pursuant to one or more Assignment and Assumption
Agreements.


“Conduit Lender” means any financial institution identified as such on Schedule
I and any other commercial paper conduit that has become a party hereto as a
Conduit Lender pursuant to an Assignment and Assumption Agreement, other than
any such Person that ceases to be a Conduit Lender hereunder pursuant to the
full assignment of its Loan Amount and its rights and interests hereunder
pursuant to one or more Assignment and Assumption Agreements.


“Consumer Laws” means federal and State interest and usury laws, the federal
Truth-in-Lending Act, the federal Equal Credit Opportunity Act, the federal Fair
Credit Reporting Act, the federal Fair Debt Collection Practices Act, the
Federal Trade Commission Act and all applicable Federal Trade Commission Trade
Regulation Rules, the Federal Reserve Board’s Regulations B and Z, the
Servicemembers Civil Relief Act, the California Military Reservist Relief Act
and any other federal, State or local law relating to credit extensions to
servicemembers, State-enacted adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code, rules and regulations promulgated by the
Consumer Financial Protection Bureau, all other federal, State and local
consumer credit laws and other consumer protection laws relating to the conduct
of the business of LendingClub or the Borrower, laws requiring the licensing of
consumer finance companies and/or lenders, the Uniform Commercial Code as it
relates to unsecured loans, State and local laws proscribing unlawful, unfair
and/or deceptive acts and practices, federal, State and local laws relating to
privacy and/or data security, and any rules, regulations and/or interpretations
of the foregoing laws.


“Coupon Rate” means, as of any date, the weighted average interest rate
(weighted by Receivable Balance) of Purchased Receivables included in the Net
Eligible Pool Balance as of such date.


“Corporate Trust Office” means the corporate trust office of the Paying Agent
and the Collateral Trustee, located at Rodney Square North, 1100 North Market
Street, Wilmington, Delaware, 19890, Attn: Corporate Trust Administration –
LendingClub Warehouse I LLC.


“CP Rate” means, with respect to each Conduit Lender, for any day during any
Interest Period, without duplication, the per annum rate equivalent to the
weighted average of the per annum rates at which all commercial paper notes
issued by such Conduit Lender to fund Advances or maintain its Loan were sold,
whether specifically issued or allocated in whole or in part by such Conduit
Lender to fund or maintain the Advances made by such Conduit Lender during such
period, as determined by its funding agent (on behalf of such Conduit Lender),
including (x) the commissions of placement agents and dealers in respect of such
commercial paper notes, to the extent such commissions are allocated, in whole
or in part, to such commercial paper notes by such Conduit Lender or its funding
agent (on behalf of such Conduit Lender), (y) all reasonable costs and expenses
of any issuing and paying agent or other person responsible for the
administration of such Conduit Lender’s commercial paper programs in connection
with the preparation, completion, issuance, delivery or payment of such
commercial paper, and (z) the costs of other borrowings to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the CP Rate, the funding agent for such Conduit Lender shall, for
such component, use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.
 


7

--------------------------------------------------------------------------------

 
“Credit and Collection Policy” means (i) the credit policy used by the Seller
and the collection policy (including the charge-off policy) used by the Servicer
as set forth as Exhibit D, and (ii) any of the “Credit Criteria” as set forth
in, and as defined pursuant to, any Addendum to the Receivables Purchase
Agreement, in the case of any of the foregoing, as such credit policy,
collection policy, or applicable Credit Criteria may be modified from time to
time pursuant to Section 6.02(f).


“Custodian” means either (i) eOriginal, Inc., in its capacity as Custodian, or
(ii) any successor Custodian selected by the Borrower with the prior written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed); provided, that any such consent by the Administrative
Agent shall be subject to (A) such successor Custodian becoming party to a
successor Collateral Control Agreement in form and substance acceptable to the
Administrative Agent in its sole discretion; (B) the transfer (at the sole cost
of the Borrower) of all Receivables Documents for all Purchased Receivables and
any related Receivables Records then held by the Custodian that is resigning or
being terminated from such Custodian to the successor Custodian; and (C) receipt
by the Agents and Lenders of a legal opinion from counsel to the Borrower
reasonably acceptable to the Administrative Agent with respect to “control” of
the sole authoritative copy of all Promissory Notes and other applicable
Receivables Documents with respect to all Purchased Receivables by the
Collateral Trustee, for the benefit of the Secured Parties, pursuant to any
successor Collateral Control Agreement with the successor Custodian.


“Custodian Master Agreement” means either (i) the Services Agreement dated as of
April 26, 2016 between the Custodian and LendingClub, on its own behalf and on
behalf of its Affiliates, together with any amendments thereto or any
replacement or superseding agreement between the Custodian and the Borrower
and/or LendingClub, on its own behalf and on behalf of its Affiliates that, if
entered into on or after the date hereof, have been reasonably approved by the
Administrative Agent to the extent that it would have any effect on the
Collateral Control Agreement or control of the Receivables Documents with
respect to the Purchased Receivables; or (ii) any agreement between the
successor Custodian (that satisfies the criteria set forth in the definition
thereof) and the Borrower and/or LendingClub, on its own behalf and on behalf of
its Affiliates, that has been reasonably approved by the Administrative Agent.


“Data File” means an electronic file, in a computer readable format reasonably
satisfactory to the Administrative Agent  containing the loan-level detail,
information and data fields listed on Schedule III and such other information as
is reasonably required by the Administrative Agent with respect to the Purchased
Receivables, which Data File shall separately list and identify (as of the date
of such Data File) the Eligible Receivables, Excluded Receivables and other
Purchased Receivables (that are not Eligible Receivables); provided, that
Receivables that are or have been subject to Release or that have been purchased
by Seller or any other Person shall not be included as Purchased Receivables and
shall only be listed in any Data File delivered in connection with such Release
to identify such Receivables in connection with any such Release or sale.


“DBD Trigger Event” has the meaning given to it in the Servicing Agreement.


“Debtor Relief Law” means any law governing Persons or property with respect to
liquidation, conservatorship, bankruptcy, insolvency, moratorium, rearrangement,
receivership, reorganization, readjustment of indebtedness, or similar debtor
relief laws, any laws affecting the rights of creditors generally of any
jurisdiction, and any law permitting a debtor to obtain a stay or compromise of
the claims of creditors against it, in any such case, whether arising under
foreign law, US federal law (including the Bankruptcy Code), any State or local
law, or any other applicable Requirements of Law.
 


8

--------------------------------------------------------------------------------

 
“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.


“Default Margin” has the meaning assigned to such term in the Fee Letter.


“Default Margin Period” means any period during which an Event of Default has
occurred and is continuing.


“Defaulting Lender” shall have the meaning set forth in any amendment hereto
executed pursuant to Section 2.11 hereof.


“Delinquency Ratio” means, as of the close of business on the last day of any
Collection Period, the ratio of (a) the aggregate Receivable Balance of all
Managed Pool Receivables that are Delinquent Receivables on such date over (b)
the Managed Pool Balance on such date.


“Delinquent Receivable” means any Receivable (a) that is not a Charged-Off
Receivable or a Bankruptcy Receivable, and (b) with respect to which all or any
portion of a scheduled payment remains unpaid for fifteen (15) days past its
scheduled due date.


“Designated Business Days” means, (a) prior to a DBD Trigger Event, four (4)
Business Days, and (b) on and after a DBD Trigger Event, two (2) Business Days.


“Disqualified Institution” means, on any date, any Person that is a direct
competitor of LendingClub or any of its readily identifiable Subsidiaries, which
Person has been designated by the Borrower as a “Disqualified Institution” by
prior written notice to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice)
at least three Business Days before such date.


“Dodd-Frank Act” means The Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173).


“Dollar” or “$” means lawful money of the United States of America.


“Domestic Subsidiary” means a Subsidiary of LendingClub that is a United States
person within the meaning of Section 7701(a)(30) of the Code.


“Drawn Margin” has the meaning set forth in the Fee Letter.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
9

--------------------------------------------------------------------------------

 
“Electronic Receivables Laws” means, as applicable, the Electronic Signatures in
Global and National Commerce Act (E-Sign Act), Uniform Electronic Transactions
Act (UETA), and any other applicable Requirements of Law governing (i)
electronic execution of documents and instruments; and/or (ii) the transfer,
assignment or pledge of electronic promissory notes and instruments.


“Eligible Assignee” means, with respect to any Lender, (i) any other Lender;
(ii) any Affiliate of any Lender that is a financial institution and is
majority-owned by such Lender or by any corporation controlling such Lender,
(iii) any liquidity provider to or sponsor of any Conduit Lender or financial
institution otherwise providing the commitment in the event a Conduit Lender
chooses not to fund; and (iv) any ABCP conduit sponsored, administered or
supported by any Lender or any Affiliate of any Lender; provided that no
Disqualified Institution shall be an Eligible Assignee.


“Eligible Pool Balance” means, at any time, the sum of the Receivable Balances
of all Purchased Receivables that are Eligible Receivables at such time (other
than Excluded Receivables), and expressly excluding any Charged-Off Receivables,
Bankruptcy Receivables, Delinquent Receivables and other Purchased Receivables
that are not Eligible Receivables at such time.


“Eligible Receivable” has the meaning set forth on Schedule IV.


“Enforcement Action” means any action under applicable law to: (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
and notification to depositary banks under deposit account control agreements);
(b) solicit bids from third Persons to conduct the liquidation or disposition of
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral; (c) receive a
transfer of Collateral in satisfaction of Obligations; or (d) otherwise enforce
a security interest or exercise another right or remedy, as a secured creditor
or otherwise, pertaining to the Collateral at law, in equity, or pursuant to the
Transaction Documents (including the commencement of applicable legal
proceedings or other actions with respect to all or any portion of the
Collateral).


“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in such
Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest; provided that Equity Interests
shall not include (a) Trust Certificates, or (b) any debt securities that are
convertible into or exchangeable for any combination of Equity Interests and/or
cash until any such conversion or exchange.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
 


10

--------------------------------------------------------------------------------

 
“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Pension Plan, as to which
notice has not been waived under applicable PBGC regulations; (b) the
termination of any Pension Plan under Section 4041(c) of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(d) the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance; the failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived; or a determination that any Pension Plan is, or is expected to
be, considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (e) engaging in a non-exempt prohibited transaction within
the meaning of Section 4975 of the Code or Section 406 of ERISA with respect to
a Plan; (f) the complete or partial withdrawal of any Borrower, Subsidiary or
ERISA Affiliate from a Multiemployer Plan which results in the imposition of
Withdrawal Liability; (g) the insolvency under Title IV of ERISA of any
Multiemployer Plan; (h) a determination that any Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA; or (i) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
the cessation of operations by the Borrower or any ERISA Affiliate that would be
treated as a withdrawal from a Pension Plan under Section 4062(d) of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Event of Default” has the meaning assigned to such term in Section 7.01 of this
Agreement.


“Exception” has the meaning assigned to such term is Section 2.01(g) of this
Agreement.


“Excess Concentration Amount” has the meaning set forth on Schedule V.


“Excess Spread” means, as of any date, the Coupon Rate less the sum of (i)
[***]*% and (ii) the Interest Rate as of the preceding Settlement Date;
provided, that if there are different Benchmark Rates being used by different
Lenders at such time, references to the Interest Rate shall mean the weighted
average Interest Rate (weighted by Loan Amount of each such Lender).


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Receivable” means a Purchased Receivable that the Servicer selects, in
its sole discretion, to classify as an “Excluded Receivable”, as long as, at the
time of the initial classification, such Purchased Receivable is not a
Delinquent Receivable, Bankruptcy Receivable or Charged-Off Receivable;
provided, if the Servicer chooses to change the classification of any Eligible
Receivable that had been classified as an “Excluded Receivable” at any time to
no longer being classified as an “Excluded Receivable”, such Eligible Receivable
shall be treated as a newly acquired Purchased Receivable on such date.


* Confidential Treatment Requested
 
11

--------------------------------------------------------------------------------

 
“Excluded Taxes” means with respect to any Lender, Participant or any other
recipient of any payment to be made by or on account of any Loan hereunder,
(i) Taxes imposed on or measured by its net income (however denominated), branch
profits Taxes, and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof), in each case (A) as
a result of a present or future connection between any such Lender, Participant
or any recipient of any payment to be made by or on account of any Loan and such
jurisdiction or political subdivision or Governmental Authority thereof (other
than connections arising from such Lender, Participant or other recipient having
executed, delivered, become a party to, performed its obligations under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Loan or Transaction Document), or (B) as a result of
such Lender, Participant or any recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof); (ii) U.S. federal withholding Taxes imposed on amounts
payable to or for the account of any Lender, Participant or other recipient with
respect to an applicable interest in a Loan pursuant to a law in effect on the
date on which such Lender acquires such interest in the Loan or the date on
which such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.08, amounts with respect to such Taxes were payable
either to such Lender’s, Participant’s or other recipient’s assignor immediately
before such Lender, Participant or other recipient became a party hereto or to
such Lender immediately before it changed its lending office; (iii) Taxes
attributable to such Lender, Participant or other recipient’s failure to comply
with Section 2.08(d); and (iv) any U.S. federal withholding Taxes imposed under
FATCA.


“Facility” means the lending facility established pursuant to this Agreement and
the other Transaction Documents.


“Facility Limit” means the sum of the Commitments of all of the Committed
Lenders hereunder, which on the Closing Date shall be two hundred fifty million
dollars ($250,000,000.00).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreement entered into thereunder (and any foreign legislation
implemented to give effect to such intergovernmental agreements)  and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.


“Fee Letter” means that letter dated as of the date hereof made by the
Administrative Agent, and accepted by the Borrower.


“Final Maturity Date” means the earlier to occur of (a) the third anniversary
hereof (on the same calendar day), or if such day is not a Business Day, the
next Business Day, and (b) the day on which the Loans have been declared or
otherwise become due and payable following the occurrence and continuance of an
Event of Default pursuant to Section 7.02.


“Financials Compliance Certificate” means the compliance certificate
substantially in the form of Exhibit E or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.


“GAAP” means U.S. generally accepted accounting principles occasioned by the
promulgation of rules, regulations, pronouncements or opinions by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) from time
to time.


“GLB Act” has the meaning given to such term in the Receivables Purchase
Agreement.


“Governmental Authority” means any foreign or the United States government, any
state, local or other political subdivision thereof, and any Person exercising
executive, legislative, judicial, quasi-judicial, regulatory, or administrative
functions thereof or pertaining thereto, including without limitation, any U.S.
bank regulatory agency, any foreign bank regulatory agency, any court, any
central bank, any regulator and any other governmental authority.
 


12

--------------------------------------------------------------------------------

 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include (a) loan repurchase obligations or (b) endorsements
for collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any acquisition or
disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such indemnification obligation
would be considered Indebtedness hereunder).


“Hedge Counterparty” means any entity that has entered into a Hedging Agreement
with the Borrower.


“Hedge Trigger Event” means any date on which (i) the Aggregate Loan Amount is
greater than zero, and (ii) the average Excess Spread for the three most
recently ended Collection Periods is less than [***]*%.


“Hedging Agreement” means an agreement (whether or not in writing) that governs
or gives rise to a Hedging Transaction.


“Hedging Transaction” means an interest rate cap, interest rate swap, or other
hedging transaction.
 
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of bankers’
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above, and (h) all obligations of the kind referred to
in clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned or acquired by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
* Confidential Treatment Requested
 
13

--------------------------------------------------------------------------------

 
“Indemnified Liabilities” has the meaning given to it in Section 9.06(b).


“Indemnified Parties” has the meaning given to it in Section 9.06(b).


“Indemnified Taxes” has the meaning given to it in Section 2.08(a).


“Independent” means, with respect to any special member, manager or director of
the Borrower, a natural person who: (i) for the five-year period prior to his or
her appointment as Independent special member, Independent manager or
Independent director of the Borrower has not been, and during the continuation
of his or her service thereas is not (other than in his or her role as
Independent special member, Independent manager or Independent director of the
Borrower): (A) an employee, director, stockholder, member, manager, partner or
officer of LendingClub or any of its Subsidiaries; (B) a customer or supplier
(other than in connection with serving as Independent special member,
Independent manager or Independent director of the Borrower) of LendingClub or
any of its Subsidiaries; or (C) any member of the immediate family of a person
described in the foregoing clause (A) or (B); and (ii) has (A) prior experience
as an independent director or independent manager for a corporation or limited
liability company whose charter or organizational documents required the
unanimous consent of all directors or managers (including the independent
director or independent manager), as the case may be, before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or State law relating to bankruptcy; and (B) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services (including providing independent managers or directors) to
issuers of securitization or structured finance instruments, agreements or
securities.


“Information” means, with respect to the Borrower as a disclosing party and any
Agent or Lender as a recipient, all information provided by the Borrower,
LendingClub or any of its Subsidiaries or their respective advisers or
representatives to any such recipient relating to the Borrower, LendingClub or
any of its Subsidiaries or any of their respective businesses and expressly
excluding any such information that is public, independently developed (without
breach of Section 9.02), or made available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, LendingClub or any of
their respective Subsidiaries or their respective advisers or representatives.


“Information Security Program” has the meaning given to it in the Receivables
Purchase Agreement.


“Insolvency Event” means, with respect to a specified Person, (a) such specified
Person shall (i) commence or file a petition to commence any Insolvency
Proceeding with respect to itself or any substantial part of its properties, or
(ii) make a general assignment for the benefit of its creditors, or (b) a court
of competent jurisdiction shall (i) enter an order, judgment or decree
appointing a custodian, receiver, trustee, liquidator or conservator for such
specified Person or the whole or any substantial part of the properties of such
specified Person, (ii) approve a petition filed against such specified Person in
connection with any Insolvency Proceeding, or (iii) under the provisions of any
applicable Debtor Relief Law or other applicable law, assume custody or control
of such specified Person or of the whole or any substantial part of the
properties of such specified Person, or (c) there is commenced against such
specified Person any Insolvency Proceeding that (A) is not unconditionally
dismissed within sixty (60) calendar days after the date of commencement, or (B)
with respect to which such specified Person takes any action to approve of or
consent to such involuntary proceeding or action.
 


14

--------------------------------------------------------------------------------

 
“Insolvency Proceeding” shall mean, with respect to any Person, any of the
following: (i) any bankruptcy, reorganization, arrangement, or insolvency
proceeding or other case or proceeding commenced by or against any Person under
any applicable Debtor Relief Law; (ii) any proceeding seeking the appointment of
any trustee, receiver, interim receiver, liquidator, custodian, monitor or other
insolvency official with similar powers with respect to such Person or any of
its assets; (iii) any proceeding for liquidation, dissolution or other winding
up of the business of such Person; or (iv) any receivership, assignment for the
benefit of creditors, arrangement, composition or extension, or any marshalling
of assets of such Person.


“Interest Period” means, (i) for the first Settlement Date, the period from and
including the date hereof to but excluding such first Settlement Date; and (ii)
with respect to each subsequent Settlement Date, the period from and including
the immediately preceding Settlement Date to but excluding such subsequent
Settlement Date; provided, that an Advance borrowed and repaid on a Settlement
Date shall incur one day of interest.


“Interest Period Invoice Amount” means, with respect to each Lender for any
Interest Period, the amount determined as of the related Invoice Delivery Date
equal to the sum of (i) the amount of interest accrued hereunder on such
Lender’s Loan during such Interest Period through such Invoice Delivery Date,
plus (ii) the amount of Unused Fee (if any) accrued hereunder on such Lender’s
Loan during such Interest Period through such Invoice Delivery Date, plus (iii)
the Administrative Agent’s good faith estimate of the interest and Unused Fee
(if any) that will accrue hereunder on such Lender’s Loan from such Invoice
Delivery Date through the end of such Interest Period, plus (iv) an amount
(which may be positive or negative) equal to the difference between (A) the
amount of interest and Unused Fee (if any) that accrued hereunder on such
Lender’s Loan from the immediately preceding Invoice Delivery Date through the
end of the immediately preceding Interest Period minus (B) the estimate of such
amount for such immediately preceding Interest Period that had been set forth on
the invoice delivered on the immediately preceding Invoice Delivery Date
pursuant to the foregoing clause (iii) with respect to such preceding Interest
Period; provided, that if on any Settlement Date, all or any portion of the
Interest Period Invoice Amount (as set forth on the applicable Monthly Invoice
delivered for such Settlement Date) that is payable on such Settlement Date is
not fully paid on such Settlement Date pursuant to Section 3.02(a) (as a result
of insufficient Available Funds for the applicable distribution priority or
otherwise) (the unpaid portion of such Interest Period Invoice Amount as of the
close of such Settlement Date being the “Unpaid Interest Period Invoice
Amount”), then such Unpaid Interest Period Invoice Amount shall accrue interest
thereon at the applicable Interest Rate from the Settlement Date on which it was
first due through the date that it is paid in full hereunder and, if not fully
paid prior to any subsequent Settlement Date, shall be added to (and become part
of) the “Interest Period Invoice Amount” for such subsequent Settlement Date
until fully paid.


“Interest Rate” means the sum of (i) the Benchmark Rate, plus (ii) the Drawn
Margin, plus (iii) during any Step-Up Margin Period, the Step-Up Margin, plus
(iv) during any Default Margin Period, the Default Margin.


“Investment Company Act” means the Investment Company Act of 1940, as amended.


“Invoice Delivery Date” means the first (1st) Business Day of each calendar
month.


“IRS” means the United States Internal Revenue Service.


“LC Group Member” means LendingClub (or, if LendingClub ceases to be a public
company, its ultimate parent) and its Subsidiaries


“Lender” means each Conduit Lender and each Committed Lender.
 


15

--------------------------------------------------------------------------------

 
“LendingClub” has the meaning assigned to it in the Recitals hereto.


“LIBOR” means the average daily three-month London interbank offered rate for
deposits in United States dollars that appears on the Reuters Screen on the
applicable display page that quotes three-month LIBOR as of 11:00 a.m., London
time, on that date, with a floor of 0%; provided, that (i) if LIBOR does not
appear on such Reuters Screen, then any comparable method of determining LIBOR
selected by the Administrative Agent, and (ii) if the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) is permanently discontinued, then a
comparable successor benchmark rate approved by the Administrative Agent
(provided that such successor benchmark rate shall be applied in a manner
consistent with market practice, shall be the rate the Administrative Agent has
selected for credit facilities comparable to the facility provided hereunder and
shall be disclosed to the Borrower prior to its application hereto).


“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, security
interest, encumbrance, lien or charge of any kind (including any conditional
sale or other title retention agreement or any lease in the nature thereof), or
any other arrangement pursuant to which title to the property is retained by or
vested in some other Person for security purposes.


“Liquidation Proceeds” means, for any Collection Period and any Charged-Off
Receivable, any amount (which shall not be less than zero) received (whether by
the Servicer, Borrower, any Collection Agent, or any subagent or designee of any
of them) in connection with such Charged-Off Receivable, including any
recoveries, payments or other proceeds thereon, net of any (i) reasonable
out-of-pocket expenses (exclusive of overhead but inclusive of any fees paid to
the applicable Collection Agent or any subagent or designee of the Servicer,
Borrower or such Collection Agent) incurred by the Servicer or the Borrower and
(ii) the liquidation proceeds fee specified in the Servicing Agreement with
respect to the collection and enforcement of such Charged-Off Receivable, each
to the extent not previously reimbursed to the Servicer.


“Liquidity” has the meaning assigned to it in Schedule VII.


“Loan” means, with respect to each Lender, the outstanding loan (with a
principal balance at any time equal to the applicable Loan Amount of such
Lender) owing by the Borrower to such Lender pursuant to the terms hereof.


“Loan Amount” means, with respect to any Lender at any time, an amount equal to
(a) the aggregate principal amount funded by such Lender of Advances made to
Borrower hereunder at or prior to such time, plus (b) any Loan Amount of any
other Lender assumed by such Lender as assignee pursuant to an Assignment and
Assumption Agreement at or prior to such time, minus (c) the amount of principal
repayments received and applied by such Lender hereunder at or prior to such
time, minus (d) any portion of such Lender’s Loan Amount assigned by such Lender
as assignor pursuant to an Assignment and Assumption Agreement at or prior to
such time.


 “LSTA Modified Terms” has the meaning given to it in Section 2.11.


“Majority Lenders” means Lenders for which the sum of the Loan Amounts of such
Lenders is greater than 50% of the Aggregate Loan Amount. The Loan Amounts of
any Defaulting Lender shall be disregarded in determining Majority Lenders at
any time.
 
“Managed Pool Balance” means, at any time, the aggregate Receivable Balances of
all Managed Pool Receivables at such time.
 
“Managed Pool Receivable” means any Receivable, including, without limitation,
each Purchased Receivable (whether or not it is an Excluded Receivable), that is
owned, managed or serviced by LendingClub and that is Prime Loan or Near Prime
Loan (or fits an alternative designation reasonably approved by the
Administrative Agent).
 
16

--------------------------------------------------------------------------------

 
“Material Adverse Change” means any event, matter, condition, circumstance,
change or effect that (a) materially and adversely affects the business, assets,
financial condition, or results of operations of LendingClub and its
Subsidiaries, taken as a whole, or the Borrower, (b) materially impairs the
ability of LendingClub or the Borrower to perform or observe its respective
obligations under any Transaction Document to which it is a party (including the
ability of LendingClub, as Servicer, to collect the Purchased Receivables on a
timely basis); (c) materially and adversely affects or impairs the rights,
powers, remedies or interests of the Collateral Trustee, any other Agent or any
Lender under any Transaction Document; (d) materially adversely affects the
validity or enforceability of any material portion of the Purchased Receivables
by the holder thereof in accordance with their terms, or the salability
(relative to similar consumer loans) or collectability of a material portion of
the Purchased Receivables; or (e) materially adversely affects the validity,
attachment, perfection, priority or enforcement of any Liens granted in favor of
the Collateral Trustee or the ability of the Collateral Trustee to exercise
remedies or otherwise realize the benefits of the security afforded under the
Transaction Documents.


“Monthly Invoice” has the meaning set forth in Section 2.06(e).


“Material Indebtedness” means either (i) any Indebtedness under the MS Credit
Agreement; and (ii) any Indebtedness of LendingClub or any Subsidiary in a
principal amount exceeding $35,000,000; provided, that the “principal amount” of
any swap agreement at any time shall equal the maximum aggregate amount (giving
effect to any netting agreements) that LendingClub or any such Subsidiary would
owe if such swap agreement were terminated at such time.


“MS Credit Agreement” means the Credit and Guaranty Agreement, dated as of
December 17, 2015, among LendingClub, the guarantors party thereto, the lenders
party thereto, Morgan Stanley Senior Funding, Inc., as the administrative agent
and collateral agent, Goldman Sachs Bank, USA, as syndication agent, and Credit
Suisse AG and Silicon Valley Bank, as documentation agents, as amended from time
to time and any replacement facility or facility that refinances such facility.


“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or could
be an obligation to contribute of) the Borrower or a Subsidiary or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, a Subsidiary or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.


“Net Eligible Pool Balance” means, as of any date of determination, the
remainder of (a) the Eligible Pool Balance at such time, minus (b) the Excess
Concentration Amount at such time.


“Near Prime Loan” is a Receivable classified by the Originator and Seller at
origination as a “Near Prime Loan” in accordance with the Originator’s
Underwriting Policy and the Credit and Collection Policy and that satisfies the
“Credit Criteria” for such “Receivables Product” as each of the foregoing terms
is defined in the Receivables Purchase Agreement.
 
“Obligations” means all obligations of the Borrower to pay the Aggregate Loan
Amount, all accrued but unpaid interest thereon (including interest that accrues
after the commencement of any action under the Bankruptcy Code), and all
breakage costs, fees, indemnities, liabilities, expenses, costs or other sums
(including attorney fees and disbursements), and other obligations for monetary
amounts owing by the Borrower to any Secured Party, in each case, whether now
owed or hereafter arising.
 
17

--------------------------------------------------------------------------------

 
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments under the Receivable, including the maker of any promissory note and
any borrower, co-borrower, obligor, co-obligor, or guarantor thereof.


“Obligor Information” has the meaning given to it in the Receivables Purchase
Agreement.


“Originator” means WebBank, an FDIC-insured Utah-chartered industrial bank, or
such other originating bank selected by the Seller and approved in writing by
the Administrative Agent, which approval shall not be unreasonably withheld;
provided, that if the Seller is acquiring Receivables from more than one
originating bank, all references in this Agreement and any other Transaction
Document to “the Originator” shall be deemed to be a separate reference to each
such originating bank; provided, further, that approval of any proposed new
originating bank (including, without limitation, any such proposed originating
bank that is a state-chartered bank that is not FDIC-insured), may be
conditioned on such representations, legal opinions and other terms and
conditions as may be required by the Administrative Agent or any rating agency
rating the commercial paper of any Conduit Lender.


“Originator Loan Program” means the program by which the Originator extends
consumer loans to Obligors.


“Originator Program Documents” means the agreements between the Originator and
the Seller pursuant to which the Seller purchases Receivables from the
Originator and agrees to market the Originator’s consumer loan program, as the
foregoing may be modified pursuant to Section 6.02(f).


“Participant” has the meaning assigned thereto in Section 9.03(f).


“Participant Register” has the meaning assigned thereto in Section 9.03(f).


“Paying Agent” means WTNA, and its successors and assigns in such capacity.


“Payment in Full” has the meaning assigned thereto in Section 3.04(a).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA maintained
or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or to
which the Borrower, a Subsidiary or an ERISA Affiliate has or could have an
obligation to contribute, and each such plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Borrower, a Subsidiary
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.


“Permitted Holders” means those Persons listed on Schedule IX.

18

--------------------------------------------------------------------------------

 
“Permitted Liens” means (i) Liens in favor of the Collateral Trustee, for the
benefit of the Secured Parties, created pursuant to any Transaction Document,
(ii) Security Interests in favor of the Borrower (including, without limitation,
as purchaser from Seller) created pursuant to any Transaction Document,
(iii) inchoate Liens for taxes not yet due, and (iv) other than with respect to
any Purchased Assets or other Collateral (for which this clause (iv) shall not
apply), tax liens arising by operation of law for taxes the validity or amount
of which is being contested in good faith by appropriate proceedings and for
which adequate reserves have been set aside on the books of such taxpayer with
respect thereto in accordance with (and as required by) GAAP, and (v) solely
with respect to Receivables that are no longer Purchased Receivables,
precautionary and “backup” Liens in such Receivables in favor of purchasers of
such Receivables.


“Person” means any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.


“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower,
a Subsidiary or any ERISA Affiliate or to which the Borrower, a Subsidiary or an
ERISA Affiliate has or could have an obligation to contribute, and each such
plan for the five-year period immediately following the latest date on which the
Borrower, a Subsidiary or an ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan. For avoidance of doubt,
the term “Plan” shall include any “Pension Plan”.


“Plan Asset Regulation” means the U.S. Department of Labor regulation located at
29 C.F.R. Section 2510.3-101, or any successor regulation thereto, as in effect
at the time of reference, as modified by Section 3(42) of ERISA.
 
“Plan Assets” means “plan assets” as defined in the Plan Asset Regulation.


“Prepayment/Release Date” means the date of any requested voluntary prepayment
or Release pursuant to Section 2.04(a).


“Prepayment/Release Notice” has the meaning set forth in Section 2.04(a).


“Prime Loan” means a Receivable classified by the Originator and the Seller at
origination as a “Prime Loan” in accordance with the Originator’s Underwriting
Policy and the Credit and Collection Policy, that has been assigned a
LendingClub loan grade in accordance with the foregoing, and that satisfies the
“Credit Criteria” for such “Receivables Product” as each of the foregoing terms
is defined in the Receivables Purchase Agreement.


“Prime Rate” means, for any date of determination, the highest rate of interest
(or if a range is given, the highest prime rate) published in The Wall Street
Journal on such date as constituting the “prime rate” or “base rate” in such
publication’s table of Money Rates or, if The Wall Street Journal is not
published on such date, then in The Wall Street Journal most recently published
or a comparable publication that publishes comparable rates.


“Priority of Payments” has the meaning given to such term in Section 3.02(a).


“Privacy Requirements” has the meaning given to such term in the Receivables
Purchase Agreement.
 


19

--------------------------------------------------------------------------------

 
“Pro Rata Share” means, at any time with respect to any Lender, the ratio of
such Lender’s Loan Amount to the Aggregate Loan Amount.


“Purchase Date” means, with respect to any Purchased Receivable, the date on
which such Receivable is sold or otherwise transferred or contributed by the
Seller to the Borrower pursuant to the Receivables Purchase Agreement.


“Purchased Assets” means, with respect to each Purchased Receivable, (i) such
Purchased Receivable, (ii) the related Receivable Document Package and all other
Receivable Records (as defined in the Receivables Purchase Agreement) with
respect to such Purchased Receivable, (iii) all related rights and benefits of
the “lender” under such Receivable Documents, (iv) all Servicing Rights (as
defined in the Servicing Agreement) with respect to such Purchased Receivable,
(v) all Collections thereof, and (vi) all proceeds of any of the foregoing.


“Purchased Receivable” means each Receivable sold, contributed or otherwise
transferred to the Borrower by the Seller pursuant to the Receivables Purchase
Agreement; provided, that upon any Release thereof or purchase by the Seller or
any other Person, such Receivable shall cease to be a Purchased Receivable.


“Qualified Hedge Counterparty” means any Hedge Counterparty that is a Lender, an
Affiliate of a Lender or any other Person that is an interest rate swap dealer
selected by the Borrower and reasonably satisfactory to the Administrative
Agent.


“Qualified Hedging Agreement” means each agreement between the Borrower and a
Qualified Hedge Counterparty that (i) is in writing, (ii) governs one or more
Hedging Transactions, (iii) contains commercially reasonable terms and is in the
form and substance reasonably acceptable to the Administrative Agent, (iv)
contains an express acknowledgement of and consent to the assignment by the
Borrower of all of its rights (but not its obligations) thereunder to the
Collateral Trustee; (v) requires all payments due to the Borrower thereunder by
the Qualified Hedge Counterparty to be remitted exclusively to the Collection
Account; and (vi) contains an express prohibition on any amendment or
modification thereof without the express written consent of the Administrative
Agent.


“Qualified Hedging Transaction” means either (a) a Hedging Transaction that is
an interest rate cap, that arises under a Qualified Hedging Agreement, and for
which the Borrower has made all required payments paid or payable to the
Qualified Hedge Counterparty thereunder to purchase such Hedging Transaction, or
(b) a Hedging Transaction other than an interest rate cap that (i) has been
approved by the Administrative Agent in its sole discretion, and (ii) has been
entered into pursuant to a Qualified Hedging Agreement.


“Receivable” means an unsecured consumer loan originally issued by the
Originator and acquired by the Seller pursuant to the Originator Program
Documents, which includes all right, title and interest with respect to such
loan as a holder of both the beneficial and legal title to such loan, including
without limitation (a) the related Receivable Document Package and all other
loan documents, files and records of the lender and its servicing agent for such
loan, (b) all proceeds from such loan (including without limitation any monthly
payments, any prepayments, all unpaid periodic interest and finance charges due
or which may become due with respect thereto, all fees (including without
limitation late payment fees) applicable to such loan, and all other fees,
charges and other amounts that have been or may be assessed against the Obligor
or otherwise may be due and payable thereunder), (c) all other rights,
interests, benefits, proceeds, remedies and claims arising from or relating to
such loan, and (d) all proceeds of the foregoing.

20

--------------------------------------------------------------------------------

 
“Receivable Balance” of a Receivable, as of any date of determination, means the
outstanding principal balance of such Receivable as of such date.


“Receivable Document Package” means, with respect to any Receivable, all
Receivable Documents and all physical or electronic records created in
connection with the origination, funding, acquisition and ownership of such
Receivable.


“Receivable Documents” means with respect to any Receivable, (i) the “truth in
lending” disclosure; (ii) the Obligor credit profile authorization; (iii) the
Obligor bank account verification, if any; (iv) the applicable privacy notice;
(v) the loan agreement, membership agreement or other agreement governing the
terms thereof; (vi) the terms of use; (vii) any promissory note (including any
non-negotiable promissory note) and/or other instrument, document or agreement
evidencing or giving rise to such Receivable; and (viii) any other notes,
instruments, documents or writings executed or to be executed (including
electronic execution) by the applicable Obligor in connection therewith,
provided to or by the applicable Obligor in connection therewith, or otherwise
arising in connection with any of the foregoing.  For avoidance of doubt, the
parties hereto understand that Receivable Documents are in electronic form and
shall be provided in electronic form when required to be provided under the
Transaction Documents.


“Receivables Purchase Agreement” means that certain Master Receivables Purchase
Agreement, dated as of October 6, 2017, between the Seller and the Borrower.


“Register” has the meaning assigned to such term in Section 2.05(b).


“Regulatory Requirement” means (a) any introduction, adoption, or change after
the Closing Date in, or in the application, effectiveness, interpretation,
reinterpretation or phase-in of, any law, rule, regulation, directive,
guideline, accounting rule, decision or request (whether or not having the force
of law) of any court, central bank, regulator or other Governmental Authority
affecting any Lender or Related Person, (b) compliance by any Lender or Related
Person (or its applicable lending office) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date, or (c) whether or not the following are
in effect on or prior to the Closing Date, compliance by any Lender or Related
Person after the Closing Date with: (i) the Dodd‑Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in implementation
thereof,  (ii) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel II or Basel
III, (iii) the FAS 166/167 Capital Guidelines titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies, or (iv)
compliance by any Lender or Related Person with any existing or future guidance,
interpretations or directives from any Government Authority with respect to any
of the foregoing (whether or not having the force of law), or any rules or
regulations promulgated by any Governmental Authority in connection therewith.
 


21

--------------------------------------------------------------------------------

 
“Regulatory Trigger Event” shall mean (a) any change in law or regulations after
the Closing Date, (b) the commencement of or adverse development, after the
Closing Date, in any formal inquiry, investigation or regulatory action by any
applicable Governmental Authority (other than a routine inquiry, made via a form
letter or otherwise, that does not contain any specific allegations or
violations, including, without limitation, in connection with the routine
transmittal of a consumer complaint, and notice regarding or commencement of any
routine examination or similar supervisory activity directed to or involving the
Borrower or any other LC Group Member by any Governmental Authority, including,
but not limited to, correspondence or communications in connection therewith),
or (c) the commencement of or adverse development, after the Closing Date, in
any legal action or proceeding, that, in the case of any of the foregoing
clauses (a), (b) and (c): (i) challenges the authority of the Borrower, the
Seller, the Servicer or any of their respective Subsidiaries, or any
counterparty to any contract with any of the foregoing, to originate, hold, own,
service, collect, pledge or enforce Receivables or to perform their obligations
under any Transaction Document, (ii) alleges actionable non-compliance by the
Borrower, the Seller, the Servicer or any of their respective Subsidiaries or
any counterparties to contracts with any of the foregoing, with any applicable
Requirements of Law related to originating, holding, collecting, pledging,
servicing or enforcing Receivables, (iii) is related to Receivables generally or
the LendingClub platform in a materially adverse manner, or (iv) is related to
the operation of the business of the Borrower, the Seller, the Servicer or any
other LC Group Member or the on-line consumer lending industry generally, or any
member of the on-line consumer lending industry, that the Administrative Agent,
in its reasonable discretion, believes could have a material adverse effect on
such industry as a whole, specifically including the Seller as part of such
industry in light of any material variation in business practices as between the
Seller and other members of such industry; provided, that none of the foregoing
shall constitute a “Regulatory Trigger Event” if all of the following apply: (A)
it does not directly involve the Seller, Servicer, Borrower or any Purchased
Receivables, (B) it involves methods, practices, actions, inactions, conditions,
events and/or circumstances that are readily distinguishable in all material
substantive respects from the methods, practices, actions, inactions,
conditions, events and circumstances applicable to the Seller, the Servicer, the
Borrower and the Purchased Receivables, and (C) it could not be reasonably
likely to result in a Material Adverse Change; and provided, further, that no
such inquiry, investigation, regulatory action, or legal action or proceeding of
the type described in this paragraph: (x) shall constitute a “Regulatory Trigger
Event” until either: (1) it has remained outstanding and has not been released
or terminated in a manner acceptable to the Administrative Agent within ninety
(90) calendar days of commencement thereof, or (2) there has been an adverse
ruling or the issuance of any stay, order, judgment, cease and desist order,
injunction, temporary restraining order, or other judicial or non-judicial
sanction, order or ruling prior to the end of such 90-day period (which event
will cause an immediate “Regulatory Trigger Event”); and (y) shall constitute a
“Regulatory Trigger Event” upon the favorable resolution (as mutually agreed by
the Borrower and the Administrative Agent (in its reasonable discretion)) of
such inquiry, investigation, regulatory action, or legal action or proceeding
(in which case such “Regulatory Trigger Event” shall cease to exist).


“Related Group” means the Conduit Lenders and Committed Lenders listed together
as part of a “Related Group” on Schedule I or in any Assignment and Assumption
Agreement.


“Related Group Loan Amount” means, at any time, with respect to a Related Group,
the sum of the Loan Amounts of all Lenders in such Related Group at such time.


“Related Person” means, (i) solely with respect to any Conduit Lender, any
Person that provides liquidity or credit support to such Conduit Lender or is
otherwise a sponsor or manager thereof; and, (ii) with respect to any Lender (or
any Related Person of a Conduit Lender as set forth in the foregoing clause
(i)), any Person controlling, that is the holding company of, that is
consolidated with, or that is an Affiliate of such Lender.


“Release” means the release by the Collateral Trustee of its security interest
in all or any designated portion of the Purchased Receivables and related
Purchased Assets upon the request of the Borrower made in accordance with the
terms of Section 2.04.


“Repurchase Price” means, with respect to a Purchased Receivable that is
required to be repurchased by the Seller pursuant to the Receivables Purchase
Agreement, the sum of (a) the Receivable Balance of such Receivable as of the
date of repurchase and (b) all accrued and unpaid interest on the Receivable as
of such date.
 


22

--------------------------------------------------------------------------------

 
“Requirements of Law” means any and all applicable federal, state, local and/or
foreign statutes, and all applicable ordinances, rules, regulations, judicial
rulings, court orders, common law, judgments, decrees, administrative orders,
and other applicable legal requirements of any and every conceivable type,
including, but not limited to, applicable Consumer Laws, credit disclosure laws
and regulations, the Fair Labor Standards Act, and all applicable State and
federal usury laws.


“Required Reserve Account Amount” means, as of any date of determination (a)
prior to a Reserve Account Termination Date, the product of (i) the Required
Reserve Percentage multiplied by (ii) the quotient of (A) the Aggregate Loan
Amount on such date of determination, after giving to any Advance to be made on
such date (without any distinction with respect to the portion of such Advance
to be deposited into the Reserve Account and the portion thereof to be remitted
to any other account of the Borrower), prepayment or distribution to be made on
such date, divided by (B) the Advance Rate on such date of determination; and
(b) after a Reserve Account Termination Date, zero ($0.00).


“Required Reserve Account Deposit Amount” means, as of any date of
determination, the remainder of (a) the Required Reserve Account Amount as of
such date, minus (b) the amount of funds actually on deposit in the Reserve
Account on such date (after giving effect to any amount to be withdrawn from
such Reserve Account on such date but before giving effect to any actual deposit
of any portion of an Advance or other amount to be deposited into such Reserve
Account on such date).


“Required Reserve Percentage” means [***]*%.


“Reserve Account” has the meaning assigned thereto in Section 3.04(a).


“Reserve Account Prepayment Amount” means, with respect to any
Prepayment/Release Date, the amount determined as of such date after giving
effect to any prepayment or other distribution on such date (but not any
withdrawal from the Reserve Account to be made on such date) equal to the excess
of the amount of funds on deposit in the Reserve Account on such date over the
Required Reserve Account Amount on such date.


“Reserve Account Termination Date” has the meaning given to it in the Servicing
Agreement.


“Restricted Subsidiary” means, at any time, with respect to LendingClub, any
Subsidiary of LendingClub (i) that is a “Restricted Subsidiary” (or equivalent)
under the MS Credit Agreement or any other agreement giving rise to Material
Indebtedness of LendingClub; or (ii) that is bound by the Indebtedness and Lien
restrictions under any agreement giving rise to Material Indebtedness; provided
that, if LendingClub has more than one such debt agreement, a Subsidiary that is
a “Restricted Subsidiary” (or equivalent) under any such debt agreement shall be
a Restricted Subsidiary for purposes hereof.


“Revolving Period” means the date commencing on (and including) the Closing Date
and ending on the Commitment Termination Date.
 
* Confidential Treatment Requested
 
23

--------------------------------------------------------------------------------

 
“RTE Effect” means, with respect to any Regulatory Trigger Event, in the case of
any State or the United States: (a) for any change in law or regulations giving
rise to such Regulatory Trigger Event, that such law or regulation is the law or
regulations of such State or, in the case of the United States, is a federal law
or regulation that applies in all States, (b) for any formal inquiry,
investigation or regulatory action by any applicable Governmental Authority
giving rise to such Regulatory Trigger Event, that such Governmental Authority
is of such State or, in the case of the United States, is a federal Governmental
Authority, and (c) for the commencement of or development in any legal action or
proceeding giving rise to such Regulatory Trigger Event, that a judgment or
ruling in such legal action or proceeding would be binding precedent on federal
or State courts within such State or, in the case of the United States, is a
federal action or proceeding based on federal (and not individual State) law and
is binding regardless of State.


“Scheduled Payment” means, with respect to any Collection Period for any
Purchased Receivable, the amount set forth in the applicable Receivable
Documents as required to be paid by the Obligor in such Collection Period.  If
after the Closing Date, the Obligor’s obligation under a Purchased Receivable
with respect to an Collection Period has been modified so as to differ from the
amount specified in such Purchased Receivable (i) as a result of the order of a
court in an Insolvency Proceeding involving the Obligor, or (ii) pursuant to the
Servicemembers Civil Relief Act or similar State laws, the Scheduled Payment
with respect to such Collection Period shall refer to the Obligor’s payment
obligation with respect to such Collection Period as so modified.


“Security Interest” means a security interest as defined in the applicable UCC,
which includes a true sale of accounts, chattel paper, payment intangibles, and
promissory notes.


“Secured Parties” means the Administrative Agent, the Lenders (including any
Participant), and the other Indemnified Parties.


“Security Agreement” means the Security Agreement dated as of the date hereof,
by and between the Borrower, the Administrative Agent and the Collateral Trustee
for the benefit of the Secured Parties.


“Seller” means LendingClub in its capacity as Seller under the Receivables
Purchase Agreement.


“Seller Default” shall have the meaning given to it in the Receivables Purchase
Agreement.


“Seller Financial Covenants” has the meaning assigned to it in Schedule VII.


“Servicer” means, initially, LendingClub, as the servicer of the Purchased
Receivables, and each successor servicer (which may include the Backup Servicer
upon appointment of the Backup Servicer as successor servicer).


“Servicer Default” has the meaning assigned to such term in the Servicing
Agreement.


“Servicer’s Monthly Settlement Certificate” means a certificate completed and
executed by an Authorized Officer of the Servicer substantially in the form of
Exhibit G.


“Servicing Agreement” means (i) a servicing agreement between the Servicer and
the Borrower dated as of October 6, 2017; and (ii) any successor servicing
agreement entered into between the Administrative Agent and any successor
Servicer if LendingClub is replaced as Servicer pursuant to the terms of the
initial Servicing Agreement.


“Servicing Fee” means the fee payable to the Servicer (including any successor
Servicer) pursuant to the Servicing Agreement.
 


24

--------------------------------------------------------------------------------

 
“Settlement Date” means the tenth (10th) calendar day of each calendar month or,
if such date is not a Business Day, the next Business Day, commencing with
November 10, 2017; provided, that (A) the date of any prepayment hereunder shall
be a “Settlement Date” with respect to the portion of the Loan being prepaid,
(B) the foregoing is subject to Section 3.02(b); and (C) the Final Maturity Date
and any date declared by the Administrative Agent after an Event of Default has
occurred and is continuing shall be a “Settlement Date.”


“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the present assets of such Person
and its Subsidiaries, taken as a whole, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and its Subsidiaries, taken as a whole, (b) the present fair saleable
value of the assets of such Person and its Subsidiaries, taken as a whole, is
not less than the amount that will be required to pay the probable liability of
such Person and its Subsidiaries, taken as a whole, on their debts as they
become absolute and matured, (c) such Person and its Subsidiaries, taken as a
whole, do not intend to, and do not believe that they will, incur debts or
liabilities (including current obligations and contingent liabilities) beyond
their ability to pay such debts and liabilities as they mature in the ordinary
course of business and (d) such Person and its Subsidiaries, taken as a whole,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, in relation to which their property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).


“State” means any one of the 50 states of the United States of America or the
District of Columbia.


“Step-Up Margin” has the meaning assigned to such term in the Fee Letter.


“Step-Up Margin Period” means the period beginning on the Commitment Termination
Date and at all times thereafter, but excluding any Default Margin Period.


“Sub-Backup Servicer” means First Associates Loan Servicing, LLC, as initial
Sub-Backup Servicer, or any other Person appointed as Sub-Backup Servicer by the
Borrower with the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed).


“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which a majority of the outstanding
shares of capital stock or other Equity Interests having ordinary voting power
for the election of directors or their equivalent is at the time owned by such
Person directly or through one or more Subsidiaries.


“Supplemental Information and Certification” means, as part of each Advance
Notice, each Prepayment/Release Notice and each Servicer’s Monthly Settlement
Certificate delivered hereunder: (a) a pro forma calculation of the Required
Reserve Account Deposit Amount (in the case of any Advance Notice) or Reserve
Account Prepayment Amount (in the case of a Prepayment/Release Notice), (or
either of the foregoing, if applicable, as part of the Servicer’s Monthly
Settlement Certificate) as of (or as would be determined on) the related Advance
Date, Prepayment/Release Date, or Settlement Date, as the case may be, after
giving effect to any Advance, prepayment, Release, distribution, and other
action to be taken on such date, (b) a certification and representation and
warranty that the Seller is in compliance with the Liquidity covenant set forth
on Schedule VII as of the date of such notice or certificate and will be true on
the related Activity Date or Settlement Date, as applicable, after giving effect
to any Advance, prepayment, Release, distribution or other action to be taken on
such date; and (c) certifying that the foregoing calculations and determination
were made in good faith and agreeing that such information will be immediately
updated if necessary on any related Advance Date or Prepayment/Release Date if
not accurate as of the close of business on such date.
 


25

--------------------------------------------------------------------------------

 
“Taxes” has the meaning assigned to such term in Section 2.08(a) of this
Agreement.


“Transaction Documents” means this Agreement, the Receivables Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the Security
Agreement, the Account Control Agreement, the Collateral Control Agreement, the
Borrower Organizational Documents, the Fee Letter, and each other contract,
agreement, undertaking or other instrument executed in connection with any of
the foregoing, including all exhibits, annexes and schedules attached to any of
the foregoing, and other documents and certificates delivered in connection
therewith; provided that Hedge Agreements and other documents and certificates
delivered in connection therewith shall not be deemed to be Transaction
Documents.


“Trust Certificate” means trust certificates issued by LC Trust I, a Delaware
business trust, or any similar trust established in connection with a private
placement of ABS securities to accredited investors and qualified purchasers,
which certificate shall correspond to Member Loans (or portions thereof)
facilitated through LendingClub’s lending platform.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Underwriting Policy” means, with respect to an Originator, its underwriting
policies and guidelines, as in effect on the date hereof and as modified from
time to time in compliance with Section 6.02(f).


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


“Unused Fee” means, with respect to any Related Group (pro rata to each
Committed Lender in such Related Group), an amount equal to the product of (a)
the Unused Fee Percentage, multiplied by (b) the remainder of (i) the
Commitments of all Committed Lenders in such Related Group minus (ii) the sum of
the Loan Amounts of all Committed Lenders and all Conduit Lenders in such
Related Group.


“Unused Fee Percentage” has the meaning given to such term in the Fee Letter.


“Upfront Commitment Fee” has the meaning assigned to such term in the Fee
Letter.


“Verifiable Identity Theft” means, with respect to any Receivable, the
occurrence of fraud, as evidenced by the individual in whose name such
Receivable was issued: (i) having obtained an identity theft report from law
enforcement; and (ii) having prepared a completed Federal Trade Commission or
company-specific equivalent ID Theft Affidavit.


“Vintage Loss Percentage” has the meaning given to it on Schedule II.


 “Volcker Rule” has the meaning given to it in Section 4.01(h).
 


26

--------------------------------------------------------------------------------

 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“WTNA” has the meaning set forth in the introduction hereto.


SECTION 1.02  Other Definitional Provisions.


(a)          Related Documents, Instruments and Certificates. All terms defined
in this Agreement shall have the defined meanings when used in any instrument
governed hereby and in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.


(b)          Accounting Terms. Accounting terms used but not defined or partly
defined in this Agreement, in any instrument governed hereby or in any
certificate or other document made or delivered pursuant hereto, to the extent
not defined, shall have the respective meanings given to them under GAAP as in
effect as of such date of determination or any such instrument, certificate or
other document, as applicable.  To the extent that the definitions of accounting
terms in this Agreement or in any such instrument, certificate or other document
are inconsistent with the meanings of such terms under GAAP, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control.  If the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.


(c)          Internal References. The words “hereof,” “herein,” “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.


(d)          Cross-References; Including. Section, Schedule and Exhibit
references contained in this Agreement are references to the Sections, Schedules
and Exhibits in or to this Agreement unless otherwise specified; and the term
“including” shall mean “including without limitation.”


(e)          Variations. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.


(f)          Requirements of Law. Any reference to any Requirements of Law means
such Requirements of Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder, and reference to any section or other
provision of any Requirements of Law means that provision of such Requirements
of Law from time to time in effect or constituting any substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision.
 


27

--------------------------------------------------------------------------------

 
(g)          Amendments, Supplements and Modifications; Successors and Assigns.
Any agreement, instrument or document defined or referred to herein or in any
instrument, certificate or document delivered in connection herewith means such
agreement, instrument or document as the same may from time to time be amended,
modified or supplemented in accordance with the terms thereof and includes
references to all attachments, schedules and exhibits associated therewith; all
references to a Person include its permitted successors and assigns.


(h)           Knowledge. Any use of the term “knowledge” or “actual knowledge”
in this Agreement shall mean actual knowledge.


(i)          Business Days. If any date for compliance with the terms or
conditions of any Transaction Document falls due on a day that is not a Business
Day, then such due date shall be deemed to be the immediately following Business
Day.


(j)            Defaults. For purposes of this Agreement, any Event of Default,
Servicer Default or Seller Default shall be deemed to be continuing until it is
waived in accordance with the provisions set forth herein or in the applicable
Transaction Document.


(k)          Approvals. The fact that any Person provides approval or consent
hereunder shall not mean or otherwise be construed to mean: (i) that such Person
providing such approval or consent has assumed the obligations of the Person
seeking approval or consent to comply with all applicable Requirements of Law
and other obligations arising from or relating to the underlying matter as to
which such approval or consent was given; or (ii) except as otherwise expressly
set forth in such approval or consent, that providing any such approval or
consent impairs in any way the rights or remedies of the Person providing such
approval or consent under this Agreement, including indemnification rights for
any failure of the Person seeking such approval or consent to comply with all
such Requirements of Law and other obligations.


ARTICLE II
THE CREDITS


SECTION 2.01  Advances.


(a)          Revolving Period. Subject to the terms and conditions of this
Agreement (including, without limitation, the conditions precedent to the
initial Advance and each subsequent Advance set forth in Article V) and relying
upon the representations and warranties herein set forth, during the Revolving
Period, each Conduit Lender may, and to the extent any Conduit Lender declines
to fund, each Committed Lender in its Related Group shall, severally and not
jointly, fund its Applicable Advance Percentage of each Advance requested by the
Borrower pursuant to Section 2.01(b) as long as such requested Advance does not
exceed the Availability; provided, that (i) no Committed Lender shall fund an
Advance to the extent that, after giving effect thereto, the Loan Amount of such
Committed Lender would exceed its Commitment; and (ii) no Lender in a Related
Group shall fund an Advance to the extent that, after giving effect to the total
portion of such Advance funded by the Lenders in such Related Group, the Related
Group Loan Amount would exceed the total of the Commitments of the Committed
Lenders in such Related Group. Subject to the foregoing, amounts borrowed
hereunder by the Borrower may be repaid and re-borrowed during the Revolving
Period.
 


28

--------------------------------------------------------------------------------

 
(b)         Process for Requesting Advances. The Borrower may request an Advance
on any Business Day occurring prior to the Commitment Termination Date (an
“Advance Date”) by delivering to each of the Administrative Agent (which the
Administrative Agent shall promptly make available to the Lenders in accordance
with its customary practice) and the Paying Agent by not later than 2:00 p.m.
New York City time at least two Business Days prior to the requested Advance
Date, an Advance Notice, with an attached Borrowing Base Certificate and Data
File; provided, that in no event shall there be more than one Advance Date or
more than two Activity Dates in any calendar week.  Each Advance Notice shall be
irrevocable and effective upon receipt. The minimum dollar amount of (i) the
initial Advance shall be equal to $[***]*; and (ii) any subsequent Advance shall
be equal to the lesser of (A) $[***]* and (B) the difference between the total
Commitments of all Lenders and the Aggregate Loan Amount (prior to the making of
such Advance).


(c)          Pro Forma Calculations. The Borrowing Base Certificate and Data
File delivered with any Advance Notice shall be dated and current as of the
close of business on the date preceding the delivery date for such Advance
Notice set forth above and shall show pro forma calculations of the Required
Reserve Account Deposit Amount and Borrowing Base as of the applicable Advance
Date (after giving effect to the Advance and purchase of Receivables on such
date), and shall include, without limitation, (i) identification of the
Receivables to be acquired on such Advance Date and certification of which
Purchased Receivables will be Eligible Receivables on such Advance Date, and
(ii) the Supplemental Information and Certification. The Borrower hereby agrees
that it shall, or it shall cause the Servicer to, immediately notify the
Administrative Agent and Paying Agent if any such pro forma information or
calculations fail to be true as of the related Advance Date, together with
corrected and updated information and calculations as of such Advance Date.


(d)          Funding Advances. On each Advance Date, each Related Group shall,
not later than 2:00 p.m., New York City time, on such Advance Date, remit its
Applicable Advance Percentage of the requested Advance by wire transfer of
immediately available funds to the account designated by the Administrative
Agent, which shall be funded by the Lenders in each Related Group in the manner
set forth in, and shall be subject to the terms of, Section 2.01(a). The failure
of the Lenders in any Related Group to fund such Related Group’s Applicable
Advance Percentage of any such Advance shall not excuse the Lenders in any other
Related Group from funding such other Related Group’s Applicable Advance
Percentage of such Advance; provided, that no Lender in any Related Group shall
be responsible for the failure of any Lender in any other Related Group to fund
any Advance.


(e)          Distributions of Advances. By the close of business on each Advance
Date, the Administrative Agent shall distribute the amount of funds actually
received from the Lenders with respect to the applicable Advance pursuant to
Section 2.01(d) as follows: (i) the Administrative Agent shall deposit into the
Reserve Account the portion of such funds equal to the Required Reserve Account
Deposit Amount specified pursuant to Section 2.01(c); and (ii) the
Administrative Agent shall remit the remainder of such funds by wire transfer of
immediately available funds to the Borrower’s Designated Account; provided, that
if any Lender remits funds to the Administrative Agent with respect to any
Advance after the time deadline set forth in Section 2.01(d), the Administrative
Agent shall make the applicable distribution pursuant to this Section 2.01(e) as
soon as reasonably practicable thereafter, and in any event, on prior to the
close of the next Business Day following receipt; and provided, further, that if
any condition precedent herein specified to the making of such Advance shall not
have been met, then the Administrative Agent shall return to the respective
Lenders all funds received from such Lenders pursuant to Section 2.01(d) with
respect to such Advance. For the avoidance of doubt, the full amount of any
Advance, including, without limitation, the portion thereof deposited into the
Reserve Account, shall constitute principal indebtedness of the Borrower and
shall be added to the Aggregate Loan Amount (and the amount thereof funded by
each Lender shall be added to the Loan Amount of such Lender).
 
(f)          Use of Proceeds of Advances. The Borrower shall use the proceeds of
Advances solely to purchase (i) Receivables, (ii) the related Receivable
Document Package and other receivable records with respect to such Receivable,
(iii) related rights and benefits of “lender” under such Receivable Documents,
(iv) servicing rights, (v) collections thereof, (vi) proceeds of any of the
foregoing, and (vii) any other assets described in the Receivables Purchase
Agreement and to pay fees and expenses related to the Facility and ownership of
the foregoing that are permitted under the Transaction Documents.
 
* Confidential Treatment Requested

29

--------------------------------------------------------------------------------

 
(g)          On the date that the Advance Notice is delivered hereunder with
respect to any Receivable to be purchased by the Borrower on the related Advance
Date and, in any event, at least two Business Days prior to any purchase of a
Receivable by the Borrower pursuant to the Receivables Purchase Agreement, the
Borrower shall cause the Seller to electronically deliver the Receivable
Document Package for such Receivable to the Custodian and a copy thereof to the
Administrative Agent. The Administrative Agent may, but shall not be required
to, notify the Borrower and the Servicer if it discovers any of the following
(each, an “Exception”) with respect to any Receivable (either before or any time
after the purchase of such Receivable by the Borrower): the name and state of
domicile of the Obligor under such Receivable, principal amount thereof, APR,
monthly payment amount, original term, remaining term, or any other material
provision with respect to such Receivable that is stated in the electronic
promissory note (if any) evidencing such Receivable does not match what is
stated on the truth in lending disclosure for such Receivable, or any of the
foregoing as stated in either such promissory note (including the signature date
thereon) or such truth in lending disclosure for such Receivable does not match
the information provided for such Receivable in any Data File delivered to the
Administrative Agent hereunder. The Borrower hereby agrees that it shall cause
Servicer to remedy any such Exception within five (5) Business Days to the
reasonable satisfaction of the Administrative Agent.


SECTION 2.02    Commitments. The Commitments of all of the Committed Lenders
shall automatically, and without further action, terminate on the Commitment
Termination Date. The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.04, the Aggregate Loan Amount would exceed the total
Commitments. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under this Section at least two Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each reduction of the Commitments shall be applied to the Committed
Lenders in accordance with their respective Applicable Advance Percentage.
 
SECTION 2.03    Mandatory Principal Payments.


(a)          Final Maturity Date. The Borrower hereby agrees to pay the
Aggregate Loan Amount, together with all accrued interest thereon and all other
accrued but unpaid Obligations, on the Final Maturity Date.
 
(b)          Borrowing Base Deficiency. In the event that a Borrowing Base
Deficiency exists on any date of determination, if such Borrowing Base
Deficiency is not cured through the acquisition by the Borrower of additional
Eligible Receivables within two Business Days, then: (i) if such second Business
Day following the occurrence of such Borrowing Base Deficiency is a Settlement
Date, the Borrower shall remit to the Paying Agent an amount equal to such
Borrowing Base Deficiency if there are insufficient Available Funds to cure such
Borrowing Base Deficiency from distributions to be made hereunder on such date
pursuant to Section 3.02; and (ii) otherwise, the Borrower shall remit the
amount of such Borrowing Base Deficiency to the Paying Agent (for a principal
repayment to the Lenders based on their Pro Rata Share), by the close of
business on such second Business Day following the occurrence of such Borrowing
Base Deficiency.  The Borrower shall remit all accrued interest on the amount of
any mandatory prepayment made pursuant to this Section 2.03(b).
 
30

--------------------------------------------------------------------------------

 
SECTION 2.04    Voluntary Prepayments and Releases.


(a)          Prepayment and Release Process. The Borrower shall have the right,
at any time, to make a voluntary prepayment of all or any portion of the
Aggregate Loan Amount or request a Release, subject to the terms of this Section
2.04 and the conditions precedent set forth in Section 5.02. The Borrower may
request a voluntary prepayment and/or a Release on any Business Day (a
“Prepayment/Release Date”) by delivering to each Agent (which document the
Administrative Agent shall promptly make available to the Lenders in accordance
with its customary practice) by not later than 2:00 p.m. New York City time at
least two Business Days prior to the requested Prepayment/Release Date, written
notice substantially in the form of Exhibit F (a “Prepayment/Release Notice”);
provided, that (i) any partial prepayment shall be in an amount that is not less
than $1,000,000, and (ii) in no event shall there be more than two Activity
Dates in any calendar week. Each Prepayment/Release Notice shall be irrevocable
and effective upon receipt; provided further that if such Prepayment/Release
Notice is delivered more than two Business Days prior to the requested
Prepayment/Release Date, it shall be revocable, without penalty, through the
close of business on the Business Day preceding such second prior Business Day.


(b)          Required Information. Each Prepayment/Release Notice shall: (i) be
executed by the Borrower; (ii) set forth the applicable prepayment amount (if
any) and itemize any additional amounts payable (if any) on the applicable
Prepayment/Release Date pursuant to Section 2.04(e); (iii) in the event of any
prepayment, set forth the Aggregate Loan Amount immediately before and
immediately after giving effect to any applicable prepayment; (iv) in the event
of any Release, (A) identify any Purchased Receivables subject to such Release,
and (B) certify that the conditions precedent to such Release set forth in
Section 5.02 have been satisfied; (v) in the event of a partial Release, attach
a Borrowing Base Certificate and Data File; and (vi) contain the Supplemental
Information and Certification.


(c)          Pro Forma Calculations.  The Borrowing Base Certificate and Data
File (if any Release shall occur on the applicable Prepayment/Release Date)
required to be delivered with any Prepayment/Release Notice shall be dated and
current as of the close of business on the date preceding the delivery date for
such Prepayment/Release Notice set forth above and shall show pro forma
calculations of the Reserve Account Prepayment Amount, and Borrowing Base as of
the applicable Prepayment/Release Date (after giving effect to any prepayment
and Release on such date), and shall include, without limitation, identification
of the Purchased Receivables subject to any Release on such Prepayment/Release
Date and certification of which Purchased Receivables that will remain after
giving effect to any such Release will be Eligible Receivables on such
Prepayment/Release Date. The Borrower hereby agrees that it shall, or it shall
cause the Servicer to, immediately notify the Administrative Agent and Paying
Agent if any such pro forma information or calculations fail to be true as of
the related Prepayment/Release Date, together with corrected and updated
information and calculations as of such Prepayment/Release Date.
 
(d)          Prepayment. On each Prepayment/Release Date, by 1:00 p.m. New York
City time, (i) the Paying Agent shall withdraw from the Reserve Account an
amount equal to the Reserve Account Prepayment Amount determined pursuant to
Section 2.04(c), and (ii) the Borrower shall remit funds to the Paying Agent,
such that the amount of funds held by the Paying Agent pursuant to the foregoing
clauses (i) and (ii) shall together equal the sum of: (A) the amount of the
voluntary prepayment set forth in the Prepayment/Release Notice and the amount
of any Borrowing Base Deficiency (as determined after giving effect to any
Release, prepayment and any other distributions on such date), (B) all accrued
interest on the amount set forth in the foregoing clause (A), and (C) without
duplication of clauses (A) and (B), all other amounts of the type described in
Sections 3.02(a)(i) through (vii) that have accrued through such date that
either remain unpaid from any prior Settlement Date or for which there are
insufficient Available Funds to distribute in payment thereof on such date (if
it is a Settlement Date) or on the next Settlement Date.
 
31

--------------------------------------------------------------------------------

 
(e)          Distributions. By the close of business on the Prepayment/Release
Date, based on the information set forth in the applicable Prepayment/Release
Notice described in Section 2.04(b)(ii) (unless the Administrative Agent has
notified the Paying Agent and the Borrower in writing prior thereto that it
objects to such information based on such information not being consistent with
the requirements of this Agreement, in which case the following shall be done on
the Business Day following the Business Day on which the Paying Agent receives
an updated Prepayment/Release Notice from the Borrower that has been reasonably
approved by the Administrative Agent), the total amount of funds held by the
Paying Agent from the Reserve Account withdrawal and from the Borrower
remittance pursuant to clauses (i) and (ii) of Section 2.04(d) shall be
distributed by the Paying Agent (solely in accordance with the
Prepayment/Release Notice or, if applicable, the updated Prepayment/Release
Notice referred to in the prior parenthetical) as follows: (i) to the Lenders,
based on each Lender’s Pro Rata Share, the amount set forth in clause (A) of
Section 2.04(d), to be applied to reduction of the Aggregate Loan Amount (and
the Loan Amount of each Lender), (ii) to each Lender, the accrued interest
thereon, as described in the clause (B) of Section 2.04(d), and (iii) to each
Person entitled thereto, the amounts described in clause (C) of Section 2.04(d)
for application thereto.


(f)           Release. On each Prepayment/Release Date, subject to satisfaction
of the conditions precedent set forth in Section 5.02, upon receipt by the
Paying Agent of the amount required to be remitted by the Borrower on such date
pursuant to Section 2.04(d), the portion of the Purchased Receivables (and the
related Purchased Assets) identified for Release by the Borrower shall be
automatically released from the Lien of the Collateral Trustee and such
Receivables shall no longer be “Purchased Receivables” (and the related assets
shall no longer be “Purchased Assets”) or included in any Borrowing Base
calculation hereunder and shall not be required to be included in any
certificate or report required to be delivered hereunder.  Each Agent, at the
expense and request of the Borrower, shall take (or authorize the Borrower, the
Servicer or their respective designees to take) such actions as are reasonably
necessary and appropriate to release the Lien of the Collateral Trustee, for the
benefit of the Secured Parties, on such Purchased Receivables (and the related
Purchased Assets) and to turn over to the Borrower or its designee any
Receivable Documents with respect to such Receivables that are in the possession
or control of any such Agent; provided, a copy thereof may be retained by such
Agent in accordance with its document retention policies.


(g)           No Adverse Selection. The Borrower will not, and will not permit
the Servicer to, use any selection procedures intentionally designed to have an
adverse effect on the Secured Parties when selecting Purchased Receivables
within any particular Cohort to be subject to a Release relative to Purchased
Receivables in the same Cohort not selected for such Release; provided, the
foregoing does not apply to selections between or among different Cohorts.


SECTION 2.05    Recording Loans.  The Administrative Agent shall maintain,
solely for tax purposes, as non-fiduciary agent for the Borrower, a copy of each
Assignment and Assumption Agreement and a register (the “Register”) for the
recordation of the following information: (i) the names and addresses of the
Lenders (including each Person that becomes a Lender pursuant to an Assignment
and Assumption Agreement), (ii) each Lender’s Loan Amount (as such amount may
change upon any Advance funded pursuant to the terms hereof, each principal
repayment and any assignment hereunder) and stated interest, and (iii) the
Commitment of each Committed Lender. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Paying Agent, the
Administrative Agent, the Collateral Trustee and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
“Lender” hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Paying Agent, the Collateral Trustee and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  Each assignment or transfer
evidenced by an Assignment and Assumption Agreement executed pursuant to Section
9.03(e) shall be recorded in the Register, and no assignment or transfer shall
be effective until such assignment or transfer shall have been recorded in the
Register by the Administrative Agent as provided in this subsection. The
Administrative Agent shall provide the Paying Agent with a copy of the Register
at closing and after any assignments or transfers have been recorded in the
Register. In making any distributions to Lenders in accordance with the terms of
this Agreement and any other Transaction Document, the Paying Agent shall be
entitled to rely on the Register most recently provided to the Paying Agent by
the Administrative Agent and it shall be the responsibility of the
Administrative Agent to provide the Paying Agent with an updated copy of the
Register in the event there are any assignments or transfers.
 


32

--------------------------------------------------------------------------------

 
SECTION 2.06    Interest; Fees; Monthly Invoices.


(a)          Upfront Commitment Fee. On the Closing Date, the Borrower shall pay
to each Committed Lender, the Upfront Commitment Fee due to it pursuant to the
Fee Letter.


(b)          Interest. Interest will accrue daily on the Loan Amount of each
Lender at the applicable Interest Rate for such Lender as in effect from time to
time, and will be computed for each Interest Period on the basis of the actual
number of days elapsed and a 360-day year. Accrued and unpaid interest for each
Interest Period will be payable on each Settlement Date as set forth in the
Monthly Invoice except as otherwise provided in this Agreement.  Notwithstanding
the foregoing, after the occurrence and during the continuance of an Event of
Default, interest shall accrue on all Obligations at the Interest Rate
calculated with the inclusion of the Default Margin (as set forth in the
definition thereof) and shall be payable upon demand.


(c)          Maximum Lawful Rate. It is the intention of the parties hereto that
the interest payable hereunder shall not exceed the maximum rate permissible
under applicable law.  Accordingly, anything herein to the contrary
notwithstanding, in the event any interest is charged to, collected from or
received from or on behalf of the Borrower by the Lenders pursuant hereto in
excess of such maximum lawful rate, then the excess of such payment over that
maximum shall be applied first to the payment of amounts then due and owing by
the Borrower to the Secured Parties under this Agreement or any other
Transaction Document (other than in respect of principal or interest on the
Loans) and then to the reduction of the outstanding principal of the Loans.


(d)          Unused Fee.  The Unused Fee due to each Committed Lender shall
accrue daily from (and including) the execution of this Agreement through (and
excluding) the Commitment Termination Date, and will be computed for each
Interest Period on the basis of the actual number of days elapsed and a 360-day
year; provided, however, that no amount shall be due hereunder in excess of the
maximum amount permitted by law. Accrued and unpaid Unused Fee for each Interest
Period will be payable on each Settlement Date as set forth in the Monthly
Invoice except as otherwise provided in this Agreement. The Unused Fee paid to
any Committed Lender is non-refundable under any circumstances.


(e)          Monthly Invoice.  The Administrative Agent will prepare an invoice
for each Settlement Date (each, a “Monthly Invoice”), and deliver such invoice
to the Servicer and the Borrower on the related Invoice Delivery Date, setting
forth the Interest Period Invoice Amount due by the Borrower to each of the
Lenders on such Settlement Date. The Borrower shall cause the Servicer to
include the Interest Period Invoice Amount set forth in such invoice as the
amount to be distributed to the Lenders with respect thereto on the Servicer’s
Monthly Settlement Certificate for such Settlement Date. The determination by
the Administrative Agent of the Interest Period Invoice Amount (and the Interest
Rate used in the calculation thereof) due to each of the Lenders, as set forth
on any such invoice, shall be conclusive and binding absent manifest error.
 


33

--------------------------------------------------------------------------------

 
SECTION 2.07    Increased Costs.


(a)          Increased Costs Generally.  If any Regulatory Requirement shall (i)
subject any Lender or Related Person to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its Loan or Commitment hereunder or its deposits,
reserves, other liabilities or capital attributable thereto; or (ii) impose,
modify or deem applicable any reserve, compulsory loan, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
account of, or credit extended by, any Lender or Related Person, and the result
of any of the foregoing shall be an increase in the cost of, or any reduction in
the amount of any sum received or receivable by, such Lender or Related Person,
that in the case of any of the foregoing, arise in respect of the making,
continuing or maintaining (or the commitment to make, continue or maintain) any
Loan hereunder, then, from time to time either (x) within 10 days of demand
thereof (if paid directly to such Lender by the Borrower from funds other than
Collections) or (y) on the next Settlement Date after such tenth day if no
direct payment was made (from Collections held in the Collection Account in
accordance with the Priority of Payments), the Borrower will pay to the
applicable Lender, on behalf of such Lender or any Related Person, such
additional amount or amounts as will compensate such Lender or any such Related
Person, as the case may be, for such additional costs incurred or reduction
suffered, but without duplication of any amount payable pursuant to subsection
(b) of this Section and Section 2.08.


(b)          Increased Capital Costs. If any Lender or Related Person determines
that any Regulatory Requirement regarding liquidity or the amount of capital
required or reasonably expected to be maintained by such Lender or such Related
Person has or would have the effect of reducing the rate of return on capital of
such Lender or such Related Person to a level below that which such Lender or
such Related Person could have achieved but for such Regulatory Requirement, or
would otherwise result in the imposition of an internal capital or liquidity
charge on such Lender or such Related Person, which, in the reasonable
discretion of such Lender or such Related Person with respect to any of the
foregoing, is allocable to the Borrower, the transactions contemplated by this
Agreement, or any Commitment or Loan hereunder (taking into consideration the
policies of such Lender or such Related Person with respect to capital adequacy,
liquidity coverage and allocations among customers), then from time to time
either (x) within 10 days of demand thereof (if paid directly to such Lender by
the Borrower from funds other than Collections) or (y) on the next Settlement
Date after such tenth day if no direct payment was made (from Collections held
in the Collection Account in accordance with the Priority of Payments), the
Borrower will pay to the Lender, on behalf of such Lender or any such Related
Person, a fee equal to such additional amount or amounts as will compensate such
Lender or such Related Person for any such reduction in its rate of return or
the imposition of such capital or liquidity charge.


(c)          Timing and Details of Demands. Each demand made pursuant to this
Section 2.07 shall be provided by a Lender to the Borrower in writing and shall
state, in reasonable detail, the reasons therefor and, in the absence of
manifest error, shall be conclusive and binding on the Borrower.  In determining
the amount owed by the Borrower under this Section 2.07, any applicable Lender
or Related Person may use any method of averaging and attribution that it shall
reasonably deem applicable so long as it applies such method to other similar
transactions. Failure or delay on the part of any Lender or Related Person to
demand compensation pursuant to this Section 2.07 shall not constitute a waiver
of any such Lender or Related Person’s right to compensation; provided that the
Borrower shall not be required to compensate such Lender or Related Person
pursuant to this Section 2.07 for any increased costs or reductions incurred
more than nine months prior to the date that such Lender or Related Person
notifies the Borrower of the Regulatory Requirement giving rise thereto;
provided further that, if such Regulatory Requirement is retroactive, then the
nine-month period referred to in the preceding proviso shall be extended to
include the period of retroactive effect thereof.
 


34

--------------------------------------------------------------------------------

 
SECTION 2.08    Taxes.


(a)          Payment of Indemnified Taxes. All payments by the Borrower of
principal of, and interest on, the Loans and all other payments by the Borrower,
the Seller, or the Servicer hereunder or under any other Transaction Document
shall be made free and clear of and without deduction for any present or future
income, excise, stamp or franchise taxes and other taxes, fees, levies, imposts,
deductions, assessments, duties, withholdings or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest or
penalties thereon or additions thereto (any of the foregoing, “Taxes”), except
as may be required by law.  In the event that any withholding or deduction from
any payment to be made by the Borrower hereunder and/or under any other
Transaction Document is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then the Borrower will: (i) pay directly to
the relevant authority the full amount required to be so withheld or deducted;
(ii) promptly forward to the affected Lender or its agent an official receipt or
other documentation evidencing such payment to such authority; and (iii) solely
in the case of Taxes other than Excluded Taxes (such non-excluded Taxes imposed
on or with respect to any payment made by or on account of any Obligation of the
Borrower hereunder or under any other Transaction Document being called
“Indemnified Taxes”), pay to the affected Lender or its agent such additional
amount or amounts as is necessary to ensure that the net amount actually
received by such Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required. In connection with
any amounts to be reimbursed to any Lender on a Settlement Date pursuant to this
Section, the Borrower hereby agrees that it shall cause the Servicer to reflect
such amounts to be reimbursed to each Lender on the Servicer’s Monthly
Settlement Certificate.


(b)          Indemnified Tax Gross-up; Failure to Pay.  If any Indemnified Taxes
are directly asserted against any Lender with respect to any payment received by
such Lender or its agent, such Lender or such agent may pay such Indemnified
Taxes and the Borrower will promptly upon receipt of prior written notice
stating the amount of such Indemnified Taxes pay such additional amounts as is
necessary in order for the net amount received by such Person after the payment
of such Indemnified Taxes (including any Indemnified Taxes on such additional
amount) shall equal the amount such Lender would have received had such
Indemnified Taxes not been asserted.  If the Borrower fails to pay any
Indemnified Taxes when due to the appropriate taxing authority or fails to remit
to a Lender or its agent the required receipts or other required documentary
evidence, the Borrower shall indemnify such Lender, its Affiliates and its
agent, if any, for any Indemnified Taxes and incremental Indemnified Taxes,
interest or penalties that may become payable by such Lender or its agent as a
result of any such failure. For purposes of this Section 2.08, a distribution
hereunder by the agent for a Lender shall be deemed a payment by such Lender.


(c)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.03(f) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Transaction Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the Paying
Agent or the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this subsection (c).
 


35

--------------------------------------------------------------------------------

 
(d)          Withholding Tax Exemption. The Paying Agent or any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such
documentation prescribed by Requirements of Law or otherwise reasonably
requested with respect to any applicable exemption from withholding Tax and with
respect to backup withholding or information reporting requirements.


(e)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.08 (including by
the payment of additional amounts pursuant to this Section 2.08), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(f)          Survival.  Each party’s obligations under this Section 2.08 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


SECTION 2.09    Costs Related to Advance or Prepayment Failures.  The Borrower
agrees to reimburse each Lender, either (x) within 10 days of demand thereof (if
paid directly to such Lender by the Borrower from funds other than Collections)
or (y) on the next Settlement Date after such tenth day if no direct payment was
made (from Collections held in the Collection Account in accordance with the
Priority of Payments), for all reasonable losses, expenses, liabilities
(including, without limitation, with respect to any interest or fee paid by such
Lender to any lender, note buyer, credit or liquidity support provider, dealer,
placement agent or other Person) or losses or costs arising in connection with
the re-deployment of funds, which such Lender may sustain if for any reason
(including any failure to satisfy any condition precedent), the Borrower (i)
fails to accept an Advance on any scheduled Advance Date after delivery of an
Advance Notice, (ii) fails to make a prepayment on any scheduled
Prepayment/Release Date after delivery of any Prepayment/Release Notice (that,
in the case of any such Advance Notice or Prepayment/Release Notice, as the case
may be, has not been revoked prior to the second Business Day preceding the
applicable Advance Date or Prepayment/Release Date, as the case may be), or
(iii) makes any prepayment on a day that is not the last day of an Interest
Period. A certificate as to any amounts payable pursuant to this Section 2.09
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent), providing a reasonably detailed calculation of such amounts and the
basis for requesting such payment, shall be conclusive in the absence of
manifest error. In connection with any amounts to be reimbursed to any Lender on
a Settlement Date pursuant to this Section, the Borrower hereby agrees that it
shall cause the Servicer to reflect such amounts to be reimbursed to each Lender
on the Servicer’s Monthly Settlement Certificate.
 


36

--------------------------------------------------------------------------------

 
SECTION 2.10    Designation of Different Lending Office. If any Lender or a
Related Person thereof requests compensation under Section 2.07, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, a
Related Person thereof or any Governmental Authority for the account of any
Lender or a Related Person thereof pursuant to Section 2.08, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.07 or 2.08, as the case may be, in the future, and (ii) would not subject such
Lender or such Related Person to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such Related Person.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


SECTION 2.11    Syndication.  If at any time (i) no Event of Default has
occurred and is continuing hereunder, and (ii) any Lender intends to assign its
Commitment and/or Loan to any assignee that is not a [***]* Person (other than
an assignment pursuant to Section 9.03(d)), the Administrative Agent shall
provide the Borrower with at least five Business Days prior written notice
thereof and the Administrative Agent and the Borrower shall work together in
good faith to amend this Agreement in order to add provisions with respect to
defaulting Lenders that are reasonably acceptable to the Administrative Agent
and the Borrower, or, if no agreement is reached in such 5 Business Day period,
then the LSTA form provisions shall be added at such time (the “LSTA Modified
Terms”); provided, notwithstanding any other requirement set forth herein for an
amendment to be effective, an amendment pursuant to this Section 2.11 shall be
effective upon either (A) mutual written agreement of the Borrower and the
Administrative Agent; or (B) a writing signed by the Administrative Agent only
in accordance with this subsection setting forth the LSTA Modified Terms that
shall become part hereof; provided, however that, if in the reasonable judgment
of the Administrative Agent, the rights, duties, immunities or liabilities of
the Paying Agent or the Collateral Trustee would be adversely affected thereby,
such affected Agent’s consent shall be required; and provided, further that if,
in the judgment of the Paying Agent or the Collateral Trustee, the rights,
duties, immunities or liabilities of such Agent would be adversely affected
thereby, then such amendment shall not be effective against such Agent until
such Agent has given its written consent thereto.
 
SECTION 2.12  Illegality; Substituted Interest Rates.  Notwithstanding any other
provisions herein, (a) if any applicable Requirements of Law or any change
therein or in the interpretation or application thereof shall make it unlawful
for a Lender (excluding any Conduit Lender that uses the CP Rate as its
Benchmark Rate) to make or maintain any Loan at the LIBOR rate as contemplated
by this Agreement and the other Transaction Documents, or (b) in the event that
any Lender (excluding any Conduit Lender that uses the CP Rate as its Benchmark
Rate), or the Administrative Agent on behalf of all such Lenders, shall have
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that by reason of circumstances affecting the
LIBOR interbank market neither adequate nor reasonable means exist for
ascertaining the LIBOR rate, or (c) Majority Lenders (excluding any Conduit
Lender that uses the CP Rate as its Benchmark Rate), or the Administrative Agent
on behalf of all such Lenders, shall have determined (which determination shall
be conclusive and binding on the Borrower absent manifest error) that the
applicable LIBOR rate will not adequately and fairly reflect the cost to such
Lender of maintaining or funding the Loans, as applicable, based on such
applicable LIBOR rate (provided that the parties hereto acknowledge and agree
that such Lender or the Administrative Agent, as the case may be, shall only
make such determination if the published LIBOR rate used by such Lender does not
(or by the Lenders do not) accurately reflect the actual LIBOR rate), then (x)
the obligation of such Lender (or, if applicable, all affected Lenders) to make
or maintain the Loans at the LIBOR rate shall forthwith be suspended and such
Lender or the Administrative Agent, as applicable, shall promptly notify the
Borrower thereof (by telephone confirmed in writing) and (y) each affected Loan
then outstanding, if any, shall, from and including the date that is forty five
(45) days after the Borrower’s receipt of notice from such Lender or the
Administrative Agent of the occurrence of any condition set forth in clause (a),
(b) or (c), or at such earlier date as may be required by law, until payment in
full thereof, bear interest at the rate per annum equal to the greater of (i)
the Interest Rate calculated using the Prime Rate as the Benchmark Rate rather
than LIBOR, and (ii) the Interest Rate in effect on the date immediately
preceding the date any event described in clause (a), (b) or (c) occurred
(calculated on the basis of the actual number of days elapsed in a year of 360
days).  If subsequent to such suspension of the obligation of a Lender or the
applicable Lenders to make or maintain the Loans using LIBOR as the Benchmark
Rate, the circumstances that resulted in such suspension no longer exist, such
Lender or the Administrative Agent, as applicable, shall so notify the Borrower
and the previous method to determine the Interest Rate (without application of
this Section) shall be reinstated effective as of the date that such
circumstances no longer exist with respect to such Lender or the applicable
Lenders.
 
* Confidential Treatment Requested

37

--------------------------------------------------------------------------------

 
ARTICLE III
COLLECTIONS, PAYMENTS AND DISTRIBUTIONS


SECTION 3.01  Obligor Payments; Netting of Seller and Servicer Purchases;
Account Deposits and Transfers.


(a)          Payment and Deposit of Collections. Subject to subsection (b) of
this Section, the Borrower shall, or shall cause the Servicer to, instruct and
cause the Obligors of Purchased Receivables to send all Scheduled Payments and
other amounts due thereunder directly to the Servicer and cause all ACH debits
from an Obligor’s bank account to be remitted to the Servicer’s servicing
account, subject to the rights under the Servicing Agreement to retain a
Collection Agent or sub-servicer.  All Collections or other proceeds of
Collateral received by the Servicer, Borrower, any other LC Group Member, any
Collection Agent, or any other sub-servicer or agent of any of them, shall be
transferred to the Collection Account within the Designated Business Days of
receipt thereof; provided, that all such Collections and proceeds shall be held
in trust for and on behalf of the Collateral Trustee, for the benefit of the
Secured Parties, until deposited into the Collection Account.


(b)          Collections Following Event of Default. Upon the occurrence and
during the continuance of any Event of Default or Servicer Default, (i) at the
request of the Administrative Agent, the Borrower shall, or shall cause the
Servicer to, instruct and cause all Obligors of Purchased Receivables to send
all Scheduled Payments and other amounts due thereunder directly to the
Administrative Agent or its designee, and cause all ACH debits from an Obligor’s
bank account to be remitted to the bank account designated by the Administrative
Agent or its designee; and (ii) the Borrower hereby authorizes the
Administrative Agent to send directions to each Obligor to make such payments as
directed by the Administrative Agent or to cause such remittances of ACH debits
from an Obligor’s bank account to the bank account designated by the
Administrative Agent.


(c)          Seller Repurchases. The Borrower shall cause the Seller to deposit
into the Collection Account the Repurchase Price for all Purchased Receivables
repurchased by the Seller pursuant to the Receivables Purchase Agreement on the
applicable date for such repurchase as set forth in the Receivables Purchase
Agreement, or on the alternative payment date (if any) set forth in and pursuant
to the terms of this Section 3.01(c). Notwithstanding anything to the contrary
set forth in the Receivables Purchase Agreement, as long as LendingClub is then
acting as Servicer and there is no Default, Event of Default, Seller Default, or
Servicer Default that has occurred and is continuing:
 


38

--------------------------------------------------------------------------------

 
(i)           the aggregate Repurchase Price due by the Seller for any
Collection Period shall not be due until the next date occurring after such
Collection Period that the Servicer’s Monthly Settlement Certificate is required
to be delivered pursuant to Section 3.05(a),


(ii)          the Seller shall only be required to remit the aggregate
Repurchase Price for any Collection Period into the Collection Account on such
due date identified in the foregoing clause (i) up to the amount of any
shortfall in Available Funds on deposit in the Collection Account at such time
to make full distributions on the related Settlement Date to all Persons
entitled thereto (or to the Reserve Account) pursuant to Section 3.02(a)(i)
through (vii),


(iii)         the Seller may pay any portion of the aggregate Repurchase Price
not required to be remitted into the Collection Account pursuant to the
foregoing clause (ii) directly to the Borrower or, at the sole option of the
Borrower, such amount may be offset against a distribution of an equal amount to
be made by the Borrower to LendingClub with respect to its Equity Interest in
the Borrower (as long as, for the avoidance of doubt, the Borrower will be
Solvent after making any such deemed distribution, there will be no Borrowing
Base Deficiency or other Event of Default after giving effect thereto, and such
deemed distribution complies with all applicable Requirements of Law); and


(iv)          at the sole option of the Seller, any Purchased Receivable
required to be repurchased pursuant to the Receivables Purchase Agreement may
instead by retained by the Borrower as an Excluded Receivable as long as there
is no Borrowing Base Deficiency (as determined immediately after such Receivable
is categorized as an Excluded Receivable under this subsection).


(d)          Reserve Account Transfers. If any Servicer’s Monthly Settlement
Certificate delivered pursuant to Section 3.05(a) identifies that either (i)
there are insufficient Available Funds then on deposit in the Collection Account
to make all distributions in full pursuant to Sections 3.02(a)(i) through (vii)
on the related Settlement Date, or (ii) after giving effect to all distributions
to be made on such Settlement Date, the amount on deposit in the Reserve Account
will exceed the Required Reserve Account Amount, then on the applicable
Settlement Date, prior to making any distributions pursuant to Section 3.02, the
Paying Agent (solely in accordance with the Servicer’s Monthly Settlement
Certificate) shall transfer from the Reserve Account into the Collection
Account, the amount of such identified shortfall in Available Funds or
identified excess in Reserve Account funds, as the case may be, up to the amount
of funds then on deposit in the Reserve Account, for distribution on such
Settlement Date as Available Funds pursuant to Section 3.02. On the earlier of
the Final Maturity Date and the date on or after the Commitment Termination Date
on which the Aggregate Loan Amount has been reduced to zero, all amounts on
deposit in the Reserve Account shall be transferred by the Account Bank, at the
direction of the Administrative Agent, from the Reserve Account to the
Collection Account for distribution as Available Funds pursuant to Section 3.02;
provided that if the Reserve Account Termination Date occurs prior to such date,
all amounts on deposit in the Reserve Account shall be transferred by the
Account Bank, at the direction of the Administrative Agent, from the Reserve
Account to the Borrower’s Designated Account.


(e)          Reserve Account Supplemental Deposits. If the Required Reserve
Account Deposit Amount is positive on any Business Day (after giving effect to
any Advances, prepayments, or distributions to be made on such Business Day),
the Borrower shall remit to the Paying Agent, for immediate deposit into the
Reserve Account, an amount equal to such Required Reserve Account Deposit
Amount.
 


39

--------------------------------------------------------------------------------

 
SECTION 3.02    Distributions.


(a)          Monthly Distributions. Subject to subsection (b) and (c) of this
Section, on each Settlement Date, based on the Servicer’s Monthly Settlement
Certificate, the Paying Agent shall make the following distributions (without
duplication) in the following order of priority (such order of priority, as may
be modified by subsection (c) of this Section following an Event of Default, the
“Priority of Payments”) to the extent of Available Funds on deposit in the
Collection Account (and, if there are insufficient Available Funds to make any
distribution under any particular clause in full, pro rata to each Person
entitled to a distribution pursuant to such clause, as determined based on the
maximum amount that could be distributable to each such Person under such
clause):


(i)             first, pro rata to each Agent, the Custodian, and the Account
Bank (to the extent not deducted from the Collection Account or Reserve
Account), all accrued but unpaid fees, reimbursable expenses, and indemnity
amounts owed to such Person in such capacity under any Transaction Document or
any related fee letter; provided, that no Person shall receive cumulative
distributions (for all applicable Settlement Dates in any calendar year) under
this priority first for expenses and indemnity amounts in excess of [***]*
(provided that no such annual limit shall be applicable upon the occurrence and
continuance of an Event of Default);


(ii)           second, to the Servicer, an amount equal to the Servicing Fee
with respect to the preceding Collection Period (and any unpaid Servicing Fee
from any prior Collection Period), and if such Servicer is a successor Servicer,
all accrued but unpaid fees (without duplication of the Servicing Fee),
reimbursable expenses, and indemnity amounts owed to such Person in such
capacity under any Transaction Document or any related fee letter; provided,
that no Person shall receive cumulative distributions (for all applicable
Settlement Dates in any calendar year) under this priority second for expenses
and indemnity amounts in excess of [***]*;


(iii)          third, to the Backup Servicer (with respect to amounts owed,
without duplication, to the Backup Servicer or the Sub-Backup Servicer, but
solely if any such Person is not then acting as successor Servicer and, if
applicable, on a pari passu basis as between the primary Backup Servicer and any
Sub-Backup Servicer) with respect to the preceding Collection Period, an amount
equal to the Backup Servicing Fee, any reasonable expenses incurred in
connection with transitioning the servicing to the Backup Servicer (including
counsel fees and expenses), indemnity amounts and any other amounts due to the
Backup Servicer for such Collection Period pursuant to the Backup Servicing
Agreement, and any of the foregoing that remains unpaid from prior Collection
Periods; provided, that no Person shall receive cumulative distributions (for
all applicable Settlement Dates in any calendar year) under this priority third
for obligations other than scheduled fees and transition expenses (which
Transition Costs shall not exceed [***]*, including boarding fees) in excess of
[***]* (provided that no such annual limit shall be applicable upon the
occurrence and continuance of an Event of Default);


(iv)            fourth, to each Lender, its Interest Period Invoice Amount for
such Settlement Date;


(v)             fifth, to each Lender, pro rata, any amount owed to such Lender
(or its Related Person) pursuant to Sections 2.07 through 2.09;


(vi)           sixth, to each Lender, such Lender’s Pro Rata Share of the amount
of any Borrowing Base Deficiency and the amount of any voluntary prepayment
scheduled for such Settlement Date pursuant to the terms hereof;
 
(vii)          seventh, to the Reserve Account, an amount equal to the Required
Reserve Account Deposit Amount, as determined on such Settlement Date (after
giving effect to any distributions made or to be made on such date);
 
* Confidential Treatment Requested
 
40

--------------------------------------------------------------------------------



(viii)         eighth, on and after the Commitment Termination Date and on any
Settlement Date on which there is an outstanding Amortization Event (as measured
on such date), to each Lender, such Lender’s Pro Rata Share of all remaining
Available Funds until the Aggregate Loan Amount has been reduced to zero;


(ix)           ninth, to each of the Secured Parties, all other fees, expenses,
indemnity payments, and other Obligations due and owing (not paid pursuant to
any of the preceding clauses, including amounts not paid under any higher
priority as a result of any applicable annual limitation or cap for payments of
that type under such higher priority) to such Secured Party by the Borrower; and


(x)            tenth, to LendingClub (as a distribution from the Borrower) by
deposit to the Borrower’s Designated Account, all remaining Available Funds.


(b)          Objections to Servicer’s Monthly Settlement Certificate.
Notwithstanding anything to the contrary set forth in subsection (a) of this
Section, if on or prior to 5:00 p.m. New York City time on the Business Day
before any Settlement Date, the Paying Agent and the Servicer have received a
written notice from the Administrative Agent that the Administrative Agent has
made a good faith determination that the application of funds provided for in
the Servicer’s Monthly Settlement Certificate submitted by the Servicer for such
Settlement Date does not comply with this Section (which notice shall provide
the detailed basis of any such determination), then (i) the Paying Agent shall
not make any distributions in accordance with such Servicer’s Monthly Settlement
Certificate; and (ii) the Servicer (or, if the Servicer fails to do so, the
Administrative Agent) shall provide to the Paying Agent a revised Servicer’s
Monthly Settlement Certificate reasonably acceptable to the Administrative Agent
(or, in the case of the Administrative Agent, distribution instructions in a
form reasonably acceptable to the Paying Agent) that are in compliance with this
Section by no later than the Business Day following the Business Day on which
such notice from the Administrative Agent has been received by the Servicer on
or prior to 5:00 p.m. New York City time on such Business Day. The Paying Agent
shall make the distributions set forth in subsection (a) of this Section on the
Settlement Date based on such revised Servicer’s Monthly Settlement Certificate
(or distribution instructions); provided, that if such revised Servicer’s
Monthly Settlement Certificate (or distribution instructions) are received after
5:00 p.m. New York time on the Business Day before the scheduled Settlement
Date, then the related “Settlement Date” shall be deemed to be the Business Day
following the first Business Day on which such revised Servicer’s Monthly
Settlement Certificate (or distribution instructions) has been received by the
Paying Agent on or prior to 5:00 p.m. on such Business Day.


(c)          Distributions Following an Event of Default. Notwithstanding the
terms of subsection (a) of this Section, after the occurrence and during the
continuance of an Event of Default, (i) the Collateral Trustee shall deposit the
proceeds of all Collateral into the Collection Account (or such other account as
has been designated by the Administrative Agent), and (ii) the Paying Agent
shall apply all funds on deposit in the Collection Account or the Reserve
Account (and the Administrative Agent shall apply all Collections and other
Borrower funds on deposit in any such other account) to any outstanding
Obligations in any order of priority as directed by the Administrative Agent in
its sole discretion; provided, that, solely as among the Agents, no Agent or
other third party shall have a distribution priority that is lower than the
priority set forth in subsection (a) above unless such Agent has provided its
prior written approval thereof.
 


41

--------------------------------------------------------------------------------

 
SECTION 3.03    Payments Generally.


(a)          Payment of Obligations. Except with respect to Obligations to be
paid from funds on deposit in the Collection Account, the Borrower shall remit
any Obligation due hereunder or under any Transaction Document to the Paying
Agent at its designated account not later than 12:00 noon, New York City time,
on the date when due in immediately available funds. Any funds received after
that time will be deemed to have been received on the next Business Day.


(b)          Obligations Absolute; No Setoff.  All Obligations are absolute,
unconditional, and shall be paid by the Borrower without setoff, defense,
counterclaim, abatement, diminution or deduction of any kind, all of the
foregoing of which, to the extent arising under applicable law, are hereby
expressly waived by the Borrower.


(c)          Business Day.  Except as otherwise expressly provided herein,
whenever any payment shall become due or is required to be made on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be included in the computation of
interest, if applicable.


(d)          No Tax or Legal Advice. [***]*, its Affiliates, and their
respective employees are not in the business of providing tax or legal advice to
any taxpayer outside of [***]* and its Affiliates. This Agreement, the other
Transaction Documents, and any amendments or attachments hereto or thereto are
not intended or written to be used, and cannot be used or relied upon, by the
Lender, the Borrower, any other Agent, or any of their respective Affiliates, or
any other taxpayer as legal or tax advice or for the purpose of avoiding tax
penalties. Any such taxpayer should seek advice based on the taxpayer’s
particular circumstances from an independent tax advisor.


SECTION 3.04    Establishment and Maintenance of Accounts.


(a)          Collection Account and Reserve Account. On or prior to the Closing
Date, the Borrower shall establish two separate segregated trust accounts (that
constitute deposit accounts for purposes of the UCC), each in the name of the
Borrower at the Account Bank, which shall be identified by account number in the
Account Control Agreement as the “Collection Account” (the “Collection Account”)
and the “Reserve Account” (the “Reserve Account”).  Each of the Collection
Account and the Reserve Account shall be in the sole “control” (within the
meaning of the UCC) of the Collateral Trustee, for the benefit of the Secured
Parties. The Borrower shall continue to maintain the Collection Account until
the Commitments have been terminated and all Obligations (other than contingent
obligations as to which no claims have been asserted) have been indefeasibly
paid in full (“Payment in Full”). The Borrower shall continue to maintain the
Reserve Account until the Reserve Account Termination Date. The Account Bank
shall take directions with respect to the Collection Account and the Reserve
Account solely from the Collateral Trustee (and the Collateral Trustee hereby
agrees to act with respect thereto at the direction of the Administrative
Agent); provided, that the Account Bank shall follow the standing instructions
expressly set forth in the Account Control Agreement with respect to transfers
and distributions to be made by the Paying Agent in accordance herewith (which
shall be based made based upon such certificates, notices or other documentation
expressly set forth herein as the basis for making any such transfer or
distribution hereunder). The Collection Account and the Reserve Account shall be
subject at all times (with respect to the Collection Account) or until the
Reserve Account Termination Date (with respect to the Reserve Account) to a
first-priority perfected security interest in favor of the Collateral Trustee,
for the benefit of the Secured Parties, and each such account shall bear a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Collateral Trustee on behalf of the Secured Parties.
 
(b)          If at any time and in any context whatsoever the Account Bank or
Paying Agent receives inconsistent or conflicting instructions with respect to
disposition of funds or any other matter with respect to the Reserve Account or
the Collection Account, (i) the instructions of the Collateral Trustee shall be
controlling over all other instructions of any other Person and the Account Bank
and Paying Agent shall be held harmless in following such instructions; and (ii)
the Collateral Trustee shall have no duty or obligation to provide instructions
with respect to any matter and if the Collateral Trustee declines to resolve a
conflict in instructions or provide instructions with respect to any disposition
of funds or other activity involving the Reserve Account or the Collection
Account, then the instructions of the Administrative Agent shall be controlling
over all other instructions of any other Person and the Account Bank and Paying
Agent shall be held harmless in following such instructions.
 
* Confidential Treatment Requested

42

--------------------------------------------------------------------------------

 
SECTION 3.05    Distribution Reporting; Lender Access to Information.


(a)          Servicer’s Monthly Settlement Certificate. No later than 1:00 p.m.,
New York City time, on the second (2nd) Business Day immediately preceding each
Settlement Date, the Borrower shall cause the Servicer to deliver to the Paying
Agent, the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice) and the
Backup Servicer, a copy of the Servicer’s Monthly Settlement Certificate
executed by an Authorized Officer of the Servicer substantially in the form of
Exhibit G, which shall contain: (i) instructions with respect to the specific
distributions to be made by the Paying Agent from Available Funds to each Person
entitled thereto (or for deposit into the Reserve Account) on the related
Settlement Date pursuant to Section 3.02(a); (ii) identification of any amount
to be transferred from the Reserve Account into the Collection Account pursuant
to Section 3.01(d); (iii) a certification that, as of such date and as of the
Settlement Date (after giving effect to all distributions and transfers
contemplated on such date), each of the Borrower, Seller and Servicer is and
will be Solvent and no Event of Default, Default, Seller Default, Servicer
Default or event that, with the giving of notice or passage of time or both,
would become a Seller Default or a Servicer Default, has occurred or will occur
as of such Settlement Date (after giving effect to all distributions and
transfers contemplated on such date), or describing any of the foregoing that
has occurred and the steps being taken as a result thereof; (iv) all information
required pursuant to the Backup Servicing Agreement or necessary to enable the
Backup Servicer to verify the information specified in the Backup Servicing
Agreement (if any); (v) attaching a Borrowing Base Certificate, dated and
current as of the close of business on the date preceding the delivery date for
such Servicer’s Monthly Settlement Certificate set forth above, and showing as
of such date and on a pro forma basis as of the Settlement Date (after giving
effect to all distributions, transfers and other activity to occur on such
Settlement Date), the calculation of the Eligible Pool Balance, Excess
Concentration Amount, and Borrowing Base; (vi) attaching a Data File, and (vi)
attaching a detailed Portfolio Report providing (A) collections activity with
respect to the Collateral for the immediately preceding Collection Period, (B) a
detailed calculation of (1) the Delinquency Ratio as of the last day of the
immediately preceding Collection Period and the three-month average of the
Delinquency Ratios as of the last day of the three most recent Collection
Periods; (2) the Vintage Loss Percentage (including, without limitation, each
component thereof set forth on Schedule II) as of the last day of the preceding
Collection Period, (3) the “Cohort Loss Value” determined pursuant to the Model
used to calculate the Advance Rate and the other applicable data (including,
without limitation, with respect to any applicable adjustments forming part of
such Advance Rate calculation) used in such Model (as referred to in Schedule
II), and (4) the income verification percentage of Eligible Receivables that are
Purchased Receivables as of the last day of the preceding Collection Period; (C)
all other information needed by the Agents or Lenders for performance management
and regulatory capital review, and (D) a certification as to the truth and
accuracy of the foregoing, and that no Amortization Event has occurred (or
reasonable detail with respect to any Amortization Event that has occurred);
(viii) containing the Supplemental Information and Certification; and (ix)
containing such other information as is reasonably requested by the
Administrative Agent. The Borrower shall, or shall cause the Servicer to,
immediately notify the Administrative Agent and Paying Agent if any such pro
forma information or calculations fail to be true as of the applicable
Settlement Date, together with corrected and updated information and
calculations as of such Settlement Date.
 


43

--------------------------------------------------------------------------------

 
(b)          Lender Access to Information. The Administrative Agent may, at its
option, make available to the Lenders via email, ftp site or internet website,
all statements, reports and other information in its possession received under
or in connection with this Agreement or any other Transaction Document. The
Administrative Agent makes no representations or warranties as to the accuracy
or completeness of such documents and will assume no responsibility therefor. 
In connection with providing access to any ftp or internet website, the
Administrative Agent may require registration and the acceptance of a disclaimer
and such site may be password-protected.  None of the Administrative Agent,
Paying Agent or Collateral Trustee shall be liable for the dissemination of
information in accordance with this Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


SECTION 4.01  Representations and Warranties of the Borrower.  The Borrower
makes the following representations and warranties, on which each Lender relies
in funding each Advance, on which each Agent relies in entering into and
continuing to perform under this Agreement, and on which the Collateral Trustee
relies in receiving a security interest in the Purchased Receivables and the
other Collateral.  Such representations and warranties of the Borrower are made
as of the date of this Agreement, as of each Advance Date (after giving effect
to the funding of the applicable Advance), and as of each Prepayment/Release
Date on which there is a Release (after giving effect thereto), unless such
representation or warranty expressly refers to an earlier date, in which case it
is made on such date with respect to such earlier date. The representations and
warranties shall survive execution of this Agreement, the granting of Liens
under the Security Agreement, the funding of each Advance and the Release of any
Liens (but excluding with respect to any Receivables subject to such Release
following the release of the Lien thereon).


(a)          Organization and Good Standing.  The Borrower is (i) a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and (ii) except where the failure to do so
could not reasonably be expected to result in a Material Adverse Change, is in
good standing with every Governmental Authority having jurisdiction over its
activities.


(b)          Power and Authority; Enforceability.  The Borrower has all
requisite power and authority to own its properties, carry on its business as
and where now being conducted and execute and deliver this Agreement and each
other Transaction Document to which it is a party, perform all of its
obligations hereunder and thereunder, and to carry out the transactions
contemplated hereby and thereby.  Each of this Agreement and each other
Transaction Document to which the Borrower is party has been duly and validly
executed and delivered by the Borrower and is a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally or general equitable principles (whether considered in a proceeding in
equity or at law).


(c)          Consents and Approvals.  The Borrower has all qualifications,
regulatory permissions and/or licenses necessary, and no consent, approval,
authorization, registration, filing or order of any court or Governmental
Authority is required, for the execution, delivery and performance by the
Borrower of, or compliance by the Borrower with, this Agreement or any other
Transaction Document to which it is a party, or the consummation of the
transactions contemplated hereby (including the acquisition of the Purchased
Receivables and other Purchased Assets by the Borrower from the Seller and the
pledge and grant of the Purchased Receivables and other Purchased Assets by the
Borrower to Collateral Trustee, for the benefit of the Secured Parties), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Change.

44

--------------------------------------------------------------------------------

 
(d)          No Lien on Purchased Assets. Neither the execution and delivery of
this Agreement or any other Transaction Document to which the Borrower is party,
nor the consummation of the transactions contemplated hereby or thereby, nor
compliance with the terms and conditions hereof or thereof, will result in the
creation or imposition of any Lien on any Purchased Receivable or other
Purchased Assets except in favor of the Collateral Trustee, for the benefit of
the Secured Parties.


(e)          No Violation.  The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which the Borrower is a
party and compliance with the terms of this Agreement and the other Transaction
Documents to which the Borrower is a party do not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the Borrower Organizational
Documents, or any material indenture, agreement, mortgage, deed of trust or
other instrument to which the Borrower is a party or by which it is bound, or
result in the creation or imposition of any Lien upon any of the properties of
the Borrower pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than the Permitted Liens) or, except as
could not reasonably be expected to result in a Material Adverse Change, violate
any applicable law, order, rule, regulation, ordinance or directive of any
Governmental Authority, of any court, or of any federal or State regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Borrower or any of its properties.


(f)          No Proceedings.  There is no litigation, proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower, before any court, regulatory body, administrative agency or other
tribunal or other Governmental Authority (i) asserting the invalidity of this
Agreement, or any other the Transaction Document to which the Borrower is a
party, or the transactions contemplated hereby or thereby, (ii) seeking to
prevent the incurrence of indebtedness by the Borrower hereunder, or (iii) that
could reasonably be expected to result in a Material Adverse Change.


(g)          Regulations T, U and X.  No proceeds of any Advance will be used,
directly or indirectly, by the Borrower for the purpose of purchasing or
carrying any Margin Stock (as defined in Regulation U of the Board of Governors
of the Federal Reserve System) or for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry Margin Stock or
for any other purpose which might cause any Loan to be a “purpose credit” within
the meaning of Regulation U. Neither the making of any Loan hereunder, nor the
use of the proceeds thereof, will violate or otherwise conflict with the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.


(h)          Investment Company Act and Volcker Rule Representations.  (i) The
Borrower is not a “covered fund” under Section 13 of the U.S. Bank Holding
Company Act of 1956, as amended, and the implementing regulations therefor (the
“Volcker Rule”), and is making the determination that it is not a “covered fund”
in reliance on the exemption from the definition of “investment company”
provided by Rule 3a-7 under the Investment Company Act, although there may be
additional exclusions or exemptions available to the Borrower; (ii) the Borrower
is not, and immediately after giving effect to the transactions completed on the
Closing Date hereunder will not be, required to register as an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act; and (iii) the Purchased Receivables and other
assets included in the Collateral are “eligible assets” as defined in Rule 3a-7
of the Investment Company Act. Each Loan is an “eligible asset” as defined in
Rule 3a-7 of the Investment Company Act.
 


45

--------------------------------------------------------------------------------

 
(i)          Full Disclosure. The information contained herein, in any other
Transaction Document, and in any Advance Notice, Prepayment/Release Notice,
Servicer’s Monthly Settlement Certificate, Borrowing Base Certificate, Data File
(including the loan identification number, Receivable Balance, rating, term,
interest rate, origination date and Purchase Date of any Purchased Receivable),
and any other report, financial statement, exhibit, schedule, officer’s
certificate, instrument, or document furnished by or on behalf of the Borrower
or Servicer to any Lender, any Agent, or the Backup Servicer under or in
connection with this Agreement or any other Transaction Document, are and shall
be true and correct in all material respects (or, in the case of projections or
other forward looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, any of
which are beyond the Borrower’s control, that no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such projected financial information may differ
significantly from the projected results and such differences may be material))
on the date as of which such information is stated or certified (as modified or
supplemented by other information so furnished and when taken as a whole) and do
not and will not contain an untrue statement of a material fact, or omit to
state any material fact necessary to make the statements herein or therein
contained, in the light of the circumstances under which they were made, not
misleading in any material respect.


(j)          No Material Adverse Change. Since December 31, 2016, there is no
fact known to the Borrower that has had or could reasonably be expected to
result in a Material Adverse Change.


(k)          Title to Receivables and other Property; Attachment, Perfection and
Priority.


(i)           Immediately prior to the transfer to the Seller, the Originator
had good and marketable title to and was the sole legal owner of each Receivable
that has become a Purchased Receivable; the Seller validly purchased each such
Receivable from the Originator, free and clear of any Liens (other than
Permitted Liens), pursuant to the Originator Program Documents; the transfer of
such Receivables pursuant to the Originator Program Documents constitutes a
“true sale” thereof from the Originator to the Seller; and the ownership
interest of the Seller in each such Receivable is a valid, perfected, and
continuing, first priority Security Interest therein that is effective against
creditors of and transferees from the Originator; the Originator has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any Receivable that has become a Purchased Receivable to any Person other than
the Seller; all of the foregoing with respect to the Receivables that became
Purchased Receivables applies equally to any other Purchased Assets and
Collateral that were subject to the Originator Program Documents.


(ii)          Immediately prior to the transfer to the Borrower, the Seller had
good and marketable title to and was the sole legal owner of each Receivable
that has become a Purchased Receivable; the Borrower validly purchased each such
Receivable from the Seller, free and clear of any Liens (other than Permitted
Liens), pursuant to the Receivables Purchase Agreement; the transfer of such
Receivables pursuant to the Receivables Purchase Agreement constitutes a “true
sale” or “true contribution” thereof from the Seller to the Borrower, and the
ownership interest of the Borrower in each such Receivable is a valid,
perfected, and continuing, first priority Security Interest therein that is
effective against creditors of and transferees from the Seller and the
Originator; the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any Purchased Receivable to any Person other
than the Borrower; all of the foregoing representations with respect to the
Purchased Receivables apply equally to any other Purchased Assets and Collateral
that were subject to the Receivables Purchase Agreement.


(iii)         If any Receivable sold by the Originator to the Seller under the
Originator Program Documents or sold by the Seller to the Borrower under the
Receivables Purchase Agreement is a payment intangible (as defined in the UCC),
the sale thereof is automatically perfected upon the transfer thereof.
 


46

--------------------------------------------------------------------------------

 
(iv)          There are no judgment or tax lien filings against the Originator,
the Seller or the Borrower; the Originator, the Seller and the Borrower each
received all consents and approvals required by the terms of any Receivable
Documents governing any Purchased Receivables to the Security Interest granted
in (and, in the case of the Originator and the Seller, the sale of) the
Purchased Receivables by such Person pursuant to the Transaction Documents.


(v)           The Borrower has good and marketable title to, and is the sole
owner of, the Purchased Receivables; the Borrower has good and marketable title
to, and is the sole owner of, all of its property, all of which is Collateral;
the Borrower has the legal right to pledge and convey, and has validly pledged
and conveyed, all of its right, title and interest in all of the Purchased
Receivables and other Collateral to the Collateral Trustee, for the benefit of
the Secured Parties, free and clear of any Liens, other than Permitted Liens;
the Security Agreement, Collateral Control Agreement, and the Account Control
Agreement, together with the UCC financing statements filed in connection
therewith, are effective to create and maintain a valid, perfected, and
continuing, first priority Security Interest in and Lien on the Collateral in
favor of the Collateral Trustee, for the benefit of the Secured Parties;
appropriate financing statements have been filed with the Secretary of State of
the State of Delaware against the Borrower in favor of the Collateral Trustee,
for the benefit of the Secured Parties, to perfect the Lien in the portion of
the Collateral that can be perfected by filing.


(vi)          No effective financing statement naming any Originator, the Seller
or the Borrower as “debtor” or “seller” covering any Purchased Receivable or
other Collateral is on file with the Secretary of State of the State of
Delaware, the state of organization of the Originator, or any other
jurisdiction, and no such filing has been authorized by the Originator, the
Seller, or the Borrower, other than the filings described in clause (vii)
hereof.


(vii)         Financing statements have been filed in with the Secretary of
State of the State of organization of the “debtor” against (A) the Originator,
as debtor/seller, in favor of the Seller, as secured party/purchaser; (B) the
Seller, as debtor/seller, in favor of the Borrower, as assignor/secured
party/purchaser, and assigned to the Collateral Trustee, for the benefit of the
Secured Parties, as assignee secured party, and (C) the Borrower, as debtor, in
favor of the Collateral Trustee, for the benefit of the Secured Parties, as
secured party, that, in each such case, describe or cover the Purchased
Receivables and other Purchased Assets as collateral thereunder.  All of the
foregoing financing statements remain duly filed with the Secretary of State of
the State of organization of the debtor named therein. No such filing has been
assigned to any other Person or terminated. All amendments to the financing
statements listed in this paragraph that are necessary (and only such amendments
that are necessary) to continue the perfection of the secured party (or assignee
secured party, as applicable) listed therein in the Purchased Receivables and
other Purchased Assets under the applicable UCC have been made (such as in
connection with a debtor name change, if applicable).


(viii)          The Account Control Agreement creates a valid and perfected
continuing security interest (as defined in the applicable UCC) in the Reserve
Account (prior to a Reserve Account Termination Date) and the Collection Account
in favor of the Collateral Trustee for the benefit of the Secured Parties, which
security interest is prior to all other Liens. If any Purchased Receivable is
evidenced by an electronic instrument, electronic chattel paper, or
transferrable record, the Collateral Trustee, for the benefit of the Secured
Parties, has “control” of the sole authoritative copy thereof, which is held by
the Custodian, pursuant to the Collateral Control Agreement in accordance with
applicable Electronic Receivables Laws or the UCC, as applicable.  No Person
other than the Collateral Trustee, for the benefit of the Secured Parties, has
been given “control” (within the meaning of any applicable Electronic
Receivables Laws or the UCC) of any Promissory Note or other Receivables
Documents evidencing any Purchased Receivable or any deposit account owned by
the Borrower.
 


47

--------------------------------------------------------------------------------

 
(l)           Independent Consultation.  The Borrower has consulted with its own
legal counsel and independent accountants to the extent it has deemed necessary
regarding the tax, accounting and regulatory consequences of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is party, and neither the Borrower nor any other LC Group Member is
participating in such transactions in reliance on any representations of any
Agent, Lender or any Affiliate or counsel of any of them, with respect to tax,
accounting, regulatory or any other matters.


(m)         Eligible Receivables.  All of the Purchased Receivables have been
selected from the “Prime” or “Near Prime” programs of Seller and, if included in
the Borrowing Base on any Borrower Base Certificate or designated as Eligible
Receivables on any Data File, such Purchased Receivables shall be Eligible
Receivables as of the date of delivery of such Borrowing Base Certificate (or
the date specified thereon). The Borrower shall not make purchases from any
program other than the “Prime” or “Near Prime” programs of Seller without the
prior written consent of the Administrative Agent. The Borrower has (itself or
through the Servicer) conducted such due diligence and other review as it
considered necessary with respect to the Purchased Receivables and other
Collateral to make the representations and warranties herein set forth.


(n)          No Fraudulent Conveyance.  As of the Closing Date and immediately
after giving effect to each Advance, the Borrower is and will be Solvent, does
and intends to pay its debts as they mature. The Borrower does not intend to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature.  The Borrower is not in default under any material
obligation to pay money to any Person. The Borrower is not contemplating the
commencement of Insolvency Proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Borrower
or any of its assets.  The Borrower is not transferring any Collateral with any
intent to hinder, delay or defraud any of its creditors.  The Borrower will not
use the proceeds from any Advance to give any preference to any creditor or
class of creditors. The Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale or transfer to the Borrower of the
Purchased Receivables by the Seller under the Receivables Purchase Agreement.
The Seller has given fair consideration and reasonably equivalent value in
exchange for the sale of to the Seller the Receivables by Originator under the
Originator Program Documents.


(o)          All Payments Made In Ordinary Course of Business. Each payment to
any Lender in respect of any principal or interest on its Loan or other
Obligation by or on behalf of the Borrower under or in connection with this
Agreement shall be (i) a payment of a debt incurred by the Borrower in the
ordinary course of business and financial affairs of the Borrower, and (ii) made
in the ordinary course of business and financial affairs of the Borrower. In the
event that the true sale of Purchased Receivables from the Seller to the
Borrower is recharacterized by any court as a secured lending rather than a
sale, each remittance of Collections of Purchased Receivables to the Borrower in
accordance with this Agreement and the Servicing Agreement will have been (A) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Borrower, and (ii) made in the ordinary
course of business or financial affairs of the Seller and the Borrower.
 


48

--------------------------------------------------------------------------------

 
(p)          No Other Business.  (x) The Borrower engages in no business
activities other than the purchase or acquisition of the Receivables, Receivable
Document Packages and other related Purchased Assets, and proceeds of the
foregoing in the ordinary course of its business, sale or other disposition of
the Receivables, Receivable Document Packages and other Purchased Assets and
proceeds of the foregoing in the ordinary course of its business, financing its
purchase or acquisition of the Purchased Assets pursuant to this Agreement,
pledging the Purchased Assets and other Collateral under the Transaction
Documents, transactions contemplated by the Transaction Documents, and other
activities relating to the foregoing to the extent permitted by the Borrower
Organizational Documents.  (y) Without limiting the foregoing, the Borrower is
not a borrower under any loan or financing agreement, facility or other
arrangement other than the Facility established pursuant to this Agreement and
the other Transaction Documents.  The Borrower is not party to any agreement,
covenant or undertaking that restricts the power or authority of the Borrower,
acting without the consent of any other Person, to amend, waive or otherwise
modify any provision of this Agreement or any other Transaction Document.


(q)          No Indebtedness.  The Borrower has no Indebtedness, other than
Indebtedness incurred hereunder or in connection herewith, including, without
limitation, Indebtedness incurred pursuant to Section 6.03.


(r)          ERISA.


(i)           Schedule VIII sets forth each Plan and Multiemployer Plan as of
the Closing Date. Each Plan is in compliance in form and operation with its
terms and with applicable requirements of ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply could not result in material liability. Each
Plan (and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and, nothing has occurred since the date of such determination that would
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would materially adversely affect the
issuance of a favorable determination letter or otherwise materially adversely
affect such qualification). No ERISA Event has occurred, or is reasonably
expected to occur, other than as could not, individually or in the aggregate,
result in material liability.


(ii)          There exists no material Unfunded Pension Liability with respect
to any Pension Plan, except as could not reasonably be expected to result in
material liability.


(iii)         None of the Borrower, any Subsidiary or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
five calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make contributions to any
Multiemployer Plan.


(iv)          There are no actions, suits or claims pending against or involving
a Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower, any Subsidiary or any ERISA Affiliate, threatened, which could
reasonably be expected either singly or in the aggregate to result in material
liability.


(v)           The Borrower, any Subsidiary and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
material liability.
 


49

--------------------------------------------------------------------------------

 
(vi)          No Pension Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period, within the meaning of Section 412 of the Code or Section
302 or 304 of ERISA. The Borrower, any Subsidiary, and any ERISA Affiliate have
not ceased operations at a facility so as to become subject to the provisions of
Section 4062(e) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Pension Plan subject to Section 4064(a) of ERISA to which
it made contributions. None of the Borrower, any Subsidiary or any ERISA
Affiliate have incurred or reasonably expect to incur any liability to PBGC,
save for any liability for premiums due in the ordinary course or other
liability which could not reasonably be expected to result in material
liability, and no lien imposed under the Code or ERISA on the assets of the
Borrower or any Subsidiary or any ERISA Affiliate exists or, to the knowledge of
the Borrower, is likely to arise on account of any Plan. None of the Borrower,
any Subsidiary or any ERISA Affiliate has engaged in a transaction described in
Section 4069(a) or 4212(c) of ERISA.


(vii)         Borrower is not and is not acting on behalf of (A) an “employee
benefit plan” as defined in Section 3(3) of the ERISA, that is subject to Title
I of ERISA, (B) a “plan” as defined in and subject to Section 4975 of the Code,
(C) any entity deemed to hold Plan Assets, or (D) any entity that is subject to
State statutes regulating investments of, and fiduciary obligations with respect
to, governmental plans (as such term is defined in Section 3(32) of ERISA), that
would be violated by the transactions contemplated by this Agreement


(s)          Compliance with Law.  Each of the Borrower, the Seller, and the
Servicer (i) are in compliance with all applicable Requirements of Law,
including all applicable AML-BSA Laws (as defined in the Receivables Purchase
Agreement); and (ii) are in compliance with each and every order of any
Governmental Authority or other board or tribunal, except, in each case, where
any such noncompliance could not reasonably be expected to result in a Material
Adverse Change.


(t)           Tax Matters.  The Borrower has paid and discharged, and has caused
LendingClub to pay and discharge, all material Taxes and governmental charges
upon it or against any of its properties or assets or its income prior to the
date after which penalties attach for failure to pay, except to the extent that
(i) such Person has been contesting in good faith in appropriate proceedings its
obligation to pay such Taxes or charges, (ii) adequate reserves having been set
aside for the payment thereof in accordance with GAAP, and (iii) such failure to
pay could not give rise to a tax lien on any Collateral (other than Liens
described in clause (iii) in the definition of Permitted Liens). The Borrower is
a disregarded entity that is wholly owned by a United States person within the
meaning of Section 7701(a)(30) of the Code for federal income tax purposes and
no election has been made or will be made to treat the Borrower as a corporation
or an association taxable as a corporation for federal income tax purposes.


(u)          Compliance with Anti-Bribery Laws.  Neither the Borrower nor any
other LC Group Member nor, to the knowledge of the Borrower or such other LC
Group Member, any Affiliate, director, officer, agent, or employee of the
Borrower or such other LC Group Member, or any other Person acting on behalf of
the Borrower or any other LC Group Member is aware of or has taken any action,
directly or indirectly, that could result in a violation or a sanction for
violation by such persons of the Foreign Corrupt Practices Act of 1977 or the
U.K. Bribery Act 2010, each as may be amended, or similar law of any other
relevant jurisdiction, or the rules or regulations thereunder; and the Borrower
and each other LC Group Member has instituted and maintain policies and
procedures to ensure compliance with the foregoing.  No part of the proceeds of
the Advances will be used, directly or indirectly, in violation of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder.
 


50

--------------------------------------------------------------------------------

 
(v)          Compliance with Anti-Money Laundering Laws. The operations of the
Borrower and each other LC Group Member are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act of 1970, as amended by
Title III of the Uniting And Strengthening America By Providing Appropriate
Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act), the
applicable money laundering statutes of all jurisdictions where the Borrower or
any other LC Group Member conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Anti-Money Laundering Laws”) and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Borrower or any other LC Group Member with respect to the Anti-Money
Laundering Laws is pending or, to the best knowledge of the Borrower or any such
other LC Group Member, threatened.


(w)          No Sanctions. Neither the Borrower nor any other LC Group Member
nor, to the knowledge of the Borrower or any other LC Group Member, any
director, officer, agent, employee or Affiliate of the Borrower or any such
other LC Group Member (i) is, or is controlled or 50% or more owned in the
aggregate by or is acting on behalf of, one or more individuals or entities that
are currently the subject of any sanctions administered or enforced by the
United States (including any administered or enforced by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the Bureau of Industry and Security of the U.S. Department of
Commerce), the United Nations Security Council, the European Union, a member
state of the European Union (including sanctions administered or enforced by Her
Majesty’s Treasury of the United Kingdom) or other relevant sanctions authority
(collectively, “Sanctions” and such persons, “Sanctioned Persons” and each such
person, a “Sanctioned Person”), (ii) is located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”) or (iii) will, directly
or indirectly, use the proceeds of the Advances, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other individual or entity in any manner that would result in a violation of
any Sanctions by, or could result in the imposition of Sanctions against, any
Lender or any Agent.


SECTION 4.02   No Waiver.  The knowledge by any Agent or Lender (or any
employee, officer, director, representative or agent of any of them) of any
inaccuracy or breach of any representation and warranty provided by the Borrower
or any other LC Group Member (in any capacity) pursuant to this Article IV, any
other Transaction Document, or any other instrument, certificate or agreement,
regardless of when, how or from what source such knowledge is acquired, shall
not be a waiver by such Person with knowledge or any other Person of such
representation and warranty or a waiver of the rights of any of them with
respect to such breach. Each Agent and Lender expressly reserves the right to
assert any and all claims for, or arising from, the breach of any representation
and warranty by the Borrower or any such other LC Group Member, regardless of
any knowledge of such breach prior to Closing Date or at any time thereafter. No
Agent or Lender (or any employee, officer, director, representative or agent of
any of them) has any duty to disclose to the Borrower or any other LC Group
Member (in any capacity) any knowledge of any breach of any representation and
warranty, regardless of when, how or from what source such knowledge is
acquired.
 


51

--------------------------------------------------------------------------------

 
ARTICLE V
CONDITIONS


SECTION 5.01  Conditions to the Initial Advance.  The obligation to fund the
initial Advance and perform the respective obligations of the Agents and the
Lenders hereunder is subject to satisfaction of all of the conditions precedent
set forth below in this Section, to the sole satisfaction of all of the Agents
and Lenders.
 
(a)          Transaction Documents.  Each Agent and each Lender has received a
counterpart of this Agreement and each other Transaction Document, duly executed
by each party hereto and thereto, in form and substance reasonably satisfactory
to each Agent and each Lender, in each such party’s sole discretion.


(b)         Consents and Waivers. Each party has received all internal and
external approvals and all consents and waivers necessary for the consummation
of the transactions contemplated hereby and by the other Transaction Documents,
and all such approvals, consents and waivers and are in full force and effect.


(c)          Upfront Fee and Obligations. The Borrower has paid or caused to be
paid (i) the Upfront Commitment Fee due to each Committed Lender pursuant to the
Fee Letter and (ii) reasonable legal fees and expenses of Mayer Brown LLP, as
counsel to the Administrative Agent, for the initial negotiating, documenting
and closing of the transactions contemplated hereby (subject to any mutually
agreed fee cap), and (iii) the reasonable out-of-pocket expenses of the
Administrative Agent, the Collateral Trustee, the Account Bank, and the Paying
Agent pursuant to Section 9.06(a);


(d)          Certificates and Resolutions. Each Agent and each Lender has
received:


(i)           certified copies of the organizational documents of the Borrower
and LendingClub and each amendment thereto, and resolutions of the Board of
Directors or other governing authority of each of the Borrower and LendingClub
authorizing or ratifying (A) the execution, delivery and performance,
respectively, of all Transaction Documents to which it is a party and
consummation of the transactions contemplated hereby and thereby, (B) in the
case of the Borrower only, the incurrence of the indebtedness contemplated
hereunder, and (C) in the case of the Borrower only, the granting by the
Borrower to the Collateral Trustee, for the benefit of the Secured Parties, of
the security interests contemplated by the Security Agreement, certified by the
Secretary or an Assistant Secretary of the Borrower or LendingClub, as
applicable, as of the Closing Date, which certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;


(ii)           copies of certificates (long form) or other evidence from the
Secretary of State or other appropriate authority of the State of Delaware,
evidencing the good standing of the Borrower and the Servicer in the State of
Delaware, in each case, dated no earlier than 15 days prior to the Closing Date;


(iii)          a certificate of the Secretary or an Assistant Secretary of the
Borrower and LendingClub, as applicable, certifying the names and the signatures
of its Authorized Officers; and


(iv)           a certificate of an Authorized Officer of LendingClub (in any
capacity) and the Borrower stating that (A) the representations and warranties
of such party in this Agreement and any other Transaction Document are true and
correct as of the Closing Date, (B) such party has complied with all applicable
covenants and agreements in the Transaction Documents to which it is a party,
and (C) all conditions set forth in this Section 5.01 on its part to be
performed or satisfied on or prior to the date hereof have been satisfied.
 


52

--------------------------------------------------------------------------------

 
(e)          Legal Opinions. Each Agent and each Lender has received, in form
and reasonably substance satisfactory to it, the following legal opinions (in
each case, with customary qualifications and limitations):


(i)           a legal opinion from counsel to Borrower, opining that (A) the
Borrower is not a “covered fund” within the meaning of the final regulations
issued December 10, 2013, implementing Section 619 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, commonly known as the “Volcker
Rule;” (B) the Borrower is not, and immediately after giving effect to the
transactions completed on the Closing Date hereunder will not be, required to
register as an “investment company” within the meaning of the Investment Company
Act, as amended (the “1940 Act”); (C) the Purchased Receivables and other assets
included in the Collateral are “eligible assets” as defined in Rule 3a-7 of the
Investment Company Act; and (D) each Loan is an “eligible asset” as defined in
Rule 3a-7 of the Investment Company Act.


(ii)          a legal opinion from counsel to the Borrower and Seller, opining
that each of (i) the security interest in the Purchased Receivables and other
Purchased Assets granted by the Seller to the Borrower, and (ii) the security
interest in the Purchased Receivables, Purchased Assets, Collection Account and
other Collateral granted by the Borrower to the Collateral Trustee, for the
benefit of the Secured Parties, is valid and perfected under the applicable UCC;


(iii)         a legal opinion from counsel to the Borrower and Seller, opining
that the Receivables Purchase Agreement (A) constitutes a true sale or transfer
from the Seller to the Borrower and the Purchased Receivables transferred
thereunder will not be subject to the bankruptcy estate of the Seller, and (B)
nonconsolidation of the Seller and Borrower in event of bankruptcy; and


(iv)         legal opinions from counsel to the Borrower, Seller, and Servicer,
and Collateral Trustee, reasonably satisfactory to the Administrative Agent,
with respect to corporate or other company authority, enforceability, compliance
with law and other standard legal opinions.


(f)          UCC Filings. The Administrative Agent has received (i) UCC search
results with respect to the Seller and the Borrower; (ii) satisfactory evidence
of any required lien releases; and (iii) UCC filings (A) naming the Borrower as
debtor and the Collateral Trustee as secured party, and (B) naming the Seller as
debtor/seller, the Borrower as secured party/purchaser and the Collateral
Trustee as assignee of the original secured party.


(g)          Collection Account and Reserve Account.  The Administrative Agent
has received satisfactory evidence of the opening of the Collection Account and
the Reserve Account, and all parties to the Account Control Agreement have
executed such agreement.


(h)          Portfolio Report on Managed Pool Receivables. The Administrative
Agent shall have received from the Servicer a Portfolio Report of the type
described in Section 3.05(a)(vi) with respect to the Managed Pool Receivables as
of the last day of the preceding calendar month.


(i)           Additional Documents. Each Agent and Lender has received such
other documents and information as such party may reasonably request.
 


53

--------------------------------------------------------------------------------

 
(j)           Due Diligence. Each Agent and each Lender has completed, to its
satisfaction, its due diligence review and audits of the Borrower and the
Servicer and their respective management, controlling stockholders, systems,
underwriting, servicing and collection operations, static pool performance and
loan files (subject to the requirements with respect to the delivery of the
initial AUP Letter on or prior to six months form the Closing Date as set forth
in Section 6.01(t)).


SECTION 5.02    Conditions to Each Advance and Release.  Each Advance (including
the initial Advance) and each Release shall be subject to the conditions
precedent set forth in this Section.


(a)          Notices; Deliverables; Limitations.  Any Advance or Release, as the
case may be, shall have been requested and made in compliance with, (i) with
respect to any Advance, Section 2.01, and (ii) with respect to any Release,
Section 2.04, including, without limitation, delivery of the applicable Advance
Notice or Prepayment/Release Notice, as the case may be, as and when required
thereunder.


(b)          No Commitment Termination Date. Solely with respect to any Advance,
the Commitment Termination Date shall not have occurred on or prior to the
applicable Advance Date.


(c)          Compliance. On the applicable Activity Date, no Default, Event of
Default or Amortization Event shall have occurred or be continuing, or will
arise as a result of (and after giving effect to) such Advance or Release, as
the case may be.


(d)          No Borrowing Base Deficiency or Required Reserve Account Deposit
Amount. After giving effect to such Advance or Release (including any related
prepayment made at the time of such Release and any deposit into or withdrawal
from the Reserve Account to be made in connection with such Advance or Release,
as the case may be), there shall be no Borrowing Base Deficiency and the
Required Reserve Account Deposit Amount shall not be more than zero ($0.00).


(e)         Representations and Warranties.  The representations and warranties
made by the Seller, Servicer and Borrower in the Transaction Documents shall be
true and correct in all material respects (except to the extent already
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the applicable Activity Date
after giving effect to any Advance or Release (and any related prepayment made
at the time of such Release), as applicable, on such date (except to the extent
such representations and warranties expressly relate to any earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (except to the extent already qualified by materiality, in
which case such representations and warranties shall be true and correct in all
respects)) as of such earlier date).


(f)          Custodian Possession. Solely with respect to any Advance, no Person
other than the Custodian is in actual or constructive possession of the
authoritative copy of any promissory note or other transferrable record included
as part of any Receivable Document Package for each Purchased Receivable, and
the Collateral Trustee, for the benefit of the Secured Parties, has sole
“control” thereof pursuant to the Collateral Control Agreement. With respect to
any Advance, on the date that the Borrower delivers the applicable Advance
Notice with respect to such Advance, the Seller shall have delivered to the
Custodian and the Custodian shall have sole possession (with “control” by the
Collateral Trustee, for the benefit of the Secured Parties), of the Receivable
Document Packages with respect to the Receivables to be transferred to the
Borrower on the related Advance Date, and such other documentation and
information (or Data File) as required under the Collateral Control Agreement or
reasonably requested by the Custodian, all of the foregoing of which shall be
true, complete and correct in all material respects.
 
54

--------------------------------------------------------------------------------

 
(g)          Receivable Review. The Administrative Agent shall have performed
(absent an Event of Default or unless the Borrower otherwise agrees, without the
engagement of a third party verification agent to so perform), a review of the
Receivable Document Packages for the Receivables subject to purchase on the
Advance Date (if applicable), Purchased Receivables included in the Borrowing
Base, Managed Pool Receivables, and other information regarding the Borrower,
Seller or Servicer (including, without limitation, information requested
pursuant to subsection (h) of this Section), and the Administrative Agent shall
not have, on or prior to the applicable Activity Date, provided written notice
to the Borrower and the Servicer of any material uncured Exception or potential
failure of the conditions precedent set forth herein to be satisfied that, in
either case, the Administrative Agent reasonably determines should result in a
delay of such Advance or Release; provided, that any such review of Receivable
Document Packages and other information by the Administrative Agent shall not
limit the reliance by the Administrative Agent and the Lenders on the
representations and warranties of the Borrower, Seller and Servicer made
hereunder, under any other Transaction Document, or under any instrument,
certificate or other document delivered in connection herewith or therewith.


(h)          Additional Information.  The Borrower shall have provided, or shall
have caused the Servicer to provide, to the Administrative Agent, all other
information that the Administrative Agent may reasonably require upon reasonable
advance notice thereof in connection with such Advance or Release and
satisfaction of the conditions precedent thereto set forth herein.


ARTICLE VI
COVENANTS


SECTION 6.01    Affirmative Covenants.  The Borrower hereby covenants and agrees
that until Payment in Full as follows:


(a)          Notices. The Borrower shall, within three (3) Business Days after
the occurrence thereof, give notice to each Agent (which notice the
Administrative Agent shall promptly make available to the Lenders in accordance
with its customary practice) of any of the following:


(i)          any Material Adverse Change, Regulatory Trigger Event, Amortization
Event, Default, Event of Default, Servicer Default, Seller Default, or any event
which with the giving of notice or lapse of time, or both, would become a
Servicer Default or Seller Default, or any event of default or default under any
other material agreement of the Borrower or any agreement of LendingClub or any
other LC Group Member that either evidences or gives rise to Material
Indebtedness or that could reasonably be expected to result in a Material
Adverse Change;
 
(ii)         the filing, commencement, or receipt of service of process by any
agent or representative of LendingClub, the Borrower or any other LC Group
Member, as the case may be, of or for any litigation, governmental inquiry,
legal process, arbitration, or administrative, regulatory, judicial or
quasi-judicial proceeding, action, suit or investigation against LendingClub,
the Borrower or any other LC Group Member, or any material adverse development
therein, or material adverse judgment or decree with respect thereto, that (in
the case of any of the foregoing): (A) questions or challenges the validity or
enforceability of any of the Transaction Documents, (B) could reasonably be
expected to result in a material impairment of, or otherwise could reasonably be
expect to adversely effect, a material portion of the Purchased Receivables or
the related Receivables Documents, (C) if adversely determined could result in
liability (or loss of value with respect to Collections) in excess of $300,000
for the Borrower or $35,000,000 for LendingClub or any other LC Group Member,
(D) involves a putative class action brought against the Borrower, LendingClub
or any other LC Group Member, or (E) has resulted in or, if adversely
determined, could reasonably be expected to result in, a Material Adverse Change
(for avoidance of doubt, any of the foregoing shall not be deemed to be a
Regulatory Trigger Event unless such event satisfies the definition thereof);
or   
 
55

--------------------------------------------------------------------------------

 
(iii)         any other development that becomes known to any officer of any LC
Group Member that could reasonably be expected to result in a Material Adverse
Change.


Each notice pursuant to this subsection (a) shall be accompanied by a statement
signed by an Authorized Officer of LendingClub or the Borrower, as applicable,
setting forth details of the occurrence referred to therein and stating what
action LendingClub and the Borrower, as the case may be, has taken or proposes
to take with respect thereto. For avoidance of doubt, except to the extent
necessary for the Secured Parties to enforce rights against the Collateral after
an Event of Default (including, without limitation, access to the Receivables
Documents by a successor Servicer), nothing in this provision shall require the
Borrower, LendingClub, or any Subsidiary thereof to disclose to any Agent or any
other Person: (A) any attorney work product or records subject to
attorney-client privilege if such disclosure would cause a loss of the
attorney-client privilege in connection with active litigation to the detriment
of the Borrower, Seller, or Servicer, (B) any records subject to a binding,
noncancellable confidentiality agreement with a third party, the disclosure of
which would violate such confidentiality agreement, unless the Administrative
Agent or its representative could, pursuant to the terms thereof, agree to
confidentiality restrictions or other terms in order to gain access, and such
Agent or its representative agrees to such terms, provided, that during the
continuance of an Event of Default, the Borrower shall, and shall cause the
Seller and Servicer to, take all actions possible to make such disclosure to the
Administrative Agent in a manner that does not violate any outstanding
confidentiality agreement, or (C) any records the disclosure of which to the
Administrative Agent or its representative (including on a confidential basis),
as confirmed in an opinion of counsel to the Borrower, Seller or Servicer, as
applicable, delivered to the Administrative Agent, is prohibited by applicable
law and there is no manner to disclose such information (or any portion thereof)
without violating applicable law; provided, that such disclosure shall be made
to the fullest extent permitted by applicable law; and provided, further, that
during the continuance of an Event of Default, the Borrower shall, and shall
cause the Seller and Servicer, to take all possible actions to provide such
disclosure in a manner that will not violate applicable law.


(b)          Taxes.  The Borrower shall, and shall cause LendingClub to, pay and
discharge all material Taxes and governmental charges upon it or against any of
its properties or assets or its income prior to the date after which penalties
attach for failure to pay, except to the extent that (i) the Borrower or
LendingClub, as applicable, shall be contesting in good faith in appropriate
proceedings its obligation to pay such Taxes or charges, (ii) adequate reserves
have been set aside for the payment thereof in accordance with GAAP, and (iii)
such failure to pay could not give rise to a tax Lien on any Collateral (other
than Liens described in clause (iii) in the definition of Permitted Liens). The
Borrower shall at all times be a disregarded entity for federal income tax
purposes that is wholly owned by a United States person within the meaning of
Section 7701(a)(30) of the Code and no election will be made to treat the
Borrower as a corporation or an association taxable as a corporation for federal
income tax purposes.


(c)          Continuity of Business.  The Borrower shall and shall cause
LendingClub to: (i) preserve and maintain its legal existence; and (ii) maintain
all licenses, rights, permits, franchises and qualifications necessary to
perform its respective obligations under this Agreement and the other
Transaction Documents and to operate its business generally, except, in the case
of clause (ii), where failure to so maintain could not reasonably be expected to
result in a Material Adverse Change.


(d)          Additional Information.  The Borrower shall, or shall cause the
Servicer to, deliver to the Administrative Agent and any Lender, from time to
time, (i) statements and schedules further identifying and describing the
Collateral, and (ii) such other reports and information with respect to the
Collateral, the Managed Pool Receivables, and/or the respective operations,
policies and practices of LendingClub or the Borrower, in any such case, as the
Administrative Agent or any Lender shall reasonably request.
 


56

--------------------------------------------------------------------------------

 
(e)          Servicing and Enforcement.  The Borrower will cause the Servicer to
service, administer and enforce the Purchased Receivables in accordance with the
Servicing Agreement.


(f)           Continuous Perfection and Protection of Security Interest.  The
Borrower shall take all actions that are necessary to maintain the valid,
perfected, first priority Security Interest of the Collateral Trustee, for the
benefit of the Secured Parties, in and to all of the Collateral, free of all
Liens (other than Permitted Liens), including to implement and maintain the
requirements described in Section 4.01(k).


(g)          Separate Existence.  The Borrower hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from LendingClub and from each such other LC Group
Member.  The Borrower shall observe and comply with the separateness covenants
set forth on Schedule VI, and the separateness covenants set forth in the
Borrower Organizational Documents.


(h)          Books and Records.  The Borrower will keep proper books of record
and account in which entries full, true and correct in all material respects are
made and are sufficient to prepare financial statements in accordance with GAAP.


(i)           Inspections.  Once per calendar year (or, after the occurrence of
any Default, Event of Default, Servicer Default, Seller Default, or Amortization
Event, as frequently as requested by the Administrative Agent), at the expense
of the Borrower, the Administrative Agent (or its designee) may, and is hereby
authorized to, upon reasonable notice and during regular business hours (i)
examine via WebEx or other similar online platform or at the offices of the
Borrower, Seller, or Servicer (at any location where it keeps records with
respect to the Borrower) all books, records and documents (including computer
tapes and disks), and (ii) visit the offices and properties of the Borrower,
Seller, and/or Servicer and engage in discussions with any of the officers,
employees or independent public accountants of any of them having knowledge
within the scope of such inspection, in the case of either clause (i) or clause
(ii), for the purpose of examining such materials and to discuss matters
relating to the Purchased Receivables, the performance of (or ability or
inability to perform under) any Transaction Document by the Borrower, Seller, or
Servicer, and the business of any of the foregoing. For avoidance of doubt,
except to the extent necessary for the Secured Parties to enforce rights against
the Collateral after an Event of Default (including, without limitation, access
to the Receivables Documents by a successor Servicer), nothing in this provision
shall require the Borrower, LendingClub, or any Subsidiary thereof to disclose
to any Agent or any other Person: (A) any attorney work product or records
subject to attorney-client privilege if such disclosure would cause a loss of
the attorney-client privilege in connection with active litigation to the
detriment of the Borrower, Seller, or Servicer, (B) any records subject to a
binding, noncancellable confidentiality agreement with a third party, the
disclosure of which would violate such confidentiality agreement, unless the
Administrative Agent or its representative could, pursuant to the terms thereof,
agree to confidentiality restrictions or other terms in order to gain access,
and such Agent or its representative agrees to such terms, provided, that during
the continuance of an Event of Default, the Borrower shall, and shall cause the
Seller and Servicer to, take all actions possible to make such disclosure to the
Administrative Agent in a manner that does not violate any outstanding
confidentiality agreement, or (C) any records the disclosure of which to the
Administrative Agent or its representative (including on a confidential basis),
as confirmed in an opinion of counsel to the Borrower, Seller or Servicer, as
applicable, delivered to the Administrative Agent, is prohibited by applicable
law and there is no manner to disclose such information (or any portion thereof)
without violating applicable law; provided, that such disclosure shall be made
to the fullest extent permitted by applicable law; and provided, further, that
during the continuance of an Event of Default, the Borrower shall, and shall
cause the Seller and Servicer, to take all possible actions to provide such
disclosure in a manner that will not violate applicable law.
 


57

--------------------------------------------------------------------------------

 
(j)           Compliance with Laws.  The Borrower shall, and shall cause
LendingClub to, (i) comply with all applicable Requirements of Law, and (ii)
comply with any order of any applicable Governmental Authority or other board or
tribunal, in each case, except where noncompliance could not reasonably be
expected to result in a Material Adverse Change.


(k)          Financial Statements.  The Borrower shall provide to the
Administrative Agent (which notice the Administrative Agent shall promptly make
available to the Lenders in accordance with its customary practice): (i) (A)
within forty five (45) days of the end of each of the first three fiscal
quarters of LendingClub, if not publicly available, LendingClub’s unaudited
consolidated balance sheet and related statements of operations, stockholder’s
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of the previous fiscal year), all certified by
one of its Authorized Officers as presenting fairly in all material respects the
financial condition and results of operations of LendingClub and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, and, (B) within sixty (60) days of the end of each of its
first three fiscal quarters, the Borrower’s unaudited balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of the previous fiscal year), all certified by one of its Authorized
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) within ninety (90) days after the end of such fiscal year of
LendingClub, (A) if not publicly available, LendingClub’s audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, that has been audited
and reported by Deloitte & Touche LLP or other independent public accountants of
recognized national standing reasonably approved by the Administrative Agent to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of
LendingClub and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, and (B) the Borrower’s unaudited
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal year that was used in preparing the
LendingClub consolidated financial statements, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of the previous fiscal year), all
certified by one of its Authorized Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.


(l)           Compliance Certificates. Together with any financial statements of
the Borrower or LendingClub delivered pursuant to subsection (k) of this
Section, the Borrower shall deliver to the Administrative Agent (which notice
the Administrative Agent shall promptly make available to the Lenders in
accordance with its customary practice), a Financials Compliance Certificate
signed by a financial officer that is an Authorized Officer of each of Borrower
and LendingClub


* Confidential Treatment Requested
 
58

--------------------------------------------------------------------------------

 
(m)         Insurance.  The Borrower shall cause LendingClub to maintain
commercial liability insurance and fidelity bonds, with coverage amounts of $5
million and $1 million, respectively, which such fidelity bonds would cover any
loss of proceeds by LendingClub as Servicer under the Servicing Agreement caused
by employee misconduct, and with an insurance company reasonably acceptable to
the Administrative Agent; provided that the Borrower shall cause LendingClub to
use commercially reasonable efforts to increase the foregoing coverage amounts
to an amount reasonably requested by the Administrative Agent (not more than $20
million and $10 million, respectively) (or, if either such amount is not
available on commercially reasonable terms, to such increased amounts as
commercially reasonable under the circumstances), upon annual renewal. The
coverage amounts described in this subsection may be obtained through any
combination of primary and excess insurance. The Borrower shall ensure that,
within sixty (60) days of the execution of this Agreement, the Collateral
Trustee, as agent for the Secured Parties, is named as a loss payee or
additional insured under each such insurance policy or fidelity bond.  The
Borrower shall, or shall cause LendingClub to prepare and present, on behalf of
itself and the Collateral Trustee, claims under any such insurance policies or
fidelity bonds that relate to loss of proceeds with respect to the Purchased
Receivables in a timely fashion in accordance with the terms of such policy, and
upon the filing of any such claim on any fidelity bonds described in this
subsection (m), the Borrower shall, or shall cause LendingClub to, promptly
notify the Administrative Agent of such claim.

(n)          Portfolio Report.  The Borrower shall, or shall cause the Servicer
to, provide to the Administrative Agent (i) a monthly portfolio report, in a
form reasonably acceptable to the Administrative Agent, and (ii) additional
information concerning the Borrower, the Servicer, the Purchased Receivables and
the Managed Pool Receivables that the Administrative Agent may reasonably
request from time to time to satisfy or fulfill regulatory requirements
applicable to the Administrative Agent or the Lenders.


(o)          AUP Engagements. The Administrative Agent shall receive an AUP
Letter within six months after the Closing Date and at least annually
thereafter, in each case, in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower shall, and shall cause the Seller and the
Servicer to, authorize and cooperate fully and on a timely basis with the
initial and annual compliance engagement conducted in connection therewith.


(p)          Rating Cooperation.          The Borrower shall, and shall cause
the Seller and Servicer to, cooperate with all reasonable requests of the
Administrative Agent in connection with procuring a rating or rating letter from
any nationally recognized statistical rating agency in connection with this
Agreement, including, without limitation, providing all such information with
respect to the Collateral, the Borrower, the Seller, and its Affiliates as may
be required by such rating agency for purposes of providing and monitoring such
rating; provided, that none of the Borrower, Seller, Servicer or any other LC
Group Member shall be liable for the rating agency fees incurred in connection
therewith.


SECTION 6.02    Negative Covenants.


(a)           Sales of or Liens on Collateral; Termination of Receivables. 
Except as expressly contemplated by this Agreement (including, without
limitation, in connection with any Release) or any other Transaction Document,
the Borrower shall not and, except as expressly permitted pursuant to the
Servicing Agreement, shall not permit the Servicer to, sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien (including, without limitation, any IRS Lien or ERISA Lien) on or any
interest in, the Collateral other than Permitted Liens.


(b)          No Indebtedness.  The Borrower will not at any time incur any
Indebtedness,  other than Indebtedness incurred hereunder or in connection
herewith, including, without limitation, Indebtedness incurred pursuant to
Section 6.03.


(c)          Dividends.  The Borrower shall not declare or pay any dividends
except to the extent of funds legally available therefor from payments received
by the Borrower pursuant to Section 3.02(a)(x) or Section 2.01 (or in the manner
described in Section 3.01(c)(iii)). Notwithstanding the foregoing, the Borrower
shall not declare or pay any dividends on any date as of which a Default or an
Event of Default shall have occurred and is continuing.
 


59

--------------------------------------------------------------------------------

 
(d)          Investments.  The Borrower shall not, directly or indirectly, (i)
merge with, purchase, own, hold, invest in or otherwise acquire any Equity
Interests of, or any other security or interest in, all or substantially all of
the assets of, any Person or any joint venture or (ii) make or permit to exist
any loan, advances or guarantees to or for the benefit of any Person or assume,
guarantee, endorse, contingently agree to purchase or otherwise become liable
for or upon or incur any obligation of any Person (other than the ownership of
the Receivables, Receivable Document Packages and other Purchased Assets and
proceeds of the foregoing as herein contemplated), except, in each clause (i)
and (ii), ownership of securities, obligations and other investments received in
settlement of amounts due to the Borrower effected in the ordinary course of
business or owing to the Borrower as a result of Insolvency Proceeding involving
any Obligor of any Receivable. The Borrower shall not purchase, lease, own,
operate, hold, invest in or otherwise acquire any property or asset that is
located outside of the continental United States, except assets received in
settlement of amounts due to the Borrower effected in the ordinary course of
business or owing to the Borrower as a result of Insolvency Proceeding involving
any Obligor of any Receivable.  The Borrower shall not have any Subsidiaries.
The Borrower shall direct or cause the Servicer to liquidate any such
securities, investments or other property of any type (other than cash or cash
equivalents) received as proceeds of or otherwise in connection with any
Purchased Receivable or other Collateral as quickly as reasonably possible and
deposit the net cash proceeds therefrom into the Collection Account.


(e)          Conduct of Business.  The Borrower shall not engage in any business
other than the business described in Section 4.01(q)(x) without the prior
written consent of the Administrative Agent.


(f)          Restrictions on Amendments.  The Borrower shall not, and shall not
permit the Seller or Servicer to, amend, modify, supplement, terminate or
change: (i) the Borrower Organizational Documents or any other Transaction
Document without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), (ii) if there is an
outstanding Hedge Trigger Event, any Hedging Agreement or Hedging Transaction
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed), and (iii) the Credit and Collection
Policy, Underwriting Policy or Originator Program Documents, either: (A) without
the prior written consent of the Administrative Agent in the case of any
termination thereof or of any amendment, modification, supplement, or change
thereto that could materially affect the amount or timing of the payments under
any Purchased Receivables or any potential future Eligible Receivables that may
be sold to the Borrower or the expected collectability of any of the foregoing,
including changes in grade classifications, interest rates, payment schedules,
or other fundamental loan characteristics of such Purchased Receivables or
potential future Eligible Receivables, or could reasonably be expected to result
in a Material Adverse Change, and (B) in all other cases, including, without
limitation, routine amendments, modifications, supplements, or changes necessary
for compliance with applicable Requirements of Law and made in compliance with
applicable Requirements of Law, without notice to the Administrative Agent in
the manner that is customary for the Borrower or Servicer to provide notice of
such type to its investors (and in no event shall the Administrative Agent be
notified of such amendment, modification, supplement or change later than any
other investor in consumer loans on the LendingClub platform is notified of such
amendment, modification, supplement or change).


(g)          No Servicer Resignation. The Borrower shall not permit LendingClub
to resign as the Servicer without the prior written consent of the
Administrative Agent.


(h)          Transactions with Affiliates.  The Borrower shall not enter into or
consummate any transaction of any kind with any of its Affiliates other than (a)
the transactions contemplated hereby and by the other Transaction Documents, (b)
payment of dividends permitted by Section 6.02(d), and (c) to the extent not
otherwise prohibited under this Agreement, other transactions upon fair and
reasonable terms materially no less favorable to Borrower than would be obtained
in a comparable arms-length transaction with a Person not an Affiliate.

60

--------------------------------------------------------------------------------

 
(i)           Protection of Title to Collateral.  None of the Originator, Seller
or Borrower shall change its name, chief executive office or jurisdiction of
organization or form of organization in any manner unless it shall have given
the Administrative Agent and Collateral Trustee at least 10 days’ prior written
notice thereof (and, with respect to the Borrower, for any change other than a
change of address, received the prior written consent of the Administrative
Agent) and shall have promptly filed appropriate amendments to all previously
filed financing statements or continuation statements as may be required under
the applicable UCC in connection with any such change.


(j)           Anti-Money Laundering and Anti-Terrorism.  The Borrower shall not,
and shall not permit any other LC Group Member to, (a) become a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (b) engage in any dealings or
transactions prohibited by Section 2 of such executive order, nor shall it
otherwise become associated with any such Person in any manner violative of
Section 2 of such executive order, (c) become a Person on the list of Specially
Designated Nationals and Blocked Persons, (d) become subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, (e) fail to comply, to the extent
applicable, in all material respects, with (1) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, or (2) the USA
PATRIOT Act, or (f) use all or any part of the proceeds, advances or other
amounts or sums evidenced by the Loans or the Loans, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


(k)          Bank Accounts. The Borrower shall not open or maintain any deposit
account, securities account or other similar account except the Reserve Account
and the Collection Account.


(l)           Trade Names. The Borrower has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.


(m)         ERISA. The Borrower shall not fail to satisfy an exception under the
Plan Asset Regulations which failure causes the assets of the Borrower to be
deemed Plan Assets. Borrower shall not become subject to any State statutes,
regulating investments of, and fiduciary obligations with respect to,
governmental plans (as such term is defined in Section 3(32) of ERISA), that
would be violated by the transactions contemplated by this Agreement.


SECTION 6.03    Hedging Covenant.


(a)          Hedge Trigger Event. At any time (and from time to time) on or
after a Hedge Trigger Event has occurred and is continuing, if the
Administrative Agent sends a written notice to the Borrower, then within thirty
(30) days after delivery of such notice, the Borrower shall enter into a
Qualified Hedging Transaction pursuant to a Qualified Hedging Agreement to
hedge  interest rate risk for a notional amount equal to or about the Aggregate
Loan Amount (or such other amount reasonably acceptable to the Administrative
Agent, including pursuant to an amortization table to reflect projected changes
in the Aggregate Loan Amount) and a strike rate as designated by the
Administrative Agent; provided, however, that the Administrative Agent shall not
require any new Qualified Hedging Transaction to be obtained by the Borrower at
any time if the aggregate notional amount of such new Qualified Hedging
Transaction and all existing Qualified Hedging Transactions (if any) at such
time would exceed the Aggregate Loan Amount at such time.
 


61

--------------------------------------------------------------------------------

 
(b)          No Other Hedge. The Borrower shall not enter into any Hedging
Transaction or execute any Hedging Agreement other than pursuant to subsection
(a) of this Section without the prior written consent of the Administrative
Agent.


(c)          Hedging Agreement. The Borrower shall provide a copy of any Hedging
Agreement and any related instrument or document giving rise to a Hedging
Transaction to the Administrative Agent promptly upon execution thereof.


(d)          Hedging Transaction Proceeds. All proceeds owed to the Borrower
under any Hedging Agreement or with respect to any Hedging Transaction shall,
pursuant to the terms thereof, be remitted solely to the Collection Account for
distribution hereunder.


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.01    Events of Default.


(a)          “Event of Default”, wherever used herein, means any one of the
following:


(i)            failure of the Borrower to repay the Aggregate Loan Amount when
due in full on or prior to the Final Maturity Date;


(ii)          a Borrowing Base Deficiency arises and is not cured within two (2)
Business Days;


(iii)        failure of the Borrower to pay interest, fees, or other Obligations
(not otherwise set forth above) when due pursuant to any Transaction Document if
such failure is not cured within two (2) Business Days;


(iv)          the Borrower shall be in violation, breach or default of, or shall
fail to perform, observe or comply with, any covenant, obligation or agreement
set forth in this Agreement or in any other Transaction Document (not otherwise
specifically dealt with in this Section), and the foregoing continues unremedied
for a period of thirty (30) calendar days from the earlier of knowledge of, or
written notice to, the Borrower thereof;


(v)          any representation, statement or warranty made or deemed made by
the Borrower herein, in any other Transaction Document, or in any other
document, report, certificate or instrument delivered in conjunction herewith or
therewith shall not be true and correct in all material respects (except to the
extent already qualified by materiality, in which case it shall not be true and
correct in all respects) on the date when made or deemed to have been made, and
the foregoing shall remain unremedied for thirty (30) days from the earlier of
knowledge of, or written notice to, either the Borrower or LendingClub thereof;
 


62

--------------------------------------------------------------------------------

 
(vi)          failure of LendingClub or the Borrower to be Solvent; failure of
the Seller to be in compliance with any Seller Financial Covenant; failure of
the Borrower or LendingClub (in any capacity), as applicable, to be in
compliance with the requirements set forth in (x) Section 3.01(e) or Section
6.01(a), and the foregoing continues unremedied for a period of five calendar
days from the earlier of knowledge of, or written notice to, either the Borrower
or LendingClub thereof, or (y) Section 3.01(a), Section 3.05(a), or Section
6.02;


(vii)        failure of (A) the Collateral Trustee, for the benefit of the
Secured Parties, to have a valid and perfected first priority security interest
in the Collateral, free of all Liens (other than Permitted Liens); or (B) the
Borrower to have a valid and perfected first priority ownership interest in the
Purchased Receivables and other related Purchased Assets purported to be sold to
the Borrower by the Seller, free of all Liens (other than Permitted Liens);


(viii)       a Servicer Default or a Seller Default shall occur;


(ix)          a default by an Originator under any Originator Program Document
shall occur and be continuing (after applicable grace) if the foregoing could
reasonably be expected to result in a Material Adverse Change;


(x)           an Insolvency Event shall occur with respect to the Borrower or
LendingClub;


(xi)          (A) any of the Transaction Documents or the Custodian Master
Agreement shall be terminated or cease to be in full force or effect or shall
cease to be the legal, valid, binding and enforceable obligation of each party
thereto (other than an Agent, a Lender, or an Affiliate of any of them) without
the consent of the Administrative Agent; or (B) the Borrower, LendingClub or any
other party to a Transaction Document (that is not an Agent, a Lender, or an
Affiliate of any of them) or any party to the Custodian Master Agreement shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of a Transaction Document or the Custodian
Master Agreement, as the case may be;


(xii)        any default or breach occurs that is not cured within any
applicable grace period in the payment of or performance under any agreement
with respect to (i) Indebtedness (other than the Obligations) of the Borrower
for borrowed money, (ii) Material Indebtedness; or (iii) the Custodian Master
Agreement.


(xiii)       any judgment (other than any judgment that is adequately covered by
insurance) for the payment of money is (A) rendered against the Borrower in
excess of $300,000, or (B) rendered against LendingClub in excess of
$35,000,000, and in the event of either of the foregoing, the same remains
unpaid, undischarged, unvacated, unbonded and unstayed for a period of sixty
(60) days after the entry thereof;
 
(xiv)       a Change of Control shall occur, unless the Administrative Agent
shall have expressly consented to such Change of Control in writing;


(xv)         the Borrower or LendingClub shall become an “investment company” or
a company “controlled” by an investment company within the meaning of the
Investment Company Act;
 
(xvi)        the Borrower becomes taxable as an association or publicly traded
partnership taxable as a corporation for United States federal or State income
tax purposes or becomes subject to withholding taxes on amounts allocated to its
equity owners; or
 
63

--------------------------------------------------------------------------------



(xvii)      there shall be any amendment, modification, supplement, termination
or change to the Credit and Collection Policy, Underwriting Policy or Originator
Program Documents without the consent of the Administrative Agent that would be
prohibited to be made by the Borrower, Seller or Servicer without the consent of
the Administrative Agent pursuant to Section 6.02(f) but that the Originator is
able to implement on a unilateral basis or that was implemented in order to
comply with any applicable Requirements of Law.


SECTION 7.02    Remedies.  If an Event of Default has occurred and is
continuing, the Agents may exercise any or all remedial and enforce all rights
set forth in any Transaction Document, at law or in equity, whether against the
Collateral or otherwise, including, without limitation, the taking of any
Enforcement Action.  In addition (and not limitation) of the foregoing, (a) if
an Event of Default (other than pursuant to Section 7.01(a)(x)) has occurred,
the Administrative Agent may, and at the request of the Majority Lenders shall,
declare the Commitment Termination Date to have occurred and declare all
Obligations to be due and payable, and (b) if an Event of Default pursuant to
Section 7.01(a)(x) has occurred, the Commitment Termination Date shall
automatically occur and all Obligations shall automatically become due and
payable, whereupon (in the case of either the foregoing clause (a) or clause
(b)), there shall be a Commitment Termination Date, all Commitments shall be
terminated, and the Aggregate Loan Amount, all accrued interest thereon, and all
other Obligations of the Borrower hereunder and under any other Transaction
Document shall be forthwith due and payable, in the case of any of the
foregoing, without further presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Transaction Document to the contrary
notwithstanding.


SECTION 7.03   Securitization Cooperation. While an Event of Default exists,
upon reasonable request of the Administrative Agent in connection with a
proposed securitization pursuant to which the Administrative Agent would arrange
for an issuance of asset-backed securities secured by all or any portion of the
Collateral, the Borrower shall, or shall cause the Servicer and the Seller to,
promptly provide the Administrative Agent with all information, reports, and
documentation reasonably requested by the Administrative Agent, any rating
agency or any arranger with respect to the Purchased Receivables, the Borrower,
the Seller, the Servicer and other matters that could affect the securitization
and that are customary in a securitization of consumer loans originated through
the LendingClub platform or otherwise involving Seller; provided that the
Administrative Agent shall get customary confidentiality agreements from
underwriters and other third parties with respect to any such information that
is confidential, including, without limitation, an agreement or requirement to
comply with all applicable Requirements of Law with respect to any use and
disclosure of Obligor Information.


ARTICLE VIII
AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF CLAIMS


SECTION 8.01    Agents.


(a)          Appointment. Each of the Lenders hereby irrevocably appoints each
of the Paying Agent, Administrative Agent, and Collateral Trustee as its agent
and authorizes each such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the
Transaction Documents, together with such actions and powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, the
Agents, on behalf of the Lenders, are hereby expressly authorized to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the other Transaction
Documents.
 


64

--------------------------------------------------------------------------------

 
(b)          Rights as Lender. The financial institution serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such financial institution and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with LendingClub or the
Borrower or other Affiliate thereof as if it were not an Agent hereunder.


(c)          Specific Duties. No Agent shall have any duties or obligations
except those expressly set forth in the Transaction Documents to which it is a
party. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default, Event of Default, Servicer Default, Seller Default, Amortization Event
or other similar event has occurred and is continuing, (b) no Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is required to exercise upon receipt of instructions in writing by the
Majority Lenders, and (c) except as expressly set forth in the Transaction
Documents, no Agent shall have any duty to disclose, nor shall it be liable for
the failure to disclose, any information relating to the Borrower that is
communicated to or obtained by the financial institution serving as Agent or any
of its Affiliates in any capacity.  No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Majority
Lenders or in the absence of its own gross negligence or willful misconduct.  No
Agent shall be deemed to have knowledge of any Default, Event of Default,
Servicer Default, Seller Default, DBD Trigger Event, Amortization Event or other
similar event unless and until written notice thereof is given to such Agent by
the Borrower or a Lender, and no Agent shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Transaction Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Transaction Document,
(iv) the validity, enforceability, effectiveness or genuineness of any
Transaction Document or any other agreement, instrument or document or (v) the
satisfaction of any conditions precedent, other than to confirm receipt of items
expressly required to be delivered to such Agent.


(d)          Reliance. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  Each
Agent may also, but shall not be required to, rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In the event that an Agent does not receive a
notice, certificate, document or other information required to be delivered to
it hereunder by the time set forth for such delivery herein (including, without
limitation, receipt by the Paying Agent of the Servicer’s Monthly Settlement
Certificate or a Prepayment/Release Notice), or if an Agent requests
instructions from a party hereto or the Servicer with respect to any action or
omission in connection with this Agreement or any other Transaction Document,
the Agent shall be entitled (without incurring any liability therefor) to
refrain from taking such action and continue to refrain from acting unless and
until the Agent shall have received written instructions from the appropriate
Person with respect to such request or from the Administrative Agent (and such
Agent shall be held harmless for following the instructions of the
Administrative Agent if the applicable Person fails to give such instructions).
 


65

--------------------------------------------------------------------------------

 
(e)          Delegation. Each Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it and no Agent shall be responsible for the misconduct or
negligence of, or the supervision of, any sub-agents appointed in a commercially
reasonable manner and with due care. Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective employees, officers, directors, consultants, or other
representatives or agents, and the exculpatory provisions set forth herein shall
apply to equally to all of the foregoing Persons.


(f)          Force Majeure.  No Agent shall incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of such Agent
(including but not limited to any act or provision of any present or future
Requirements of Law, any act of God, war or terrorism, or the unavailability of
the Federal Reserve Bank wire or other wire or communication facility).


(g)         Resignation. Subject to the appointment and acceptance of a
successor Agent as provided below, any Agent may resign at any time by notifying
the other Agents, the Lenders and the Borrower.  Upon any such resignation, the
Majority Lenders, and, so long as no Event of Default exists, with the consent
of the Borrower shall have the right to appoint a successor Agent to fill such
role provided that in no event shall any such successor Administrative Agent be
a Defaulting Lender or a Disqualified Institution. If no successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution or apply to a
court of competent jurisdiction for the appointment of a successor Agent and
other applicable relief.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder. 
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After an Agent’s resignation hereunder, the provisions of this
Section shall continue in effect for the benefit of such retiring Agent in
respect of any actions taken or omitted to be taken by it while acting as Agent.


(h)          No Lender Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Transaction
Document, any related agreement or any document furnished hereunder or
thereunder.


(i)          KYC. To help the U.S. government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account, including applicable “Know Your Customer” requirements. The Borrower,
on behalf of itself and each other LC Group Member, hereby acknowledges such
information disclosure requirements and agrees to comply, and to cause each such
other LC Group Member to comply, with all such information disclosure requests
from time to time from the Agents.


(j)           No Consequential Damages. No party hereto shall be liable for any
indirect, special, punitive or consequential damages (including, but not limited
to, lost profits) whatsoever of any other party hereto, even if any such party
has been informed of the likelihood thereof and regardless of the form of
action; provided, that the foregoing shall not apply to any amounts due with
respect to liability for third party damages that may be owed in connection with
any indemnification obligation hereunder or under any other Transaction
Document.
 


66

--------------------------------------------------------------------------------

 
SECTION 8.02    The Collateral Trustee. In addition to and not in limitation of
the terms of Section 8.01, the following terms apply to the Collateral Trustee.
Notwithstanding anything contained herein or in any other Transaction Document,
any provisions of the Transaction Documents that empower and/or entitle the
Collateral Trustee to take action or refrain from taking action, in each case,
with respect to the Collateral, shall not impose or be deemed to impose on the
Collateral Trustee an obligation to act independently from the instructions of
the Administrative Agent (acting on behalf of the Lenders) or to monitor the
contingencies that may give rise to the exercise of such power or entitlement. 
The Collateral Trustee shall not be required to make any calculation
contemplated in this Agreement, is authorized to rely on any calculation
performed by the Servicer or the Administrative Agent and shall not have any
obligation to verify the accuracy thereof. The Collateral Trustee shall not be
required to expend or risk any of its own funds or otherwise incur any liability
(financial or otherwise) in the performance of any of its duties hereunder or in
the exercise of any of its rights or powers, if it shall have grounds to believe
in its sole determination that repayment of such funds or indemnity satisfactory
to it against such risk or liability is not assured to it. The Collateral
Trustee shall not be under any duty to give any property held by it as
Collateral Trustee any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder other than
deposit of cash Collateral into the Collection Account. As to any fact or matter
the manner of ascertainment of which is not specifically described herein, the
Collateral Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Collateral Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon. The Collateral Trustee shall not be
liable for any action it takes or omits to take in good faith which it believes
to be authorized or within its rights or powers other than for its own gross
negligence or willful misconduct.


The Collateral Trustee shall not have any duty or responsibility in respect of
(i) any recording, filing, or depositing of this Agreement or any other
agreement or instrument, monitoring or filing any financing statement or
continuation statement evidencing a security interest, the maintenance of any
such recording, filing or depositing or any re-recording, re-filing or
re-depositing of any thereof, or otherwise monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (ii) the acquisition or maintenance of
any insurance or (iii) the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Collateral.  The Collateral
Trustee shall be authorized to, but shall in no event have any duty or
responsibility to, file any financing or continuation statements or record any
documents or instruments in any public office at any time or times or otherwise
perfect or maintain any security interest in the Collateral.  The Collateral
Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Agreement or to institute, conduct or defend any litigation
hereunder or in relation hereto, at the request, order or direction of any of
the Lenders pursuant to the provisions of this Agreement or any other
Transaction Document, unless such Lenders shall have offered to the Collateral
Trustee security, indemnity or prefunding satisfactory to the Collateral
Trustee, in its sole discretion, against the losses, costs, expenses (including
the fees and expenses of its counsel and agents) and liabilities that might be
incurred by the Collateral Trustee in compliance with such request, order or
direction.
 


67

--------------------------------------------------------------------------------

 
SECTION 8.03    Multiple Roles.  It is expressly acknowledged, agreed and
consented to that WTNA will be acting in the capacities of Collateral Trustee,
Paying Agent and Account Bank.  WTNA may, in such multiple capacities, discharge
its separate functions fully, without hindrance or regard to conflict of
interest principles, duty of loyalty principles or other breach of fiduciary
duties to the extent that any such conflict or breach arises from the
performance by WTNA of express duties set forth in the Agreement or any other
Transaction Document in any of such capacities, all of which defenses, claims or
assertions are hereby expressly waived by the parties hereto and any other
Person having rights pursuant hereto or thereto.  The rights, privileges,
protections, immunities, indemnities and benefits afforded to the Collateral
Trustee, Account Bank and Paying Agent under this Agreement are extended to, and
shall be enforceable by, the Collateral Trustee, Account Bank and Paying Agent
in each Transaction Document to which it is a party or otherwise subject,
whether or not specifically set forth therein, and each entity serving as the
Collateral Trustee, Account Bank and Paying Agent in each of its capacities
hereunder and under any other Transaction Document and each agent, custodian and
other Person employed to act by the Collateral Trustee, Account Bank and Paying
Agent hereunder and under any other Transaction Document, whether or not such
rights, privileges, protections, immunities, indemnities or benefits are
specifically set forth herein or in any other Transaction Document, as the case
may be, together with such other rights, privileges, protections, immunities,
indemnities and benefits afforded to the applicable party hereunder or under any
other Transaction Document.


SECTION 8.04    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)           a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or


(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), to the extent permitted by
law, waives any and all claims against the Collateral Trustee for, agrees not to
initiate a suit against the Collateral Trustee in respect of, and agrees that
the Collateral Trustee shall not be liable for, any action that the Collateral
Trustee takes, or abstains from taking, in either case in accordance with the
exercise of the Write-Down and Conversion Powers by the EEA Resolution Authority
with respect to the Loan.


By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), acknowledges and agrees
that, upon the exercise of any Write-Down and Conversion Powers by the EEA
Resolution Authority, (a) the Collateral Trustee shall not be required to take
any further directions from the Administrative Agent or the Lenders under the
terms of this Agreement unless secured or indemnified to its satisfaction, that
they may not direct the Collateral Trustee to take any action whatsoever,
including without limitation, any challenge to the exercise of a Write-Down and
Conversion Powers or a request to call a meeting or take any other action under
this Agreement in connection with the exercise of a Write-Down and Conversion
Powers unless secured or indemnified to its satisfaction and (b) this Agreement
shall not impose any duties upon the Collateral Trustee whatsoever with respect
to the exercise of any Write-Down and Conversion Powers by the EEA Resolution
Authority.
 


68

--------------------------------------------------------------------------------

 
The Borrower’s and Servicer’s obligations to indemnify the Collateral Trustee in
accordance with the terms of this Agreement or the other Transaction Documents
shall survive the exercise of the Write-Down and Conversion Powers by the EEA
Resolution Authority.


The parties hereto agree that they will not amend, change or modify this Section
8.04 and the related rights, immunities, indemnities and protections of the
Collateral Trustee without the Collateral Trustee’s written consent.


SECTION 8.05  Limitation on Claims Against Conduit Lenders. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
no Conduit Lender shall have any obligation to pay any amount required to be
paid by it under this Agreement or any other Transaction Document in excess of
any amount available to such Conduit Lender after paying or making provision for
the payment of its commercial paper notes. Each party hereto hereby agrees that
it will not have a “claim” under Section 101(5) of the Bankruptcy Code if and to
the extent that any such payment obligation owed to it by a Conduit Lender
exceeds the amount available to such Conduit Lender to pay such amount after
paying or making provision for the payment of its commercial paper notes.


ARTICLE IX
MISCELLANEOUS PROVISIONS


SECTION 9.01  Amendments; Supplements; Modifications; Waivers.


(a)          Generally. No supplement, amendment, modification, or waiver to or
of this Agreement, any other Transaction Document, or any provision hereof or
thereof, and no consent to any departure by the Borrower, Seller, Servicer or
other party herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed by (i) with respect to this Agreement and
any other Transaction Document to which the Borrower is a party, the Borrower,
(ii) with respect to this Agreement and any other Transaction Document to which
the Seller or the Servicer is a party, the Seller or the Servicer, as the case
may be, (iii) the Administrative Agent, (iv) the Majority Lenders, (v) each
Lender whose consent is required pursuant to subsection (b) of this Section, and
(vi) any Agent (other than the Administrative Agent), but solely to the extent
that, in the reasonable judgment of the Administrative Agent, the rights,
duties, immunities or liabilities of such Agent would be adversely affected
thereby; provided, that if, in the judgment of such other Agent, the rights,
duties, immunities or liabilities of such Agent would be adversely affected
thereby, then such supplement, amendment, modification, waiver or consent shall
not be effective against such Agent until such Agent has given its written
consent thereto.
 


69

--------------------------------------------------------------------------------

 
(b)          Lender Consents. Without the written consent of each Lender
affected thereby, no supplement, amendment, modification, waiver or consent
shall: (i) change the currency, outstanding amount (other than the waiver of the
Default Margin in the determination of the Interest Rate) or required payment
date of any payment of principal, interest, fee or other Obligation due
hereunder or under any other Transaction Document; provided, that this
subsection shall not apply to the waiver of any Default or Event of Default,
even if the foregoing would have such an effect; (ii) change the Commitment (if
any) or Loan Amount of such Lender; (iii) release the Lien on any Collateral
other than  as expressly contemplated by the terms of this Agreement or any
other Transaction Document; (iv) change the definition of  “Interest Rate”,
“Unused Fee”, “Majority Lenders”, “Eligible Receivable”, “Borrowing Base
Deficiency”, “Final Maturity Date”, “Settlement Date”, “Commitment Termination
Date” or “Required Reserve Account Deposit Amount” (or the definitions used
therein); (v) change any provision that expressly requires the consent of, or
provides certain rights or powers to, the Majority Lenders; (vi) impair the
right of such Lender to institute a suit or take other action against the
Borrower to collect the indebtedness owed to it pursuant to the provisions of
this Agreement; (vii) change the Facility Limit (or the definition thereof);
(viii) change any section hereof specific to a Conduit Lender (with respect to
any Lender that is a Conduit Lender); or (x) modify this Section 9.01.


(c)          No Deemed Waiver or Limitation/Exclusivity of Remedies.  Any
waiver, consent or approval given by the Administrative Agent or any party
hereto (other than any waiver, consent or approval which is contemplated by the
express terms of this Agreement or any other Transaction Document) shall be
effective only in the specific instance and for the specific purpose for which
given, and no waiver by a party of any breach or default under this Agreement or
any other Transaction Document shall be deemed a waiver of any other breach or
default.  No failure on the part of the Administrative Agent or any party hereto
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder,
or any abandonment or discontinuation of steps to enforce the right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right.  Any waiver consent or approval given by the Administrative Agent
under this Agreement, and in accordance with this Agreement, or any other
Transaction Document shall be binding upon each Lender and their respective
successors and permitted assigns.  No notice to or demand on any party hereto in
any case shall entitle such party to any other or further notice or demand in
the same, similar or other circumstances.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


SECTION 9.02    Confidentiality; Publicity.


(a)          Confidentiality. The Borrower shall, and shall cause each other LC
Group Member, to keep all economic terms of this Agreement and the other
Transaction Documents confidential, except that such terms may be disclosed (i)
to the Borrower’s or such other LC Group Member’s Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such terms and instructed to keep such terms
confidential); (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(iv) to any other party hereto; (v) in connection with the exercise of any
remedies hereunder or under any other Transaction Document or any action or
proceeding relating to this Agreement or any other Transaction Document or the
enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to any
actual or prospective party (or its Related Parties) to any swap, derivative or
other hedging transaction of the Borrower permitted hereunder to the extent that
payments thereunder are to be made by reference to the terms hereof; (vii) on a
confidential basis to any rating agency; (viii) with the consent of the
Administrative Agent; or (ix) to the extent such term (A) becomes publicly
available other than as a result of a breach of this Section, or (B) becomes
available to the Borrower or other LC Group Member on a nonconfidential basis
from a source other than the Administrative Agent. Any Person required to
maintain the confidentiality of such terms as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such terms
as such Person would accord to its own confidential information.


(b)          Press Release. The Administrative Agent is hereby expressly
authorized to (but shall not be required to) issue a press release announcing
the consummation of the transactions contemplated by the Transaction Documents
with reasonable input from the Servicer prior to publication thereof.
 


70

--------------------------------------------------------------------------------

 
(c)          No Public Announcements.  Except as required by any applicable
Requirements of Law or as set forth in subsection (b) of this Section, no party
shall publish any press release (including, without limitation, publicly
announcing the consummation of the transactions contemplated by the Transaction
Documents) naming any other party without the prior written consent of such
other party.


(d)         References to [***]*. Except as permitted by Section 9.02(a), no
printed or other material in any language, including prospectuses, notices,
reports, and promotional material (other than materials prepared and used solely
for internal purposes in connection with this Agreement or the other Transaction
Documents and materials expressly prepared and used pursuant to the terms hereof
or thereof) which mentions “[***]*”, or “[***]*” or “[***]*” by name in its
capacity as Administrative Agent or any other capacity under this Agreement or
the other Transaction Documents shall be issued by or on behalf of any party
hereto without the prior written consent of [***]*,


(e)          Confidentiality. Each Agent and the Lenders agree to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to any Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates, and any of such Person’s successors and
permitted assigns (any of the foregoing, its “Related Parties”) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(iv) to any other party hereto; (v) in connection with the exercise of any
remedies hereunder or under any other Transaction Document or any action or
proceeding relating to this Agreement or any other Transaction Document or the
enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, in each
case, other than a Disqualified Institution, or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
list of Disqualified Institutions may be disclosed to any assignee or
Participant, or prospective assignee or Participant (other than any Disqualified
Institution), in reliance on this clause (vi)); (vii) on a confidential basis to
any rating agency; (viii) with the consent of the Borrower; or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section, or (B) becomes available to such Agent or such Lender
or any of their respective Related Parties on a nonconfidential basis from a
source other than the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Transaction
Documents, and the Commitments.
 
(f)          Protection of Individual Obligor Information. In addition to its
general obligation to comply with the applicable Requirements of Law and the
obligations of Section 9.02(a), each party hereto that has access to Obligor
Information shall (and, in the case of the Borrower, shall cause the Servicer
to) comply with all applicable Privacy Requirements with respect to such Obligor
Information.


* Confidential Treatment Requested
 
71

--------------------------------------------------------------------------------

 
(g)          Damages. The parties hereto agree that any breach or threatened
breach of this Section 9.02 could cause not only financial harm, but also
irreparable harm to the other parties, and that money damages may not provide an
adequate remedy for such harm. In the event of a breach or threatened breach of
this Section 9.02 by any party, each other party shall, in addition to any other
rights and remedies it may have, be entitled to (1) in the case of the
Administrative Agent or the Borrower, terminate this Agreement immediately (but
subject to Section 9.04); (2) seek equitable relief, including, without
limitation, an injunction (without the necessity of posting any bond or surety)
to restrain such breach; and (3) pursue all other remedies such other parties
may have at law or in equity.


(h)          Post-Termination. Following the termination of this Agreement, each
party shall retain copies or materials containing confidential or proprietary
information (including Information, as applicable) of any other party and any
Obligor Information on a confidential basis and shall use the foregoing solely
for internal document retention and audit purposes or as required by applicable
Requirements of Law.  Any Information retained pursuant to this provision shall
remain subject to the terms of this Agreement.


SECTION 9.03    Binding on Successors and Assigns.


(a)          Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.


(b)          Restrictions on Borrower Assignments. The Borrower may not assign
its rights or obligations hereunder, under any other Transaction Document, or in
connection herewith or therewith, or any interest herein or therein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Administrative Agent and the satisfaction of the “know your
customer” requirements of the Administrative Agent; provided, that the Borrower
may transfer or sell Receivables in connection with a Release or as otherwise
permitted hereunder or under any other Transaction Document.


(c)          No Implied Third Party Beneficiary. Nothing expressed herein is
intended or shall be construed to give any Person any legal or equitable right,
remedy or claim under or in respect of this Agreement except as expressly set
forth herein; provided, that the Priority of Payments shall inure to the benefit
of each related recipient of distributions thereunder.


(d)          Collateral Assignments By Lender. Notwithstanding anything to the
contrary set forth herein, and without any requirement to comply with any other
section hereof or to receive the consent of Borrower or any other Person (except
as expressly set forth in this subsection (d)), each Lender may, at any time,
pledge, collaterally assign and grant a security interest in and Lien on all or
any portion of its rights and interests under this Agreement, any other
Transaction Document, its Loan (or any portion thereof) and all rights to
receive payments hereunder: (i) to any Federal Reserve Bank or any other
Governmental Authority in accordance with any applicable Requirements of Law,
(ii) to any collateral trustee or collateral agent, and (iii) with the prior
written consent of the Administrative Agent, such consent not to be unreasonably
withheld (but subject to satisfaction of “know your customer” requirements of
the Administrative Agent), to any other Person. No such assignment shall relieve
the assigning Lender of any of its obligations hereunder, including, without
limitation, with respect to any Committed Lender, its Commitment to fund
Advances.
 


72

--------------------------------------------------------------------------------

 
(e)          Lender Assignments. Subject to subsection (d) of this Section, a
Lender (with the consent of the Administrative Agent, such consent not to be
unreasonably withheld, and the satisfaction of “know your customer” requirements
of the Administrative Agent) may proportionately assign all or any portion of
its Commitment (if any) and its Loan, and its rights, interests and obligations
as “Lender” under this Agreement and the Transaction Documents, (i) if there is
no Event of Default: (A) to any Eligible Assignee, collateral agent or
collateral trustee, without the consent of Borrower or any other Person (other
than the Administrative Agent as set forth above), or (B) otherwise, to (x) any
Person (other than a Disqualified Institution) with the consent of the Borrower,
which consent shall not be unreasonably withheld, conditioned, or delayed, or
(y) to any Disqualified Institution with the consent of the Borrower (in its
sole and absolute discretion); and (ii) on or after the occurrence and
continuation of an Event of Default, to any Person (whether or not an Eligible
Assignee) other than a Disqualified Institution without the consent of the
Borrower or any Person (other than the Administrative Agent as set forth above).
In connection with any such assignment, such Lender shall have the right, in its
sole discretion, to divide and/or credit tranche its Loan (or any portion
thereof) in any manner; provided that, subject to Section 7.03 (with respect to
any securitization), neither the Borrower nor any other LC Group Member shall be
required to take any action in connection therewith, other than, if applicable,
with respect to the Borrower’s right to consent to such assignment pursuant to
the terms of this Section. Any assignment pursuant to this subsection (e) shall
be effective when an Assignment and Assumption Agreement executed by the
assignor Lender, assignee Lender and the Administrative Agent has been delivered
to the Administrative Agent and recorded in the Register.  Notwithstanding the
foregoing, if any Regulatory Requirement has made it unlawful for any Lender to
make, hold or maintain any Loan hereunder, or otherwise to perform the
transactions contemplated to be performed by it pursuant to this Agreement and
the other Transaction Documents, then (1) such Lender shall so notify the
Borrower and the Administrative Agent; and (2) the obligation of such Lender to
fund any Advance shall be suspended.


(f)          Lender Participations. A Lender, may, at its sole cost and expense
and in accordance with applicable law, at any time sell to one or more entities
(“Participants”) (other than a Disqualified Institution) participating interests
in this Agreement and the other Transaction Documents, its Commitment (if any),
its Loan, and any other interest of such Lender hereunder or thereunder;
provided, that any such participation shall require (i) the prior written
consent of the Administrative Agent, and (ii) the satisfaction of “know your
customer” requirements of the Administrative Agent; provided, further, that no
such consent of the Administrative Agent shall be required so long as the
agreement or instrument pursuant to which a Lender sells such a participation
provides that such Lender shall retain the sole right (and the applicable
Participant shall have no such rights) (A) to enforce its rights under this
Agreement and any other Transaction Document and (B) to approve any amendment,
modification or waiver of any provision of this Agreement or any other
Transaction Document. In connection with any such participation, such Lender
shall have the right, in its sole discretion, to credit tranche the Loans;
provided that, subject to Section 7.03 (with respect to any securitization),
neither the Borrower nor any other LC Group Member shall be required to take any
action in connection therewith. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement to the Borrower shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof and the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Transaction
Documents.  The Borrower hereby agrees that if amounts outstanding under this
Agreement are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement and the other Transaction
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement and the other Transaction
Documents; provided, that such Participant shall only be entitled to such right
of set off if it shall have agreed in the agreement pursuant to which it shall
have acquired its participating interest to share with such Lender the proceeds
thereof.  The Borrower also each hereby agrees that each Participant shall be
entitled to the benefits of Sections 2.07, 2.08, and 9.06 with respect to its
participation in the Loans outstanding from time to time (subject to the
requirements and limitations set forth therein); provided, that such Lender and
all Participants shall be entitled to receive no greater amount in the aggregate
pursuant to such Sections than such Lender would have been entitled to receive
had no such transfer occurred.  Each Lender that sells a participating interest
in any Loan or other interest to a Participant shall, as agent of the Borrower
solely for the purpose of this Section 9.03, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loan or other Obligations
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitment, Loans, or other Obligations) to any Person except to
the extent that such disclosure is necessary to establish that such foregoing is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, no Agent (in its capacity as an Agent) shall have any responsibility
for maintaining any Participant Register.
 


73

--------------------------------------------------------------------------------

 
(g)          Securities Act. Each Lender shall at all times be either an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”), or a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.


SECTION 9.04   Termination; Survival.  This Agreement shall terminate only after
Payment in Full. All indemnity, confidentiality, nonpetition covenants, and
other provisions that by their nature survive termination shall survive
termination of this Agreement and the other Transaction Documents.


SECTION 9.05   Transaction Documents; Entire Agreement.  This Agreement shall be
deemed to be a Transaction Document for all purposes hereof, of the Security
Agreement and of the other Transaction Documents.  This Agreement, together the
other Transaction Documents, including the exhibits, schedules and other
attachments hereto and thereto, contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto.  The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.


SECTION 9.06    Payment of Costs and Expenses; Indemnification.


(a)          Payment of Costs and Expenses.


(i)           The Borrower agrees to pay, promptly and in any event on the next
Settlement Date subject to the Priority of Payments, the reasonable and
documented out-of-pocket costs, fees and expenses of the Administrative Agent,
Paying Agent, and Collateral Trustee, in connection with: (i) the negotiation,
preparation, execution, delivery, and administration of this Agreement and the
other Transaction Documents, (ii) any required filings or recordings with any
applicable Governmental Authority, and (iii) subject to the terms of Sections
5.02(g) and 6.01(i), the periodic due diligence reviews, AUP Letters, any other
periodic auditing or inspection, and ongoing monitoring of the Facility which,
if no Amortization Event, Default or Event of Default has occurred and is
continuing, shall not exceed, in aggregate, $200,000 per contract year with
respect to amounts charged therefor by or reimbursable to the Administrative
Agent, (iv) legal services (but subject to any mutually agreed fee cap for the
legal fees arising in connection with the initial negotiating, documenting and
closing of the Transaction Documents).
 
74

--------------------------------------------------------------------------------

 
(ii)          The Borrower agrees to pay, promptly and in any event on the next
Settlement Date subject to the Priority of Payments, all reasonable documented
out-of-pocket costs, fees and expenses (including reasonable legal costs, fees
and expenses) incurred by the Administrative Agent, Paying Agent, Collateral
Trustee, Backup Servicer, or any Lender as a consequence of, or in connection
with, (A) any amendments, waivers, consents, supplements or other modifications
to this Agreement or any other Transaction Document (provided, that the Lenders
shall not hire separate outside counsel from the Administrative Agent in
connection with an amendment, waiver, consent, supplement or other modification
unless, in the reasonable judgment of such Lender, its interests may be in
conflict or different than the interests of the Administrative Agent or the
other Lenders), (B) the negotiation of any restructuring or “work-out,” whether
or not consummated, of the Transaction Documents, (C) the replacement of, or the
addition of a new Person as, the Originator, Servicer, Backup Servicer,
Sub-Backup Servicer, Account Bank, or Custodian (provided, that the Lenders
shall not hire separate outside counsel from the Administrative Agent in
connection with such replacement unless, in the reasonable judgment of such
Lender, its interests may be in conflict or different than the interests of the
Administrative Agent or the other Lenders), (D) the enforcement or potential
enforcement of this Agreement or any other Transaction Document against the
Borrower, Seller or Servicer or protection or exercise of the rights and
remedies of any such Person under any Transaction Document, including, without
limitation, the taking of any Enforcement Action, and (E) any stamp, documentary
or other Taxes which may be payable by such Person in connection with the
execution or delivery of this Agreement or any other Transaction Document or the
making of the Loan.


(b)          Borrower Indemnification.  The Borrower hereby agrees to indemnify
and hold harmless the Administrative Agent, the Collateral Trustee, the Paying
Agent, the Custodian, the Backup Servicer, each Lender, their Affiliates, and
the officers, directors, employees and agents of each of them (collectively, the
“Indemnified Parties”) from and against any and all actions, causes of action,
claims, suits, losses, costs, expenses, liabilities and damages, as incurred
(including, without limitation, any liability in connection with the making of
any Loan), including, without limitation, reasonable documented attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by or
asserted against the Indemnified Parties or any of them (whether in prosecuting
or defending against such actions, suits or claims or otherwise) as a result of,
or arising out of, or relating to (i) any transaction financed or to be financed
in whole or in part (including, without limitation, any Purchased Receivable
constituting part of the Collateral), directly or indirectly, with the proceeds
of any Loan including, without limitation, any claim, suit or action related to
such transaction; or (ii) this Agreement or any other Transaction Document, or
the entering into and performance of this Agreement or any other Transaction
Document by any of the Indemnified Parties; excluding, however, any such
Indemnified Liabilities arising as a result of the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder, as based
on the final determination by a court of competent jurisdiction.


(c)          Additional Terms; Survival. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities to which the Borrower is liable pursuant to clause (b), which is
permissible under applicable law (but subject to the limitations and exclusions
applicable to the indemnity by such Person).  The indemnity set forth in this
Section 9.06 shall in no event include indemnification for any Taxes (which
indemnification is provided in Section 2.08), other than Taxes described in
clause (ii) of subsection (a) above and Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.


(d)          Payments. Upon the written request of an Indemnified Party pursuant
to this Section 9.06, the Borrower shall promptly reimburse such an Indemnified
Party for the amount of any such Indemnified Liabilities incurred by such an
Indemnified Party, which shall be payable on the next Settlement Date subject to
the Priority of Payments.  The provisions of this Section 9.06 shall survive the
termination of this Agreement or any resignation or removal of any Indemnified
Party.
 


75

--------------------------------------------------------------------------------

 
SECTION 9.07  Notices.


(a)          Notices Generally.  All notices, amendments, waivers, consents and
other communications provided to any party hereto under this Agreement shall be
in writing and addressed, delivered or transmitted to such party at its address
set forth below its signature hereto (or, in the case of any assignee Lender, in
the applicable Assignment and Assumption Agreement) or at such other address as
may be designated by such party in a notice to the other parties and, in the
case of any such notice, waiver, amendment, consent or other communication sent
to any party other than the Administrative Agent, with a copy thereof to the
Administrative Agent. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received.  Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b).  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.


(b)          Electronic Communications.  Notices and other communications
hereunder or under any other Transaction Document may be delivered or furnished
by electronic communication (including email and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent,  provided that the
foregoing shall not apply to notices to any Lender or pursuant to Article II if
such Lender has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Article by electronic communication. 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.  The use of electronic communications to deliver notices
shall not preclude the use of mail or pre-paid courier service as described in
Section 9.07(a).


(c)          Each Person that is an Agent, in any capacity of such Person
hereunder or under any other Transaction Document (in all applicable capacities,
a “Recipient”), agrees to accept and act upon instructions or directions
pursuant to this Agreement, any other Transaction Document, and any document
executed in connection herewith or therewith, sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods; provided however,
that the Borrower shall, and shall cause the Seller and Servicer (if applicable)
to, provide to such Recipient an incumbency certificate listing persons
designated to provide such instructions or directions, which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing; provided, further, however, that such Recipient may, but is not
required to, take action without any such incumbency certificate and shall have
no liability whatsoever for failure to have such incumbency certificate or to
verify that the sending party of the Borrower, Seller or Servicer, as
applicable, is on such incumbency certificate. If the Borrower, Seller or
Servicer elects to give any such Recipient email or facsimile instructions (or
instructions by a similar electronic method) and such Recipient in its
discretion elects to act upon such instructions, such Recipient’s reasonable
understanding of such instructions shall be deemed controlling.  No Recipient
shall be liable for any losses, costs or expenses arising directly or indirectly
from its reliance upon and compliance with such instructions notwithstanding
such instructions conflicting with or being inconsistent with a subsequent
written instruction. The Borrower hereby agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
any Recipient, including without limitation the risk of such Recipient acting on
unauthorized instructions, and the risk of interception and misuse by third
parties, and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.
 


76

--------------------------------------------------------------------------------

 
SECTION 9.08   Severability of Provisions.  Any covenant, provision, agreement
or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement.


SECTION 9.09   Tax Characterization.  Each party to this Agreement (a)
acknowledges that it is the intent of the parties to this Agreement that, for
accounting purposes and for all Federal, State and local income and franchise
tax purposes, the Loans will be treated as evidence of indebtedness issued by
the Borrower, (b) agrees to treat the Loans for all such purposes as
indebtedness and (c) agrees that the provisions of the Transaction Documents
shall be construed to further these intentions.


SECTION 9.10  Full Recourse to Borrower.  The obligations of the Borrower under
this Agreement and the other Transaction Documents shall be full recourse
obligations of the Borrower.  Notwithstanding the foregoing, no recourse shall
be had for the payment of any amount owing in respect of this Agreement,
including the payment of any fee hereunder or any other obligation or claim
arising out of or based upon this Agreement, against any member, employee,
officer, manager or director of the Borrower; provided, however, that nothing in
this Section 9.10 shall relieve LendingClub (in any capacity) or any other
Person from any liability that it may otherwise have as expressly set forth in
this Agreement or any other Transaction Document to which it is a party.


SECTION 9.11    Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


SECTION 9.12    Submission to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY,
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING
IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED
HERETO.  EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.
 


77

--------------------------------------------------------------------------------

 
SECTION 9.13   Waiver of Jury Trial.  THE PARTIES HERETO EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
PARTY AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE.  THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.


SECTION 9.14   Counterparts; Electronic Delivery.  This Agreement may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original, and all of which together shall constitute one and the same
instrument.  Any signature page to this Agreement containing a manual signature
may be delivered by facsimile transmission or other electronic communication
device (such as pdf attachment to an email) capable of transmitting or creating
a printable written record, and when so delivered shall have the effect of
delivery of an original manually signed signature page.


SECTION 9.15    Nonpetition Covenants.


(a)          Against Borrower. Notwithstanding any prior termination of this
Agreement, prior to the date that is one year and one day after Payment in Full,
none of the Custodian, Collateral Trustee, or any Lender will institute against,
join any other Person in instituting against, acquiesce, petition or otherwise
invoke, or cause the Borrower to invoke, the process of any court or
governmental authority for the purpose of commencing or sustaining an Insolvency
Proceeding or other case against the Borrower under any federal or State
bankruptcy, insolvency or other Debtor Relief Law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Borrower or any substantial part of its property, or for ordering the
winding up or liquidation of the affairs of the Borrower. The Borrower hereby
agrees that it shall receive the foregoing agreement from each counterparty to
any contract entered into by the Borrower.


(b)          Against Conduit Lenders. Notwithstanding any prior termination of
this Agreement, each party hereto hereby agree that prior to the date that is
one year and one day (or such longer preference or disgorgement period as may be
in effect from time to time) after the date upon which the latest maturing
commercial paper note or other debt security issued by a Conduit Lender is paid
in full, such party will not institute against, join any other Person in
instituting against, petition or otherwise invoke the process of any court or
governmental authority for the purpose of commencing or sustaining an Insolvency
Proceeding or other case against such Conduit Lender under any federal or State
bankruptcy, insolvency or other Debtor Relief Law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for such Conduit Lender or any substantial part of its property, or for ordering
the winding up or liquidation of the affairs of such Conduit Lender.


(c)          Survival.  The terms of this Section 9.15 shall expressly survive
termination of this Agreement.




78

--------------------------------------------------------------------------------



[Remainder of Page Intentionally Blank]
 
 

 
79

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.




LENDINGCLUB WAREHOUSE I LLC, as Borrower
 
 
By:
/s/ Patrick Dunne
Name:
Patrick Dunne
Title:
President
Address:
71 Stevenson Street, Suite 300
 
San Francisco, CA 94105

 
 
Credit Agreement – (LendingClub/[***]* Warehouse) – Signature Page
 

--------------------------------------------------------------------------------

 
CIESCO, LLC, as a Conduit Lender
By: [***]*, as its attorney-in-fact
   
By:
/s/[***]
 
Name:
[***]
Title:
Vice President
Address:           [***]
Telephone:       [***]
Email:               [***]
 
CRC FUNDING, LLC, as a Conduit Lender
By: [***]*, as its attorney-in-fact
   
By:
/s/[***]
 
Name: 
[***]
Title:
Vice President
Address:           [***]
Telephone:       [***]
Email:               [***]
   
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Paying Agent and Collateral Trustee
 
By:
/s/ Shaheen Mohajer
 
Name:
Shaheen Mohajer
Title:
Vice President
Address:
    Wilmington Trust, National Association
 
    Rodney Square North
 
    1100 North Market Street
 
    Wilmington, Delaware 19890





* Confidential Treatment Requested
Credit Agreement – (LendingClub/[***]* Warehouse) – Signature Page

--------------------------------------------------------------------------------

 
[***], as initial Committed Lender and Administrative Agent
 
By:
/s/[***]
 
Name:
[***]
Title:
Vice President
Address:         [***]
Telephone:         [***]
Email:                 [***]
CAFCO, LLC, as a Conduit Lender
By: [***]*, as its attorney-in-fact
   
By:
/s/[***]
 
Name:
[***]
Title:
Vice President
Address:            [***]
Telephone:        [***]
Email:                [***]
   
CHARTA, LLC, as a Conduit Lender
By: [***], as its attorney-in-fact
   
By:
/s/[***]
 
Name:
[***]
Title:
Vice President
Address:            [***]
Telephone:        [***]
Email:                [***]

 

 


* Confidential Treatment Requested
Credit Agreement – (LendingClub/[***]* Warehouse) – Signature Page


--------------------------------------------------------------------------------

 
EXHIBIT A
TO CREDIT AGREEMENT


FORM OF ADVANCE NOTICE




[***]*, as Administrative Agent, on behalf of itself and the Lenders
Wilmington Trust, National Association, as Paying Agent


Ladies and Gentlemen:


This Advance Notice is delivered to you pursuant to Section 2.01 of that certain
Warehouse Credit Agreement, dated as of October 10, 2017 (as amended,
supplemented, restated or otherwise modified, the “Credit Agreement”), among
LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent (in such capacity, “Paying Agent”) and Collateral
Trustee (in such capacity, “Collateral Trustee”), the Lenders from time to time
party thereto (the “Lenders”), and [***]*, as Administrative Agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein or as
the context otherwise requires, terms used herein have the meaning assigned
thereto under the Credit Agreement.
 
A
REQUESTED ADVANCE DATE:
_________________, 20__
B
REQUESTED ADVANCE AMOUNT
$________________________
C
PRO FORMA REQUIRED RESERVE
ACCOUNT DEPOSIT AMOUNT:
 
$________________________
D
NET PAYMENT TO BORROWER
(B – C)
 
$________________________
E
 
WIRE INSTRUCTIONS FOR REMAINDER OF ADVANCE:
 
INSTITUTIONS NAME
 
ACCOUNT NUMBER
 
ROUTING NUMBER
 
ACCOUNT NAME
 
BORROWER CONTACT
 
BANK CONTACT
 




Borrower hereby directs the Administrative Agent, on the Advance Date to (i)
deposit the portion of the Advance equal to the Required Reserve Amount Deposit
Amount into the Reserve Account; and (ii) wire the remaining proceeds of the
Advance directly to the Seller, as designee of the Borrower, using the wire
instructions set forth above, which shall constitute a payment in respect of the
Borrower’s obligation to the Seller to deliver the purchase price for the
Receivables and other Purchased Assets being acquired by the Borrower from the
Seller (and pledged by Borrower to the Collateral Trustee) on the applicable
Advance Date.
 
 
Exhibit A-1
 
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------

 
The Borrower, through its Authorized Officer, hereby certifies as follows:


(a)          The terms of Section 4.01(i) of the Credit Agreement apply to the
information set forth in this Certificate and the below documents sent together
herewith, as if such Section 4.01(i) of the Credit Agreement were fully set
forth herein:
Attachment I:   Summary Information
Attachment II:  Purchased Receivables Confirmation under the Receivables
Purchase Agreement
Attachment III:  Eligible Receivables List*
Attachment IV:  Borrowing Base Certificate*
Accompanying Documentation: Data File* and Advance Rate Model*
*Pro Forma as of Advance Date after giving effect to acquisition of new
Receivables and Advance.


(b)          All representations and warranties set forth in Section 4.01 of the
Credit Agreement are true and correct in all material respects (except to the
extent already qualified by materiality, in which case such representations and
warranties are true and correct in all respects) on the date hereof and will be
true and correct on the Advance Date, both before and after giving effect to the
Advance (and the simultaneous acquisition by the Borrower of new Receivables)
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case such representations and warranties are true and
correct in all respects)) as of such earlier date).


(c)          All applicable conditions set forth in Section 5.02 of the Credit
Agreement with respect to such Advance have been satisfied and will be satisfied
on the Advance Date both before and after giving effect to such Advance.


(d)          On the date hereof and as of the Advance Date, both before and
after giving effect to the Advance, no Default, Event of Default or Amortization
Event shall have occurred or be continuing, or will arise as a result of such
Advance.


(e)          Seller’s Liquidity, on the date hereof and on the Advance Date,
both before and after giving effect to the Advance (and the simultaneous
acquisition by the Borrower of new Receivables and payment of the purchase price
therefor), shall not be less than $[***]*.


(f)           Seller has delivered to the Custodian and the Custodian has sole
possession (with “control” by the Collateral Trustee, for the benefit of the
Secured Parties), of the Receivable Document Packages with respect to the
Receivables to be transferred to the Borrower on the related Advance Date, and
such other documentation and information (or Data File) as required under the
Collateral Control Agreement or reasonably requested by the Custodian, all of
the foregoing of which shall be true, complete and correct in all material
respects on the date hereof and on the Advance Date.


(g)          The foregoing calculations and determination were made in good
faith and the Borrower agrees that such information will be immediately updated
if necessary on the related Advance Date, if not accurate as of the close of
business on such date.
 
Exhibit A-2
 
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------




LENDINGCLUB WAREHOUSE I LLC
 
By:  _____________________
Name:
Title:
Date:

 
Exhibit A-3
 

--------------------------------------------------------------------------------

ATTACHMENT I
TO
ADVANCE NOTICE


SUMMARY INFORMATION AND COMPLIANCE CHECK
 

 
METRIC
AMOUNT AS OF ADVANCE DATE
 
A
AGGREGATE LOAN AMOUNT
 (IMMEDIATELY PRIOR TO ADVANCE)
 
B
AMOUNT OF ADVANCE
 
C
AGGREGATE LOAN AMOUNT
(AFTER ADVANCE) (A + B)
 
D
ELIGIBLE POOL BALANCE
(PRO FORMA BASIS WITH NEW RECEIVABLES TO
BE ACQUIRED ON ADVANCE DATE)
 
E
EXCESS CONCENTRATION
(PRO FORMA BASIS WITH NEW RECEIVABLES TO
BE ACQUIRED ON ADVANCE DATE)
 
F
NET ELIGIBLE POOL BALANCE (D – E)
(PRO FORMA BASIS WITH NEW RECEIVABLES TO
BE ACQUIRED ON ADVANCE DATE)
 
G
ADVANCE RATE
(PRO FORMA BASIS WITH NEW RECEIVABLES TO
BE ACQUIRED ON ADVANCE DATE)
 
H
BORROWING BASE (F·G)
(PRO FORMA BASIS WITH NEW RECEIVABLES TO
BE ACQUIRED ON ADVANCE DATE)
 
I
FACILITY LIMIT
$250,000,000
 
COMPLIANCE CHECK:
C ≤ H
C ≤  I
TRUE



 
ATTACHMENTS TO ADVANCE NOTICE:


COPY OF PURCHASED RECEIVABLES CONFIRMATION UNDER RPA


LIST OF PURCHASED RECEIVABLES FOR ADVANCE DATE


BORROWING BASE CERTIFICATE


ADVANCE RATE MODEL


DATA FILE TO BE MADE AVAILABLE ELECTRONICALLY
 
 
Exhibit A-4

--------------------------------------------------------------------------------



EXHIBIT B
TO CREDIT AGREEMENT


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


________, ____


This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is by and among the following:


Assignor Lender:_______________________ (“Assignor”)


Assignee Lender:_______________________(“Assignee”)


Assignment Effective Date:_______________________


Check One:  __ Conduit Lender  __ Committed Lender


Related Group Members:_____________________


Percentage Assigned:__________% (the “Percentage”)


Reference is made to that certain Warehouse Credit Agreement, dated as of
October 10, 2017 (as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof, the “Credit Agreement”),
among LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent and Collateral Trustee, the Lenders from time to
time party thereto (the “Lenders”), and [***]*, as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein or as the
context otherwise requires, terms used herein have the meaning assigned thereto
under the Credit Agreement.


 Each of the undersigned hereby agree as follows:


1.          Purchase and Sale of Interest.  The Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an undivided percentage interest (equal to the Percentage) in and to
all of the Assignor’s rights and obligations under the Credit Agreement as of
the Assignment Effective Date (the “Transferred Interest”), including, without
limitation, the Percentage of the following: the Assignor’s [Commitment], the
Assignor’s Loan Amount, and all interest, fees, and other Obligations owing to
the Assignor that are accrued but unpaid as of the Assignment Effective Date. 
After giving effect to such sale and assignment, the Assignee will be a
[Committed Lender] [Conduit Lender] in the Related Group shown above.


2.          Purchase Price. As consideration for the sale and assignment of the
Transferred Interest contemplated in Section 1 above, the Assignee shall pay to
the Assignor on the Assignment Effective Date in immediately available funds an
amount equal to $[__________], representing the purchase price payable by the
Assignee for the Transferred Interest sold and assigned to the Assignee under
this Assignment and Assumption Agreement.
 
3.          Representations and Disclaimers of Assignor.  The Assignor:
 
Exhibit B - 1
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------



(a)             represents and warrants that it is the legal and beneficial
owner of the Transferred Interest, free and clear of any Liens;


(b)             makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Transaction
Document, or any other instrument or document furnished pursuant thereto or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any of the foregoing; and


(c)             makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Servicer, or the performance or observance by either such party (or any other
Person) of any of its respective obligations under the Credit Agreement, any
other Transaction Document, or any other instrument or document furnished
pursuant thereto.


4.          Representations and Agreements of Assignee.  The Assignee:


(a)             confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption Agreement;


(b)             agrees that it will, independently and without reliance upon the
Administrative Agent, any other Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement;


(c)             appoints and authorizes the each Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Transaction Documents as are delegated to each such Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;


(d)            agrees that, on and after the Assignment Effective Date, it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and this Assignment and Assumption Agreement are
required to be performed by it as a [Committed Lender] [Conduit Lender] and to
be bound to the terms of the Credit Agreement as a Lender thereunder as fully
and completely as if it were an original signatory thereto;


(e)             specifies as its address for notices the office set forth
beneath its name on the signature pages hereof;


(f)             represents that this Assignment and Assumption Agreement has
been duly authorized, executed and delivered by the Assignee pursuant to its
powers and constitutes the legal, valid and binding obligation of the Assignee,
enforceable in accordance with its terms, subject to bankruptcy and equitable
principles; and


(g)             is and so long as it is a Lender shall at all times be either an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”), or a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.


5.          Effectiveness of Assignment.  This Assignment and Assumption
Agreement shall become effective on the first date on or after the Assignment
Effective Date on which it has been executed by the parties hereto but, unless
the parties otherwise mutually agree, the assignment shall be deemed to take
effect (and all economic calculations shall be made) giving effect to the
Assignment Effective Date as the effective date of such assignment..
 
Exhibit B - 2


--------------------------------------------------------------------------------

 
6.          Rights of the Assignee.  Upon such acceptance and recording by the
Paying Agent, as of the Assignment Effective Date, (i) the Assignee shall (if
not already a party) be and become a party to the Credit Agreement and, to the
extent provided in this Assignment and Assumption Agreement with respect to the
Transferred Interest acquired hereunder, have the rights and obligations of a
[Committed Lender] [Conduit Lender] thereunder and hereunder, and (ii) the
Assignor shall, to the extent provided in this Assignment and Assumption
Agreement with respect to the Transferred Interest transferred hereby,
relinquish its rights and be released from its obligations under the Credit
Agreement.


7.          Payments.  Upon such acceptance of this Assignment and Assumption
Agreement and recordation hereof in the Register, all payments under the Credit
Agreement in respect of the Transferred Interest (including accrued interest and
fees) shall be made to the Assignee in accordance with the Credit Agreement. 
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Assignment Effective Date
directly between themselves.


8.          GOVERNING LAW.  THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5‑1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).


[signature pages to follow]
 
 

 
Exhibit B - 3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


[NAME OF ASSIGNOR]
  
By:
    Name:   Title:          
[NAME OF ASSIGNEE]
   
By:
    Name:   Title

 
 
EFFECTIVE DATE: ____ DAY OF _______, 20____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[***]*, as Administrative Agent

 
By:
    Name:   Title

 
 
[if required per CA:]
AGREED TO THIS ____ DAY OF _______, 20____


 
LENDINGCLUB WAREHOUSE I LLC


By:
  Name: Title

 
 
 
Exhibit B - 4
 
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------



EXHIBIT C
 TO CREDIT AGREEMENT
FORM OF BORROWING BASE CERTIFICATE/COMPLIANCE CERTIFICATE


Date:________________________ (“Certificate Date”)


Reference is made to the Warehouse Credit Agreement, dated as of October 10,
2017 (as amended, supplemented, restated or otherwise modified, the “Credit
Agreement”), among LendingClub Warehouse I LLC (the “Borrower”), Wilmington
Trust, National Association, as Paying Agent and Collateral Trustee, the Lenders
from time to time party thereto (the “Lenders”), and [***]*, as Administrative
Agent (in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein or as the context otherwise requires, terms used herein have the meaning
assigned thereto under the Credit Agreement


As used in this Certificate, “Applicable Pro Forma Date” means (a) if this
Certificate is being delivered in connection with an Advance Notice, the related
Advance Date; (b) if this Certificate is being delivered in connection with a
Prepayment/Release Notice that provides for a Release, the related
Prepayment/Release Date; and (c) if this Certificate is being delivered in
connection with a Servicer’s Monthly Settlement Certificate, the related
Settlement Date.


BORROWING BASE AND COMPLIANCE CERTIFICATION: The Servicer, through its
Authorized Officer, hereby certifies, for the benefit of the Administrative
Agent, the Paying Agent, the Collateral Trustee, and the Lenders, as follows:
(a)           the Borrowing Base calculation and Data File set forth in Annex I
hereto was prepared under my supervision;
(b)          the terms of Section 4.1(g) of the Servicing Agreement apply to the
Borrowing Base calculation and each of the components thereof, the Data File,
the Advance Rate Model, and any other attachments hereto and the information set
forth herein and therein, as if such Section 4.1(g) were fully set forth herein;
(c)          there is no Borrowing Base Deficiency on the date hereof and, if
applicable, on the Applicable Pro Forma Date (after giving effect to any sale or
acquisition of Receivables by the Borrower, Release of Purchased Receivables,
and any prepayments or distributions to be made on such date);
(d)          all representations and warranties of Seller, Servicer and Borrower
set forth in each of the Transaction Documents are true and correct in all
material respects on the date hereof and, if applicable, on the Applicable Pro
Forma Date (after giving effect to any sale or acquisition of Receivables by the
Borrower, Release of Purchased Receivables, and any prepayments or distributions
to be made on such date) (except to the extent such representations and
warranties expressly relate to any earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date); and
(e)          on the date hereof and, if applicable, on the Applicable Pro Forma
Date (after giving effect to any sale or acquisition of Receivables by the
Borrower, Release of Purchased Receivables, and any prepayments or distributions
to be made on such date), no Default, Event of Default or Amortization Event
shall have occurred or be continuing, or will arise as a result of any sale or
acquisition of Receivables by the Borrower, Release of Purchased Receivables,
and any prepayments or distributions to be made on such Applicable Pro Forma
Date.
 
(f)          DUTY TO UPDATE: If this Certificate is being delivered in
connection with any Applicable Pro Forma Date, the undersigned hereby undertakes
the obligation to update the information, representations, warranties, and
certifications provided herein and in each Annex attached hereto if any such
information, representations, warranties, or certifications are no longer true,
complete and correct in all material respects on and as of such Applicable Pro
Forma Date (after giving effect to all activity to take place on such date)
except to the extent such information, representations, warranties, and
certifications expressly relate to any earlier date, as of such earlier date.
 
Exhibit C-1
* Confidential Treatment Requested


--------------------------------------------------------------------------------

Servicer has executed this Borrowing Base Certificate through its Authorized
Officer on the date first specified above.


LENDINGCLUB CORPORATION, as Servicer
   
By:__________________________
 
Name/Title:____________________



ATTACHMENTS: DATA FILE  WITH COMPLETION OF INFORMATION PER ALL TABS INCLUDING
DATA TAB (WITH RECEIVABLES DATA), ADVANCE RATE MODEL (SHOWING ADVANCE RATE
CALCULATION); BORROWING BASE TAB (SHOWING BORROWING BASE CALCULATION), BAM! TAB
(BUSINESS ACTIVITY MONITORING DATA), LOSS CALCULATION TAB (SHOWING CALCULATION
OF VINTAGE LOSS PERCENTAGE); AND SERVICER REPORT TAB (SHOWING COMPLIANCE WITH
DELINQUENCY RATIO, VINTAGE LOSS RATIO, AND OTHER APPLICABLE INFORMATION)
 
Exhibit C-2


--------------------------------------------------------------------------------

 
EXHIBIT D
TO CREDIT AGREEMENT




Seller/Servicer’s Credit and Collection Policy*


[***]
 



 






* Confidential Treatment Requested
Exhibit D - 1

--------------------------------------------------------------------------------



EXHIBIT E
TO CREDIT AGREEMENT


FORM OF FINANCIALS COMPLIANCE CERTIFICATE


Date: ________, 20___


[***]*, as Administrative Agent, on behalf of itself and the Lenders
Wilmington Trust, National Association, as Paying Agent


Ladies and Gentlemen:


This Financials Compliance Certificate (this “Certificate”), for the fiscal
[quarter][year] ending  ____________, 20__ (the “Relevant Period”), is furnished
pursuant to Section 6.01(l) of that certain Warehouse Credit Agreement, dated as
of October 10, 2017 (as amended, supplemented, restated or otherwise modified,
the “Credit Agreement”), among LendingClub Warehouse I LLC (the “Borrower”),
Wilmington Trust, National Association, as Paying Agent (in such capacity,
“Paying Agent”) and Collateral Trustee (in such capacity, “Collateral Trustee”),
the Lenders from time to time party thereto (the “Lenders”), and [***]*, as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein or as the context otherwise requires, terms used herein
have the respective meanings assigned thereto under the Credit Agreement.


The undersigned, as an Authorized Officer of the Borrower and LendingClub,
hereby certifies as of the date hereof that he/she is the __________ of the
Borrower and the ________ of Lending Club and that, as such, he/she is
authorized to execute and deliver this Certificate on behalf of the Borrower and
LendingClub, and that:



1.
Together with this Certificate, the undersigned has delivered the financial
statements and information of each of LendingClub and/or  the Borrower for the
Relevant Period as required pursuant to Section 6.01(k) of the Credit Agreement
(the “Financial Statements”).




2.
The undersigned has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Borrower and LendingClub during the Relevant
Period.




3.
The Financial Statements of LendingClub or the Borrower, as applicable, present
fairly in all material respects the financial condition and results of
operations of such Person (and, in the case of LendingClub, its consolidated
Subsidiaries on a consolidated basis) in accordance with GAAP consistently
applied, subject, in the case of interim Financial Statements, to normal
year-end audit adjustments and the absence of footnotes.




4.
Such review has not disclosed the existence at any time on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default[, except for such conditions or events listed below, specifying the
nature and period of existence thereof and what action the Borrower has taken,
is taking or proposes to take with respect thereto].

 

5.
None of the Originator, Seller or Borrower has changed its name, chief executive
office, jurisdiction of organization, or form of organization in any manner
without having given the Administrative Agent the prior notice (and, if
applicable, received such consent) as required by Section 6.02(i) of the Credit
Agreement.

 
Exhibit E-1


* Confidential Treatment Requested
 

--------------------------------------------------------------------------------

 

6.
All representations and warranties set forth in Section 4.01 of the Credit
Agreement are true and correct in all material respects on the date hereof 
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date).

 

7.
The Seller is in compliance with the Seller Financial Covenants, and the
information set forth below is true, complete and correct:


LIQUIDITY:
The Liquidity of LendingClub and its consolidated Subsidiaries (including,
without limitation, Borrower), as of any date of determination, shall not be
less than required minimum.
ACTUAL: $__________
REQUIRED MINIMUM:
 
$[***]*
     
TOTAL NET LEVERAGE RATIO:
The Total Net Leverage Ratio shall not, as at the last day of any period of four
consecutive Fiscal Quarters ending with identified Fiscal Quarter, exceed the
corresponding identified ratio.
ACTUAL:
 
Maximum Total Net Leverage Ratio for preceding four fiscal quarters
 
Four Quarters Ending December 31, 2017:
 
[***]*
 
Four Quarters Ending March 31,  2018:
 
[***]*
 
Four Quarters Ending June 30, 2018 and the last day of each subsequent fiscal
quarter:
 
[***]*
 

 [Signature Immediately Follows]
Exhibit E-2
 
* Confidential Treatment Requested


--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Financials Compliance
Certificate as of the day and year first above written.



 
By _________________________, solely on behalf of and as an Authorized Officer
of each of LendingClub Corporation and LendingClub Warehouse I LLC
 
Name:_____________________________
 
Title:______________________________

 


Exhibit E-3
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 TO CREDIT AGREEMENT


FORM OF PREPAYMENT/RELEASE NOTICE1




[***]*, as Administrative Agent, on behalf of itself and the Lenders
Wilmington Trust, National Association, as Paying Agent


Ladies and Gentlemen:


This Prepayment/Release Notice is delivered to you pursuant to Section 2.04 of
that certain Warehouse Credit Agreement, dated as of October 10, 2017 (as
amended, supplemented, restated or otherwise modified, the “Credit Agreement”),
among LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent and Collateral Trustee, the Lenders from time to
time party thereto (the “Lenders”), and [***]*, as Administrative Agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein or as
the context otherwise requires, terms used herein have the meaning assigned
thereto under the Credit Agreement.
 
 
PREPAYMENT/RELEASE  DATE:
_________________, 20__
 
TOTAL PREPAYMENT AMOUNT
$________________________
 
PRO FORMA RESERVE ACCOUNT
PREPAYMENT AMOUNT (to be released from
Reserve Account)
$________________________
 
NET FUNDS  FROM BORROWER (other than
from Reserve Account) (B – C)
$________________________
 
AGGREGATE PRINCIPAL BALANCE OF
RECEIVABLES TO BE RELEASED
 
$_______________________






 

--------------------------------------------------------------------------------

1 ALL TERMS IN THIS CERTIFICATE THAT ARE IN BRACKETS SHOULD ONLY BE ADDED IF
THERE IS A RELEASE AND DO NOT APPLY IF THERE IS A PREPAYMENT ONLY
 
 
Exhibit F - 1
 
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------

 
The Borrower, through its Authorized Officer, hereby certifies as follows:


a.          That the terms of Section 4.01(i) of the Credit Agreement apply to
the information set forth in this Certificate and the below documents sent
together herewith, as if such Section 4.01(i) of the Credit Agreement were fully
set forth herein:


Attachment I:  Summary Information
[Attachment II:   Receivables List (showing Receivables subject to Release and
remaining   Eligible Receivable pool after Release)]
[Attachment III:  Borrowing Base Certificate] †
[Accompanying Documentation: Data File and Advance Rate Model] †
† Pro Forma as of Prepayment/Release Date after giving effect to the Release and
prepayment


b.          [All representations and warranties set forth in Section 4.01 of the
Credit Agreement are true and correct in all material respects (except to the
extent already qualified by materiality, in which case such representations and
warranties are true and correct in all respects) on the date hereof and will be
true and correct on the Prepayment/Release Date, both before and after giving
effect to the Release on such date, (except to the extent such representations
and warranties expressly relate to any earlier date, in which case such
representations and warranties are true and correct in all material respects
(except to the extent already qualified by materiality, in which case such
representations and warranties are true and correct in all respects)) as of such
earlier date).]


c.          [All applicable conditions set forth in Section 5.02 of the Credit
Agreement with respect to such Release have been satisfied and will be satisfied
on the Prepayment/Release Date both before and after giving effect to such
Release.]


d.          [On the date hereof and as of the Prepayment/Release Date, both
before and after giving effect to the Release, no Default, Event of Default or
Amortization Event shall have occurred or be continuing, or will arise as a
result of such Release.]


e.          [Servicer did not use selection procedures intentionally designed to
have an adverse effect on the Secured Parties when selecting Purchased
Receivables within any particular Cohort to be subject to such Release relative
to Purchased Receivables in the same Cohort not selected for such Release;
provided, the foregoing does not apply to selections between or among different
Cohorts.]


f.           Seller’s Liquidity, on the date hereof and on the
Prepayment/Release Date, both before and after giving effect to any Release
and/or prepayment on such date, shall not be less than $[***]*.


g.          The foregoing calculations and determination were made in good faith
and the Borrower agrees that such information will be immediately updated if
necessary on the related Prepayment/Release Date, if not accurate as of the
close of business on such date.
 
 
Exhibit F - 2
 
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------

 
LENDINGCLUB WAREHOUSE I LLC
 
By:  ___________________________
Name:
Title:
Date:

 
 
 
Exhibit F - 3
 

--------------------------------------------------------------------------------

 
ATTACHMENT I
TO
PREPAYMENT/RELEASE NOTICE


SUMMARY INFORMATION AND COMPLIANCE CHECK


 
METRIC
 
AMOUNT AS OF
ADVANCE DATE
A
AGGREGATE LOAN AMOUNT
 (PRIOR TO PREPAYMENT)
 
B
AMOUNT OF PREPAYMENT
 
C
AGGREGATE LOAN AMOUNT
 (AFTER PREPAYMENT) (A – B)
 
D
ELIGIBLE POOL BALANCE
(PRO FORMA BASIS AFTER GIVING EFFECT TO
RELEASE)
 
E
EXCESS CONCENTRATION
(PRO FORMA BASIS AFTER GIVING EFFECT TO
RELEASE)
 
F
NET ELIGIBLE POOL BALANCE (D – E)
(PRO FORMA BASIS AFTER GIVING EFFECT TO
RELEASE)
 
G
ADVANCE RATE
(PRO FORMA BASIS AS OF PREPAYMENT/RELEASE
DATE)
 
H
BORROWING BASE (F·G)
(PRO FORMA BASIS AFTER GIVING EFFECT TO
RELEASE)
 
I
FACILITY LIMIT
$250,000,000
 
COMPLIANCE CHECK:
C ≤ H
C ≤  I
TRUE


ATTACHMENTS
TO
PREPAYMENT/RELEASE NOTICE




[LIST OF RECEIVABLES SUBJECT TO RELEASE/ POOL AFTER RELEASE]


[BORROWING BASE CERTIFICATE]


[DATA FILE TO BE MADE AVAILABLE ELECTRONICALLY]


[ADVANCE RATE MODEL]
 
 
Exhibit F - 4
 

--------------------------------------------------------------------------------

 
EXHIBIT G
TO CREDIT AGREEMENT


FORM OF SERVICER’S MONTHLY SETTLEMENT CERTIFICATE


Re: Warehouse Credit Agreement, dated as of October 10, 2017 (as amended,
supplemented, restated or otherwise modified, the “Credit Agreement”), among
LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent and Collateral Trustee, the Lenders from time to
time party thereto, and [***]*, as Administrative Agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein or as the context
otherwise requires, terms used herein have the meaning assigned thereto under
the Credit Agreement.


Prepared by LendingClub Corporation, as Servicer (“Servicer”)


Certificate Date:_______________________


Settlement Date:_____________________


On the Settlement Date above, all amounts on deposit in the Collection Account
shall be applied by the Paying Agent as follows (subject to right of objection
by Administrative Agent per terms of Credit Agreement):
PRIORITY
LEVEL
 
PAYMENT
OBLIGATION
PAYEE
WIRING
INSTRUCTIONS
AMOUNT
FIRST
Fees, Reimbursable Expenses and Indemnities (subject to annual cap per Credit
Agreement)
Administrative Agent
 
$
Paying Agent
 
$
Custodian
 
$
Collateral Trustee
 
$
Account Bank
 
$
SECOND
 
Servicing Fee
Servicer
.
 
$
THIRD
Backup Servicing Fee and Indemnities (subject to annual cap per Credit
Agreement)
Backup Servicer
 
 
$
FOURTH
Interest Period Invoice Amount
Administrative Agent (on behalf of the Lenders)
 
 
$
FIFTH
Section 2.07 – 2.09 Payments
Administrative Agent (on behalf of the Lenders)
 
$

 
Exhibit G - 1
 
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------

 
SIXTH
Borrowing Base Deficiency of Scheduled Prepayment
Administrative Agent (on behalf of the Lenders)
 
 
$
SEVENTH
Required Reserve Account Deposit Amount
Reserve Account
 
 
$
EIGHTH
After Commitment Termination Date or During Outstanding Amortization Event, all
Available Funds (until Aggregate Loan Amount = 0)
Administrative Agent (on behalf of the Lenders)]
 
 
$
NINTH
Remaining Obligations (including fees, expenses, indemnity payments not listed
above)
[List Applicable Secured Parties]
 
 
$
TENTH
REMAINDER
 Borrower or its designee
 
$

 
 
The Servicer, through its Authorized Officer, hereby certifies as follows:


(a)          As of the date hereof and as of the Settlement Date listed above
(after giving effect to all distributions and transfers contemplated on such
date), each of the Borrower, Seller and Servicer is and will be Solvent and no
Amortization Event, Event of Default, Default, Seller Default, Servicer Default
or event that, with the giving of notice or passage of time or both, would
become a Seller Default or a Servicer Default, has occurred or will occur as of
such Settlement Date (after giving effect to all distributions and transfers
contemplated on such date) [except as described on attachment if applicable].


(b)         The terms of Section 4.1(g) of the Servicing Agreement apply to the
information set forth in this Certificate and the below documents and
information, which are delivered together herewith, as if such Section 4.1(g) of
the Servicing Agreement were fully set forth herein:


(i)           Borrowing Base Certificate, dated and current as of the close of
business on the date preceding the delivery date for this Servicer’s Monthly
Settlement Certificate, showing as of such date and on a pro forma basis as of
the Settlement Date (after giving effect to all distributions, transfers and
other activity to occur on such Settlement Date), the calculation of the
Eligible Pool Balance, Excess Concentration Amount, and Borrowing Base;


(ii)          Data File,
 
Exhibit G - 2
    

--------------------------------------------------------------------------------

 
(iii)          Portfolio Report providing (A) collections activity with respect
to the Collateral for the immediately preceding Collection Period, (B) a
detailed calculation of (1) the Delinquency Ratio as of the last day of the
immediately preceding Collection Period and the three-month average of the
Delinquency Ratios as of the last day of the three most recent Collection
Periods; (2) the Vintage Loss Percentage (including, without limitation, each
component thereof set forth on Schedule II to the Credit Agreement) as of the
last day of the preceding Collection Period, (3) the “Cohort Loss Value”
determined pursuant to the Model used to calculate the Advance Rate and the
other applicable data (including, without limitation, with respect to any
applicable adjustments forming part of such Advance Rate calculation) used in
such Model (as referred to in Schedule II to the Credit Agreement), and (4) the
income verification percentage of Eligible Receivables that are Purchased
Receivables as of the last day of the preceding Collection Period;


(iv)          [all other information requested by the Agents or Lenders for
performance management and regulatory capital review].


(c)          Seller’s Liquidity, on the date hereof and on the Settlement Date,
both before and after giving effect to any distributions to be made on the
Settlement Date, shall not be less than $[***]*.


(d)          The foregoing calculations and determination were made in good
faith.


(e)         The Servicer hereby agrees to update the information and
certifications provided herein and in the attachments hereto if any such
information or certifications are no longer true, complete and correct in all
material respects on and as of the Settlement Date (after giving effect to all
distributions on such date) except to the extent such information or certificate
expressly relates to any earlier date, as of such earlier date.
 


Exhibit G - 3
 
* Confidential Treatment Requested
 

--------------------------------------------------------------------------------

 
This Servicer’s Monthly Settlement Certificate is being delivered on the
Certificate Date set forth above with respect to the Settlement Date set forth
above by an Authorized Officer of the Servicer.


LendingClub Corporation, as Servicer
   
By:_____________________________________
 
Name/Title;______________________________

 
 
 
Exhibit G - 4

--------------------------------------------------------------------------------